ICJ_169_ChagosArchipelago_UNGA_NA_2019-02-25_ADV_01_NA_04_EN.txt. 156




                        SEPARATE OPINION
                   OF JUDGE CANÇADO TRINDADE



                              table of contents

                                                                        Paragraphs

      I. PROLEGOMENA                                                            1
      II. The Long-Standing United Nations Acknowledgment
          of, and Commitment to, the Fundamental Right to Self-
          Determination of Peoples                                              6
         1. UN General Assembly resolutions during the 1950s                    9

         2. UN General Assembly resolution 1514 (XV) of 1960 —
            Declaration on the Granting of Independence to Colonial
            Countries and People                                               13
         3. Successive UN General Assembly resolutions (1961-1966)
            in support of the Declaration on the Granting of Indepen-
            dence to Colonial Countries and Peoples                            18

         4. UN General Assembly resolution 2066 (XX) of 1965 on
            the “Question of Mauritius”                                        21
         5. UN General Assembly resolutions (1966-1967) in support
            of the right of peoples to self-determination                      23

         6. UN General Assembly resolution 2621 (XXV) of 1970 on
            the programme of action for the full implementation of
            the Declaration on the Granting of Independence to Colo-
            nial Countries and Peoples                                         25
         7. UN General Assembly resolution 2625 (XXV) of 1970 —
            Declaration on Principles of International Law concern-
            ing Friendly Relations and Co-operation among States in
            accordance with the Charter of the United Nations                  27

     III. Eradication of Colonialism: Projection in Time of the
          1960 Declaration on the Granting of Independence to
          Colonial Countries and Peoples and of Successive UN
          General Assembly Resolutions                                         29
     IV. The International Law of Decolonization as a Manifes-
         tation of the Humanization of Contemporary Interna-
         tional Law                                                            38

65

157      separation of the chagos (sep. op. cançado trindade)

      V. The Right to Self-Determination in the Two UN Cov-
         enants on Human Rights of 1966                                   56
        1. Article 1 of the two UN Covenants on Human Rights of
           1966                                                           56
        2. Human Rights Committee, General Comment No. 12 (of
           1984) on Article 1 of the Covenant(s) (right to self-
           determination of peoples)                                     60
        3. Human Rights Committee, observations on reports by
           States parties to the Covenant on Civil and Political
           Rights, focusing on Chagos islanders                          63

        4. Human Rights Committee: additional considerations             65


     VI. The Acknowledgment of the Right to Self-Determination
         in the Case Law of the International Court of Justice            69
 VII. The Acknowledgement of the Right to Self-
      Determination by the II UN World Conference on
      Human Rights (Vienna, 1993)                                        77
 VIII. A Question from the Bench to all Delegations of Par-
       ticipants in the Oral Advisory Proceedings                         87
     IX. The Answers from Delegations of Participants in the
         Oral Advisory Proceedings                                        88
        1. Answers from delegations                                       88
        2. Comments on the answers                                       105
        3. General assessment                                            112
      X. The Fundamental Right to Self-Determination in the
         Domain of JUS COGENS                                            120

        1. Early acknowledgement of jus cogens                           120
        2. Reassertions of jus cogens in the present advisory proceed-
           ings                                                          129
     XI. Criticism of the Insufficiencies in the ICJ’s Case Law
         relating to JUS COGENS                                          151
 XII. OPINIO JURIS COMMUNIS and JUS COGENS: Conscience
      above the “Will”                                                   170
        1. Jus cogens: The existence of opinio juris communis            171
        2. Recta ratio: Jus cogens and the primacy of conscience
           above the “will”                                              175
 XIII. Rights of Peoples, beyond the Strict Inter-State Out-
       look                                                              201



66

158    separation of the chagos (sep. op. cançado trindade)

 XIV. Conditions of Living: The Long-Standing Tragedy of
      Imposed Human Suffering                                       218
  XV. OPINIO JURIS COMMUNIS in UN General Assembly Reso-
      lutions                                                       231
 XVI. The Duty to Provide Reparations for Breaches of the
      Right of Peoples to Self-Determination                        241
      1. Temporal perspective                                       241
      2. Reassertions of the duty to provide reparations in the
         present advisory proceedings                               244
      3. The indissoluble whole of breaches of the right and duty
         of prompt reparations                                      256
XVII. The Vindication of the Rights of Peoples, with Repara-
      tions, and the Mission of International Tribunals             263
XVIII. The Vindication of the Rights of Individuals and of
       Peoples and the Important Role of General Principles
       of Law in the Realization of Justice                         287
 XIX. Epilogue: A Recapitulation                                    305




67

159    separation of the chagos (sep. op. cançado trindade)

                            I. PROLEGOMENA

   1. I vote in support of the adoption today, 25 February 2019, of the
present Advisory Opinion of the International Court of Justice (ICJ), on
the Legal Consequences of the Separation of the Chagos Archipelago from
Mauritius in 1965, for concurring with the conclusions that the Court has
reached, set forth in the dispositif. As I have come to such conclusions on
the basis of a reasoning at times clearly distinct from that of the Court,
and as there are some points which, in my understanding, either have not
been suﬃciently dealt with by the ICJ, or deserve more attention, and
even relevant points which have not been considered at all by the Court,
I thus feel obliged, in the present separate opinion, to dwell upon them
and to lay on the records the foundations of my own personal position
thereon.
   2. To that end, I shall begin by addressing the long-standing United
Nations acknowledgment of, and commitment to, the fundamental right
to self-determination of peoples, from 1950 onwards, as reﬂected in suc-
cessive resolutions of the General Assembly. Following this, I shall exam-
ine the eradication of colonialism, with the projection in time of the 1960
UN Declaration on the Granting of Independence to Colonial Countries
and Peoples, and of successive UN General Assembly resolutions. In log-
ical sequence, I shall then dwell upon the formation of the international
law of decolonization as a manifestation of the humanization of contem-
porary international law.
   3. Next, I shall focus attention on the right to self-determination in the
two UN Covenants on Human Rights of 1966, and on the contribution
of the Human Rights Committee on the matter, followed then by the
examination of the acknowledgment of that right in the case law of the
ICJ, as well as at the II UN World Conference on Human Rights (Vienna,
1993). I shall then turn attention to the question I put to all participating
delegations in the ICJ’s oral advisory proceedings, and to their written
answers, and comments thereon, and proceed to my own assessment of
them.
   4. I shall in sequence dwell upon the fundamental right to self-
determination in the domain of jus cogens, from the early acknowledg-
ment of this latter to reassertions of jus cogens in the present advisory
proceedings. Following this, I shall proceed to my criticism of the insuf-
ﬁciencies in the ICJ’s case law relating to jus cogens. Accordingly, I shall
then dedicate my following reﬂections to jus cogens and the existence of
opinio juris communis, to the recta ratio in respect of jus cogens and the
primacy of conscience above the “will”, as well as to the rights of peoples
beyond the strict inter-State outlook. This will bring me to consideration
of conditions of living and the long-standing tragedy of imposed human
suﬀering.
   5. In sequence, after examining opinio juris communis in UN General
Assembly resolutions, I shall dwell upon the duty to provide reparations
for breaches of the right of peoples to self-determination, reasserted by

68

160      separation of the chagos (sep. op. cançado trindade)

participating delegations in the present ICJ’s advisory proceedings. After
singling out the indissoluble whole of breach and the duty of prompt rep-
aration, I shall then examine the vindication of the rights of peoples, with
reparations, in relation to the mission of international tribunals. This will
lead me to address the vindication of the rights of individuals and of peo-
ples and the important role of general principles of law in the realization
of justice. Last but not least, I shall, in an epilogue, proceed to a recapitu-
lation of the points sustained in my present separate opinion.




      II. The Long-Standing United Nations Acknowledgment of,
              and Commitment to, the Fundamental Right
                   to Self-Determination of Peoples

   6. The present Advisory Opinion on the Legal Consequences of the
Separation of the Chagos Archipelago from Mauritius in 1965, requested
to the ICJ by the UN General Assembly, can in my view be properly
considered in the framework of the long-standing endeavours of the Gen-
eral Assembly itself in full support of the right of peoples and nations to
self-determination. There have been moments of historical importance for
the transformation and evolution of contemporary international law, the
new jus gentium of our times, reﬂected, e.g., in its landmark 1960 Declara-
tion on the Granting of Independence to Colonial Countries and Peoples,
followed, one decade later, by its célèbre 1970 Declaration on Principles
of International Law concerning Friendly Relations and Co-operation
among States in accordance with the Charter of the United Nations.

   7. There have been, along the years, several other resolutions of the
General Assembly to be kept in mind to the same eﬀect, as I shall survey
in the present separate opinion. The two questions put to the ICJ by the
General Assembly are clearly formulated in the following terms:
        “Was the process of decolonization of Mauritius lawfully com-
     pleted when Mauritius was granted independence in 1968, following
     the separation of the Chagos Archipelago from Mauritius and having
     regard to international law, including obligations reﬂected in General
     Assembly resolutions 1514 (XV) of 14 December 1960, 2066 (XX) of
     16 December 1965, 2232 (XXI) of 20 December 1966 and 2357 (XXII)
     of 19 December 1967?
        What are the consequences under international law, including obli-
     gations reﬂected in the above-mentioned resolutions, arising from the
     continued administration by the United Kingdom of Great Britain
     and Northern Ireland of the Chagos Archipelago, including with
     respect to the inability of Mauritius to implement a programme for
     the resettlement on the Chagos Archipelago of its nationals, in par-
     ticular those of Chagossian origin?”

69

161     separation of the chagos (sep. op. cançado trindade)

  8. Those two questions lodged with the ICJ in the present request by
the UN General Assembly for an Advisory Opinion are to be examined
in the aforementioned framework of United Nations action. In this
respect, may I initially point out that the fundamental right to self-
determination has a long history, preceding the célèbre 1960 Declaration
on the Granting of Independence to Colonial Countries and Peoples,
going back to the earlier years of the UN General Assembly.


                   1. UN General Assembly Resolutions
                           during the 1950s
   9. Thus, already in its resolution 421 (V) of 4 December 1950, the Gen-
eral Assembly called upon the UN Economic and Social Council (ECO-
SOC) and its then Commission of Human Rights to study the “ways and
means to ensure the right of peoples and nations to self-determination”,
in connection with the preparatory work of the Draft UN Covenant(s) on
Human Rights (measures of implementation) (para. D-6). This provision
was recalled in subsequent resolutions.

  10. In this respect, General Assembly resolution 545 (VI) of 5 Febru-
ary 1952, after referring to it, at ﬁrst underlined the importance of ensur-
ing that fundamental human right, as its violation had “resulted in
bloodshed and war in the past and is considered a continuous threat to
peace” (preamble). In the operative part of this resolution of February
1952, the General Assembly stated that it

         “Decides to include in the International Covenant or Covenants on
      Human Rights an Article on the right of all peoples and nations to
      self-determination in reaﬃrmation of the principle enunciated in the
      Charter of the United Nations” (para. 1).
   11. Some months later, the General Assembly, in its resolu-
tion 637 (VII) of 16 December 1952, asserted (Part A) that “the right of
peoples and nations to self-determination is a prerequisite to the full
enjoyment of all fundamental human rights” (preamble); hence the
importance to take “practical steps” to secure its realization (para. 3),
with special attention (Part B) to the exercise of the right to self-
determination exercised by peoples of Non-Self-Governing Territories
(para. 1). Resolution 637 (VII) of 1952 stressed (Part C) the importance
of securing “international respect for the right of peoples to self-
determination” (preamble and paras. 1-2).

  12. In sequence, General Assembly resolution 738 (VIII) of 28 Novem-
ber 1953, referring to previous resolutions, reiterated “the importance of
the observance of, and respect for, the right to self-determination in the
promotion of world peace and of friendly relations between peoples and

70

162      separation of the chagos (sep. op. cançado trindade)

nations” (preamble). The General Assembly insisted on this point in its
following resolution 833 (IX) of 4 December 1954 (para. 1 (c)), as well as
in its resolution 1188 (XII) of 11 December 1957 (preamble, and para. 1);
in this latter, it further warned that “disregard for the right to self-
determination not only undermines the basis of friendly relations among
nations” as deﬁned in the UN Charter, but also “creates conditions which
may prevent further realization of the right itself”, in a situation which “is
contrary to the purposes and principles of the United Nations” (pre-
amble). Thus, already in the ﬁfties (1950 onwards), the UN General
Assembly, in the aforementioned resolutions, expressed its ﬁrm commit-
ment to the fundamental right of self-determination of peoples.


        2. UN General Assembly Resolution 1514 (XV) of 1960 —
              Declaration on the Granting of Independence
                   to Colonial Countries and Peoples
   13. By the end of the ﬁfties, the time was ripe for another important —
and historical — step. In eﬀect, in its resolution 1514 (XV) of 14 Decem-
ber 1960, containing the “Declaration on the Granting of Independence
to Colonial Countries and Peoples”, the General Assembly at ﬁrst
stressed, in its preamble, the need to secure universal respect for “funda-
mental human rights” and for the “self-determination of all peoples”; in
sequence, it called for “the end of colonialism in all its manifestations”,
and to “all practices of segregation and discrimination associated there-
with”; it then asserted that “all peoples have an inalienable right to com-
plete freedom, the exercise of their sovereignty and the integrity of their
national territory”. To this end, it then declared that:

         “1. The subjection of peoples to alien subjugation, domination and
      exploitation constitutes a denial of fundamental human rights, is con-
      trary to the Charter of the United Nations and is an impediment to
      the promotion of world peace and co-operation.
         2. All peoples have the right to self-determination; by virtue of that
      right they freely determine their political status and freely pursue their
      economic, social and cultural development.
         3. Inadequacy of political, economic, social or educational prepar-
      edness should never serve as a pretext for delaying independence.

         4. All armed action or repressive measures of all kinds directed
      against dependent peoples shall cease in order to enable them to exer-
      cise peacefully and freely their right to complete independence, and
      the integrity of their national territory shall be respected.

        5. Immediate steps shall be taken, in Trust and Non-Self-Governing
      Territories or all other territories which have not yet attained inde-

71

163      separation of the chagos (sep. op. cançado trindade)

      pendence, to transfer all powers to the peoples of those territories,
      without any conditions or reservations, in accordance with their freely
      expressed will and desire, without any distinction as to race, creed or
      colour, in order to enable them to enjoy complete independence and
      freedom.

        6. Any attempt aimed at the partial or total disruption of the
      national unity and the territorial integrity of a country is incompatible
      with the purposes and principles of the Charter of the United Nations.
        7. All States shall observe faithfully and strictly the provisions of
      the Charter of the United Nations, the Universal Declaration of
      Human Rights and the present Declaration on the basis of equality,
      non-interference in the internal aﬀairs of all States, and respect for
      the sovereign rights of all peoples and their territorial integrity.”

   14. General Assembly resolution 1514 (XV), of 14 December 1960,
containing the Declaration on the Granting of Independence to Colonial
Countries and Peoples, much contributed to the consolidation of the
right to self-determination of peoples. In acknowledging that “the subjec-
tion of peoples to alien subjugation, domination and exploitation” is a
“denial of fundamental human rights”, contrary to the UN Charter
(para. 1), the General Assembly notably declared that all peoples “have
the right to self-determination” (para. 2).

   15. General Assembly resolution 1514 (XV) of 1960 deﬁned the right
to self-determination as encompassing the right to “freely determine their
political status and freely pursue their economic, social and cultural
development” (para. 2). It further stated that “[a]ny attempt aimed at the
partial or total disruption of the national unity and the territorial integ-
rity of a country is incompatible with the purposes and principles of the
Charter of the United Nations” (para. 6).

   16. The landmark Declaration on the Granting of Independence to
Colonial Countries and Peoples (1960) came to strengthen the inter-
national status of non-self-governing territories and of territories
under trusteeship (para. 5), and to aﬃrm in a categorical way the right of
self-determination of peoples. As I pointed out some years ago, the
1960 Declaration thus went beyond the strictly inter-State dimension,
turning attention to peoples and the safeguard of their rights 1. The cor-
responding obligations came to be seen as opposable erga omnes, both
vis-à-vis the State administering the territory at issue as well as vis-à-vis

  1 A. A. Cançado Trindade, O Direito Internacional em um Mundo em Transformação,

Rio de Janeiro, Ed. Renovar, 2002, pp. 730-731 and 734-739; and cf. A. A. Cançado Trin-
dade, Princípios do Direito Internacional Contemporâneo [1981], 2nd rev. ed., Brasília,
FUNAG, 2017, pp. 157-161.

72

164      separation of the chagos (sep. op. cançado trindade)

all the other States, i.e., obligations due to the international community
as a whole.
   17. The right to self-determination of peoples (living in non-self-
governing territories or in other circumstances) became solidly grounded
in the contemporary law of nations. The Law of the United Nations cared
to reject the old objections of the wrongly assumed lack of political pre-
paredness or economic inviability of those territories (para. 3). The afore-
mentioned Declaration on the Granting of Independence to Colonial
Countries and Peoples (1960) added that the submission of peoples to
foreign domination constituted “a denial of fundamental human rights”
contrary to the UN Charter (para. 1).


       3. Successive UN General Assembly Resolutions (1961-1966)
       in Support of the Declaration on the Granting of Independence
                     to Colonial Countries and Peoples
   18. After the adoption of its resolution 1514 (XV) of 1960 containing
the landmark Declaration and already during the ﬁrst half of the 1960s,
the General Assembly monitored, by means of the adoption of successive
resolutions, the implementation of the Declaration on the Granting of
Independence to Colonial Countries and Peoples, reiterating each time
the importance of that declaration and of the principles encompassed
therein (General Assembly resolutions 1654 (XVI), of 27 November 1961;
1810 (XVII), of 17 December 1962; 1956 (XVIII), of 11 December 1963;
2105 (XX), of 20 December 1965; 2189 (XXI), of 13 December 1966), for
the exercise of the peoples’ right to self-determination.
   19. Already in 1961, General Assembly resolution 1654 (XVI) estab-
lished the Special Committee on the Situation regarding the Implementa-
tion of the Declaration on the Granting of Independence to Colonial
Countries and Peoples (also known as the Special Committee on Decolo-
nization, or C-24), with the mission of monitoring the implementation of
the 1960 Declaration. To this eﬀect, the Special Committee was to make
suggestions and recommendations on the progress and extent of the
implementation of the 1960 Declaration, and to report its ﬁndings to the
General Assembly, as it has done over the years 2.

  20. General Assembly resolution 1654 (XVI) of 1961 called upon the
States concerned “to take action without further delay” (para. 2) in order
to apply promptly the 1960 Declaration contained in the previous Gen-
eral Assembly resolution 1514 (XV) of 1960. This latter, it may be
recalled, called upon all States to observe “faithfully” the provisions and
principles contained in itself (para. 7). Thus, the law-making character of

   2 By means of still annually reviewing the list of territories to which the 1960 Declara-

tion is applicable, and making recommendations as to its implementation, an issue which
remains still central to the mission of the United Nations.

73

165       separation of the chagos (sep. op. cançado trindade)

the 1960 Declaration on the Granting of Independence to Colonial Coun-
tries and Peoples was duly reckoned shortly after its adoption, at the
beginning of the sixties. And it was enhanced by successive General
Assembly resolutions during the ﬁrst half of that decade 3, and from then
onwards.

                4. UN General Assembly Resolution 2066 (XX)
                    of 1965 on the “Question of Mauritius”
   21. At the time the United Kingdom was planning the separation of
the Chagos Archipelago from Mauritius, before the independence of the
latter, the General Assembly adopted its resolution 2066 (XX), of
16 December 1965, on the “Question of Mauritius”. It warned that “any
step taken by the administering Power to detach certain islands from the
territory of Mauritius for the purpose of establishing a military base
would be in contravention of the Declaration [on the Granting of Inde-
pendence to Colonial Countries and Peoples]”, contained in its earlier
resolution 1514 (XV) of 1960, and in particular of paragraph 6 thereof
(cf. supra).
   22. In this new resolution 2066 (XX) of 1965, the General Assembly
also invited the United Kingdom “to take eﬀective measures with a view
to the immediate and full implementation of resolution 1514 (XV)”;
moreover, after recalling its previous resolution 1514 (XV) of 1960 con-
taining the Declaration on the Granting of Independence to Colonial
Countries and Peoples, the General Assembly reaﬃrmed the “inalienable
right” of the people of Mauritius to independence in accordance with that
resolution (point 2), and invited the United Kingdom to comply with it
(point 3) and “to take no action which would dismember the territory of
Mauritius and violate its territorial integrity” (point 4).

         5. UN General Assembly Resolutions (1966-1967) in Support
                of the Right of Peoples to Self-Determination
   23. Shortly after the detachment of the Chagos Archipelago from
Mauritius took place, the UN General Assembly adopted several resolu-
tions, notably resolutions 2232 (XXI), of 20 December 1966, and
2357 (XXII) of 19 December 1967, concerning the reports of the Special
Committee on Decolonization. In both resolutions the General Assem-
bly, after referring in their preambles to its aforementioned resolutions, to
be implemented by the administering Powers, reaﬃrmed the “inalienable

     3
     Cf., to this eﬀect, for a study of that time, S. A. Bleicher, “The Legal Signiﬁcance of
Re-citation of General Assembly Resolutions”, 63 American Journal of International Law
[AJIL] (1969), pp. 444-478. For an account of the debates during the drafting of resolu-
tion 1514 (XV) of 1960 as an interpretation of the UN Charter disclosing opinio juris and
contributing to the progressive development of international law, cf. O. Y. Asamoah, The
Legal Significance of the Declarations of the General Assembly of the United Nations, The
Hague, Nijhoﬀ, 1966, pp. 163-185 and 243-245.

74

166     separation of the chagos (sep. op. cançado trindade)

right” of peoples (of the territories at issue, including Mauritius), to self-
determination.
   24. General Assembly resolutions 2232 (XXI) of 1966, 2357 (XXII) of
1967, then reiterated that any attempt aimed at the “partial or total dis-
ruption of the national unity and the territorial integrity of colonial Ter-
ritories and the establishment of military bases and installations in these
Territories” is “incompatible” with the principles and purposes of the
United Nations Charter and of its own resolution 1514 (XV) of 14 Decem-
ber 1960 (paras. 2 and 4).

        6. UN General Assembly Resolution 2621 (XXV) of 1970
        on the Programme of Action for the Full Implementation of
             the Declaration on the Granting of Independence
                    to Colonial Countries and Peoples
  25. On the occasion of the tenth anniversary of the Declaration on the
Granting of Independence to Colonial Countries and Peoples, the Gen-
eral Assembly adopted resolution 2621 (XXV), of 12 October 1970, on
the Programme of Action for its full implementation. In its operative
part, the continuation of colonialism was typiﬁed as a crime. Already in
paragraph 1, the General Assembly
        “Declares the further continuation of colonialism in all its forms
      and manifestations a crime which constitutes a violation of the
      Charter of the United Nations, the Declaration on the Granting of
      Independence to Colonial Countries and Peoples and the principles
      of international law.”
   26. In adopting the Programme of Action, it called upon UN Member
States to render “all necessary moral and material assistance” to peoples
of colonial territories “in their struggle to attain freedom and indepen-
dence” (para. 3 (2)) and to achieve “the speedy elimination of colonial-
ism” (para. 3 (3) (b) (iii)). The General Assembly further called upon
compliance with all its relevant resolutions on the question of decoloniza-
tion, so as to reach “the ﬁnal liquidation of colonialism” (para. 9 (a)).


7. UN General Assembly Resolution 2625 (XXV) of 1970 — Declaration
   on Principles of International Law concerning Friendly Relations and
      Co-operation among States in Accordance with the Charter of
                             the United Nations
   27. Days later, the next important step in the relevant work of the
General Assembly in the present domain was taken, with the adoption of
its well-known resolution 2625 (XXV), of 24 October 1970, containing
the Declaration on Principles of International Law concerning Friendly
Relations and Co-operation among States in accordance with the Charter of
the United Nations, recognized by the ICJ itself as reﬂecting customary

75

167      separation of the chagos (sep. op. cançado trindade)

international law 4. In this resolution, the General Assembly reiterated the
principle that “States shall refrain in their international relations from the
threat or use of force against the territorial integrity or political indepen-
dence of any State, or in any other manner inconsistent with the purposes
of the United Nations” (preamble).

   28. This resolution containing the aforementioned Declaration on
Principles of International Law then reiterated the duty of every State to
promote the realization of the principle of equal rights and self-
determination of peoples, notably in order to “bring a speedy end to colo-
nialism” (para. 5(2) (b)). It further also recalled that “[e]very State shall
refrain from any action aimed at the partial or total disruption of the
national unity and territorial integrity of any other State or country”
(para. 5 (8)).



          III. Eradication of Colonialism: Projection in Time
      of the 1960 Declaration on the Granting of Independence
         to Colonial Countries and Peoples and of Successive
                  UN General Assembly Resolutions

   29. The ICJ itself addressed General Assembly resolution 2625 (XXV)
of 1970 containing the Declaration on Principles of International Law in
the case Nicaragua v. United States (merits, Judgment of 27 June 1986):
after referring to the “character of jus cogens” of the prohibition of the
use of force in Article 2 (4) of the United Nations Charter, it stated that
the adoption by Member States of the aforementioned 1970 Declaration
aﬀorded “an indication of their opinio juris as to customary international
law” on the matter (para. 191).



   30. For its part, the UN General Assembly, in other successive resolu-
tions, has recognized the eradication of colonialism as one of the priori-
ties of the United Nations. It has therein, accordingly, pursuant to its
earlier resolutions on decolonization, again called for the attainment of
the full exercise of the peoples’ right to self-determination. The General
Assembly devoted its resolutions 43/47 of 22 November 1988, 55/146 of
8 December 2000, and 65/119 of 10 December 2010, to three succeeding
international decades (periods 1990-2000, 2001-2010, and 2011-2020) for
the eradication of colonialism. Furthermore, it subsequently reaﬃrmed
(in 2015-2017) the incompatibility of colonialism, in any form, with the

   4 Military and Paramilitary Activities in and against Nicaragua (Nicaragua v. United

States of America), Merits, Judgment, I.C.J. Reports 1986, pp. 101-103, paras. 191-193 (in
respect of the principle of the prohibition of the use of force in customary international law).

76

168        separation of the chagos (sep. op. cançado trindade)

United Nations Charter, the Universal Declaration of Human Rights,
and the UN Declaration on the Granting of Independence to Colonial
Countries and Peoples 5.
  31. In this respect, on the occasion of the ﬁftieth anniversary of the
1960 Declaration on the Granting of Independence to Colonial Countries
and Peoples, the UN General Assembly adopted its resolution 65/118, of
10 December 2010, whereby it again reiterated the “inalienable right of all
peoples of the Non-Self-Governing Territories to self-determination”
(para. 1), after expressing its deep concern as to the fact that “colonialism
has not yet been totally eradicated” (preamble). It then declared that
         “the continuation of colonialism in all its forms and manifestations
         is incompatible with the Charter of the United Nations, the [1960]
         Declaration and the principles of international law” (para. 2).
   32. General Assembly resolution 65/118, of 2010, requested the admin-
istering Powers to preserve the “cultural identity” and national unity of
the peoples concerned, so as to foster their “unfettered exercise” of their
right to self-determination and independence (para. 8). It then urged
Member States “to ensure the full and speedy implementation of the
[1960] Declaration and other relevant resolutions of the United Nations”
(para. 10). At last, it requested the Special Committee on Decolonization
to identify “the most suitable ways” for the speedy and total application
of the 1960 Declaration, and to propose measures for “the complete
implementation of the [1960] Declaration in the remaining Non-Self-
Governing Territories” (para. 12).

   33. Half a decade later, the UN General Assembly adopted its resolu-
tion 70/231, of 23 December 2015, wherein it began again by calling for
the prompt “eradication of colonialism”, which continued to be one of
the priorities of the United Nations (preamble), reiterating that the persis-
tence of colonialism was
         “incompatible with the Charter of the United Nations, the Declara-
         tion on the Granting of Independence to Colonial Countries and Peo-
         ples and the Universal Declaration of Human Rights” (para. 2).
   34. It urged a speedy end to colonialism, so as to enable peoples to
exercise their right to self-determination, including independence
(paras. 3-4 and 8 (a) (c)). This should be done, it added, in accordance
with the relevant General Assembly resolutions on decolonization, focus-
ing attention on the implementation by Member States of General Assem-
bly resolution 1514 (XV) of 1960 and other relevant and successive
General Assembly resolutions on the matter (para. 8 (b)(c)).
   35. In the following year, the UN General Assembly adopted its reso-
lution 71/122, of 6 December 2016, warning ﬁrst that the prompt eradica-

     5
    Cf., e.g., General Assembly resolutions 70/231, of 23 December 2015; 71/122, of
6 December 2016; and 72/111, of 7 December 2017.

77

169      separation of the chagos (sep. op. cançado trindade)

tion of colonialism has not yet been attained, and has remained “one of
its priorities” (preamble). It then reiterated the same considerations found
in the previous resolution 70/231, of 2015 (paras. 2-3). Moreover, it urged
further advance in the “decolonization agenda” (para. 17), as well as the
provision of “moral and material assistance, as needed, to the peoples of
the Non-Self-Governing Territories” (para. 15).
   36. Once again, in the following year, in its resolution 72/111, of
7 December 2017, the UN General Assembly, reiterated these points
(paras. 2-3, 18 and 16), and added its signiﬁcant call upon the administer-
ing Powers concerned
      “to terminate military activities and eliminate military bases in the
      Non-Self-Governing Territories under their administration in compli-
      ance with the relevant resolutions of the General Assembly” (para. 14).

   37. It can thus be seen that, as from General Assembly resolu-
tion 1514 (XV) of 1960, a new epoch in the progressive development of
contemporary international law had started, with the condemnation of
colonialism as a denial and breach of fundamental human rights, con-
trary to the United Nations Charter itself. General Assembly resolu-
tion 1514 (XV) of 1960 provided the legal framework for such
development. The right to self-determination emerged as a true human
right in itself, a right of peoples, as promptly captured by expert writing
since the adoption of General Assembly resolutions in the early sixties 6.



              IV. The International Law of Decolonization
                  as a Manifestation of the Humanization
                   of Contemporary International Law

  38. Growing attention and care came to be devoted to the rights of
peoples, and in particular to the right to self-determination as a right
inherent to all peoples, as a fundamental human right (cf. Part V, infra).
There was accordingly a decisive move towards the universalization of the
United Nations, with the gradual and considerable increase of its mem-
bership 7, and greater attention to a matter of concern to the whole inter-
national community.


   6 Cf. A. Rigo Sureda, The Evolution of the Right to Self-Determination — A Study of

United Nations Practice, Leiden, Sijthoﬀ, 1973, pp. 221-222, 263-264 and 353; J. A. Carrillo
Salcedo, El Derecho Internacional en Perspectiva Histórica, Madrid, Tecnos, 1991,
pp. 101-102; J. A. de Obieta Chalbaut, El Derecho Humano de la Autodeterminación de los
Pueblos, Madrid, Tecnos, 1993 (reimpr.), pp. 88, 91-92, 232 and 238.
   7 Cf., to this eﬀect, J. A. Carrillo Salcedo, El Derecho Internacional en Perspectiva

Histórica, op. cit. supra note 6, p. 104 ; A. Truyol y Serra, Histoire du droit international
public, Paris, Ed. Economica, 1995, pp. 156-157.

78

170      separation of the chagos (sep. op. cançado trindade)

   39. This move was fully in accordance with the United Nations Char-
ter itself, which, may I here recall, as from its preamble presents the deter-
mination of “we, the peoples of the United Nations”, to “reaﬃrm faith in
fundamental human rights, in the dignity and worth of the human per-
son”, and in the “equal rights” of “nations large and small” (para. 2).
Attention was focused on peoples — as shown in several of its provisions
— and on the safeguard of values common to humankind.

   40. According to its provisions, the realization of human rights with-
out distinctions (Arts. 1 (3) and 13 (1) (b)) was to be undertaken. There
were express references to equal rights and self-determination of peoples
(Arts. 1 (2) and 55), and to State duties towards peoples ensuing there-
from (“sacred trust”, Article 73). Respect was due to peoples, their rights
and cultures. There was thus a new vision advanced by the United Nations
Charter, so as “to save succeeding generations from the scourge of war,
which twice in our lifetime has brought untold sorrow to mankind” (pre-
amble, ﬁrst paragraph).


   41. In addition, the references to the principles and the purposes of the
United Nations were to be kept in mind, as they imposed upon Members
of the United Nations a “legal obligation” to act in accordance with
them. It became their “legal duty to respect” fundamental human rights.
Such provisions were adopted, after prolonged consideration before and
during the 1945 San Francisco Conference, “as part of the philosophy of
the new international system and as a most compelling lesson of the expe-
rience of the inadequacies and dangers of the old” 8.
   42. The humanist outlook of the law of nations was rescued. Civitas
maxima gentium resurged in a new context, namely, that of the emer-
gence, in the mid-twentieth century, of an “international law of decoloni-
zation”, moving towards a “universal common good”, keeping in mind
the juridical equality of all States (including those that emerged from
decolonization) 9. The United Nations, much attentive to peoples, with its
universalist outlook, much contributed to foster this humanist perspective
proper of the classical conceptions of the totus orbis, or of the civitas max-
ima gentium.
   43. May I here recall that, in his book of remembrances, René Cassin
pondered that the United Nations Charter itself could be seen as emanat-
ing from “human conscience” against the atrocities of the Second World
War in disregard for the principle of humanity 10. Already in its earlier
years, he added, the United Nations, starting with the General Assembly,

     8
     H. Lauterpacht, International Law and Human Rights, London, Stevens & Sons Ltd.,
1950, p. 147.
   9 Cf. A. Truyol y Serra, La Sociedad Internacional [1974], 2nd ed. (reimpr.), Madrid,

Alianza Edit., 1998, pp. 83, 85, 97-98 and 110-112, and cf. pp. 88, 167 and 169.
   10 R. Cassin, La pensée et l’action, [Paris,] Ed. F. Lalou, 1972, p. 115.



79

171       separation of the chagos (sep. op. cançado trindade)

counted on the signiﬁcant role, from the 1955 Conference of Bandung
onwards (infra), of new States emerged from decolonization, including in
the adoption of the two UN Covenants on Human Rights of 1966 11,
which provided in common Article 1 for the right to self-determination
(cf. Part V, infra). The importance of universality for the United Nations
was rendered clear.

   44. This new era in the progressive development of international law, of
the acknowledgment of the right of peoples and nations to self-determination,
was due to the awakening of the universal juridical conscience to the needs
and aspirations of humankind as a whole, faithful to the perennial legacy of
the jusnaturalist thinking of the “founding fathers” of the law of nations. In
my own conception, this evolution is another signiﬁcant manifestation of
the historical process of humanization of contemporary international law 12.
   45. In eﬀect, by the mid-1950s, the right of peoples to self-determination
was already being ﬁrmly adjudicated at multilateral level. Thus, the 1955
Asian-African Conference of Bandung, held on 18-24 April 1955, with
the participation of 29 countries, condemned colonialism and discrimina-
tion as a denial of fundamental rights in the sphere of education and
culture, and declared its full support for fundamental human rights
enshrined into the United Nations Charter and the Universal Declaration
on Human Rights, encompassing the right of peoples to self-determination
— expressed in UN resolutions — as “a prerequisite of the full enjoyment
of all fundamental human rights” 13.


   46. The 1955 Asian-African Conference of Bandung condemned “colo-
nialism in all its manifestations” as “an evil which should speedily be
brought to an end”, for being “a denial of fundamental human rights” in
breach of the United Nations Charter and “an impediment to the promo-
tion of world peace” 14. Moreover, the 1955 Bandung Conference sus-
tained universal membership of the United Nations 15. The 1955
Conference, at last, called for respect for fundamental human rights, for
the principles and purposes of the United Nations, and for justice and
international obligations 16; it further called for complete disarmament,
including the prohibition and elimination of nuclear weapons 17.

     11
      R. Cassin, op. cit. supra note 10, pp. 130 and 172.
     12
      Cf. A. A. Cançado Trindade, International Law for Humankind — Towards a New
Jus Gentium, 2nd rev. ed., Leiden/The Hague, Nijhoﬀ/Hague Academy of International
Law, 2013, pp. 1-726.
   13 “Final Communiqué of the Asian-African Conference” (Bandung, 18-24 April 1955),

reproduced in: 11 Interventions — International Journal of Postcolonial Studies (2009),
note 1, p. 97, note 2, and p. 98, note 1.
   14 Ibid., p. 99, note 1.
   15 Ibid., p. 96, note 11, and p. 100, note 1.
   16 Ibid., p. 102, notes 1 and 10.
   17 Ibid., p. 101.



80

172       separation of the chagos (sep. op. cançado trindade)

  47. The 1955 Bandung Conference was promptly followed by other
conferences of the kind (such as those of Cairo, in December 1957-
January 1958; of Accra, in April 1958; and of Addis Ababa, in June
1960), giving continuity to their aims. The Asian-African countries came
then to count on the support of Latin American and Arab countries as
well, fostering the process of decolonization 18. The principles initially
adopted at the 1955 Conference of Bandung were to become the most
immediate antecedent, as well as goals, of the Non-Aligned Movement,
founded, six years later, in a Conference held in Belgrade, in the ﬁrst
week of September 1961.

  48. Latin American contribution to it beneﬁted from its already ﬁrmly-
grounded doctrine of international law 19. In eﬀect, also in respect of the
work of the aforementioned Special Committee on Decolonization
(supra), as from its beginning — and even before it — delegates of Latin
American and Caribbean countries marked their presence and gave their
contribution to the UN plenary debates of the General Assembly (1960-
1961 onwards) in support of decolonization and the right of self-
determination of peoples 20.


    18 Cf., e.g., Various Authors, Bandung, Global History, and International Law — Critical

Pasts and Pending Futures (eds. L. Eslava, M. Fakhri and V. Nesiah), Cambridge Univer-
sity Press, 2017, pp. 13-14, 20-21 and 243; R. Burke, Decolonization and the Evolution of
International Human Rights, Philadelphia, University of Pennsylvania Press, 2010, pp. 8,
38 and 53-54; S. L. B. Jensen, The Making of International Human Rights — The 1960s,
Decolonization and the Reconstruction of Global Values, Cambridge University Press, 2016,
pp. 43, 51-56, 60, 62 and 64-65; among others.
    19 For a recent study of it, cf. A. A. Cançado Trindade, “The Contribution of Latin

American Legal Doctrine to the Progressive Development of International Law”, 376
Recueil des cours de l’Académie de droit international de La Haye (2014), pp. 19-92.
     20Cf., e.g., in the oﬃcial records (procès-verbaux) of the plenary meetings of the General
Assembly, the interventions of the delegates of Argentina (927th meeting, of 29 November
1960, pp. 1005-1008; and 1174th meeting, of 23 November 1962, pp. 810-811; and, later on,
1631st meeting, of 14 December 1967, pp. 8-10); of Colombia (929th and 1054th meetings,
of 30 November 1960 and 14 November 1961, pp. 1039-1041 and 633-638, respectively;
and 1175th meeting, of 26 November 1962, pp. 841-844); of Guatemala (1057th meeting,
of 17 November 1961, pp. 692-694); of Mexico (1058th meeting, of 20 November 1961,
pp. 701-703; and 1066th meeting, of 27 November 1961, pp. 861-862; and 1270th meeting,
of 3 December 1963, pp. 10-12); of Venezuela (1059th meeting, of 21 November 1961,
pp. 745-746; and 1180th meeting, of 29 November 1962, pp. 923-925); of Cuba (1060th
meeting, of 21 November 1961, pp. 755-757; of Chile (1631st meeting, of 14 December
1967, pp. 12-13); of Brazil (1173rd meeting, of 21 November 1962, pp. 801-804); of Costa
Rica (1176th meeting, of 26 November 1962, pp. 845-847); of Uruguay (1176th meeting,
of 26 November 1962, pp. 847-850); of Haiti (1192nd meeting, of 14 December 1962,
pp. 1110-1113); of Peru (1192nd meeting, of 14 December 1962, pp. 1115-1116). And
cf. also, earlier on, in the oﬃcial records of plenary meetings of the General Assembly,
the interventions of the delegates of Guatemala (64th meeting, of 14 December 1946,
pp. 1360-1361); of Cuba (64th meeting, of 14 December 1946, pp. 1363-1368); of the
Dominican Republic (262nd meeting, of 1 December 1949, pp. 449-450).

81

173      separation of the chagos (sep. op. cançado trindade)

   49. The same occurred in even earlier debates of the IV Committee of
the General Assembly (1949 onwards), as to the prospects of non-self-
governing territories and the UN trusteeship system, with the contribu-
tion likewise of delegates of Latin American and Caribbean countries 21.
The new world-wide movement of non-aligned countries, conformed in
1961, brought a change of paradigm for the United Nations 22, in pursu-
ance of its universalist outlook.

   50. The corpus juris gentium was thereby enriched, with the vindication
of the right of peoples to self-determination. In this connection, General
Assembly resolution 1514 (XV) of 1960, containing the Declaration on
the Granting of Independence to Colonial Countries and Peoples, as well
as General Assembly resolution 2625 (XXV) of 1970, containing the Dec-
laration on Principles of International Law concerning Friendly Rela-
tions and Co-operation among States in accordance with the Charter of
the United Nations (cf. supra), came to be regarded as “authentic inter-
pretations” of the UN Charter 23, rendering the “postulate of self-

    21 Cf., e.g., in the oﬃcial records (procès-verbaux) of the meetings of IV Committee

of the General Assembly, the interventions, inter alia, of the delegates of the Domin-
ican Republic (109th meeting, of 27 October 1949, pp. 101-102 ; and 125th meeting,
of 16 November 1949, pp. 188-189); of Brazil (113th meeting, of 2 November 1949,
pp. 121-123; and 331st meeting, of 12 October 1953, p. 97); of Guatemala (114th meeting, of
3 November 1949, pp. 125-126; and 125th meeting, of 16 November 1949, pp. 184-185 and
187-188); of Cuba (115th meeting, of 3 November 1949, pp. 130-132; and 124th meeting,
of 14 November 1949, pp. 182-183; and 125th meeting, of 16 November 1949, p. 187); of
Venezuela (124th meeting, of 14 November 1949, pp. 179-180) ; of Uruguay (125th meeting,
of 16 November 1949, p. 187); of Mexico (125th meeting, of 16 November 1949, p. 188); of
Panama (1039th meeting, of 7 November 1960, pp. 236-237); of Haiti (1040th meeting, of
8 November 1960, pp. 241-242). The support of Latin American and Caribbean countries
was promptly acknowledged by Asian and African, as well as Arab delegations within
the United Nations. And, in its turn, the Organization of American States (OAS), since
its creation in 1948 by the Charter of Bogotá, was attentive to what was occurring at the
United Nations in support of the right of peoples to self-determination; the Inter-American
Juridical Committee (IAJurCom) itself studied (in 1992) the interrelationship, in historical
perspective, between self-determination and the protection of human rights; cf. Comité
Jurídico Interamericano, La Democracía en los Trabajos del Comité Jurídico Inter-
americano (1946-2010), Washington D.C., OAS General Secretariat, 2011, pp. 85-91. In
eﬀect, early in its existence the IAJurCom was already seen as expressing the “continental
juridical conscience” (much more Latin American than inter-American), attentive to prin-
ciples, e.g., of non-intervention (and non-use of force) and of juridical equality of nationals
and aliens, and seeking to contribute to the progressive development of international law;
A. A. Cançado Trindade, “The Inter-American Juridical Committee: An Overview”, 38
The World Today, Chatham House/London (1982), note 11, pp. 438-439 and 442.
    22 For an account of the Non-Aligned Movement, cf., inter alia, e.g., P. Willetts, The

Non-Aligned Movement — The Origins of a Third World Alliance, London/N.Y., Frances
Pinter/Nichols Publ., 1978, pp. 1-239.
    23 J. A. Carrillo Salcedo, El Derecho Internacional en un Mundo en Cambio, Madrid,

Tecnos, 1984, p. 198. On the enrichment of the corpus juris gentium, cf. J. A. de Obieta
Chalbaut, El Derecho Humano de la Autodeterminación de los Pueblos, op. cit. supra note 6,
pp. 106-107, and cf. pp. 52, 83, 85, 95-96 and 175. As to the acknowledged universality of
self-determination, and its impact on the contemporary law of nations, cf. J. Summers,

82

174         separation of the chagos (sep. op. cançado trindade)

determination” of peoples a precept “directly binding on States” 24, and
evidencing such enrichment of the corpus juris gentium.
   51. The international law of decolonization was conformed with the
support of international organizations, in the line of the aforementioned
contribution of the United Nations. Thus, in the African continent, for
example, the African Union (AU) — preceded chronologically by the
Organization of African Unity (OAU) — has endeavoured, over the
years, to secure the achievement of the right to self-determination of peo-
ples, including in respect of the Chagos Archipelago.
   52. The former OAU, as well as its successor, the AU, have both cat-
egorically condemned the military basis established in the island Diego
Garcia (in Chagos). Thus, in its resolution AHG/Res. 99 (XVII) of 4 July
1980, the OAU stated that Diego Garcia “has always been an integral
part of Mauritius” (para. 3), and “was not ceded to Britain for military
purposes” (para. 4). Thus, it added, “the militarization of Diego Garcia is
a threat to Africa, and to the Indian Ocean as a zone of peace” (para. 5).
This being so, it demanded that “Diego Garcia be unconditionally
returned to Mauritius and that its peaceful character be maintained”
(para. 6).

  53. Subsequently, the AU, in its decision CM/Dec. 26 (LXXIV) of
8 July 2001, reiterated its
          “unﬂinching support to the Government of Mauritius in its endeav-
          ours and eﬀorts to restore its sovereignty over the Chagos Archipel-
          ago, which forms an integral part of the territory of Mauritius, and
          calls upon the United Kingdom to put an end to its continued unlaw-
          ful occupation of the Chagos Archipelago and to return it to Mauri-
          tius thereby completing the process of decolonization” (para. 1).

   The AU then called upon “the international community to support the
legitimate claim of Mauritius”, so as “to secure the return of the Chagos
Archipelago to its jurisdiction” (para. 3).
   54. More recently, the AU, in its resolution 1 (XXV), of 15 June 2015,
began by reasserting, in its preamble, that the “Chagos Archipelago,
including Diego Garcia, forms an integral part of the territory” of Mau-
ritius (para. 2); it then deplored
          “the continued unlawful occupation by the United Kingdom of the
          Chagos Archipelago, thereby denying the Republic of Mauritius the
          exercise of its sovereignty over the Archipelago and making the decol-
          onization of Africa incomplete” (para. 3).

Peoples and International Law — How Nationalism and Self-Determination Shape a
Contemporary Law of Nations, Leiden, Nijhoﬀ, 2007, pp. 163-164, 244-245 and 258-259.
     24
     A. Cassese, Self-Determination of Peoples — A Legal Reappraisal, Cambridge
University Press, 1998 [reprint], p. 43.

83

175      separation of the chagos (sep. op. cançado trindade)

   55. After recalling its own previous resolutions and declarations (in the
period 2011-2013) on distinct legal matters 25 (para. 4), it supported, still
in its preamble, the endeavours of Mauritius to exercise eﬀectively “its
sovereignty over the Chagos Archipelago, including Diego Garcia, in
keeping with the principles of international law” (para. 8). Then, in its
operative part, AU resolution 1 (XXV), of 15 June 2015, it reiterated its
support to Mauritius “in its legitimate pursuit to eﬀectively exercise its
sovereignty over the Chagos Archipelago, including Diego Garcia”
(para. 3), as well as its full support to “the early and unconditional return
of the Chagos Archipelago, including Diego Garcia, to the eﬀective con-
trol” of Mauritius (para. 6). To this eﬀect, it renewed its

      “call on the United Kingdom to expeditiously end its unlawful occu-
      pation of the Chagos Archipelago with a view to enabling the Repub-
      lic of Mauritius to eﬀectively exercise its sovereignty over the
      Archipelago” (para. 4).


V. The Right to Self-Determination in the Two UN Covenants on
                     Human Rights of 1966

      1. Article 1 of the Two UN Covenants on Human Rights of 1966

   56. Within the realm of the United Nations, besides the aforementioned
UN General Assembly resolutions, another signiﬁcant initiative was the
insertion, with historical inﬂuence, of the right of all peoples to self-
determination, in the two UN Covenants on Human Rights of 1966 (the
International Covenant on Civil and Political Rights and the International
Covenant on Economic, Social and Cultural Rights, respectively). That
right could thus be vindicated by individuals and groups of individuals.
   57. The right to self-determination, under Article 1 of the two UN Cov-
enants, is formulated in the same terms, namely:
        “1. All peoples have the right of self-determination. By virtue of
      that right they freely determine their political status and freely pursue
      their economic, social and cultural development. [. . .]

        3. The States Parties to the present Covenant, including those hav-
      ing responsibility for the administration of Non-Self-Governing and
      Trust Territories, shall promote the realization of the right of self-
      determination, and shall respect that right, in conformity with the
      provisions of the Charter of the United Nations.”
   25 Namely: AU, resolution 1 (XVI) of January 2011; declaration of February 2013;

declaration of May 2013 of the Assembly of the African Union held in Addis Ababa,
Ethiopia; and solemn declaration on the ﬁftieth anniversary of the OAU/AU also of May
2013.

84

176      separation of the chagos (sep. op. cançado trindade)

   58. Such formulation, applying equally to civil and political rights, as
well as to economic, social and cultural rights, thus enhances the indivis-
ibility of all human rights. Such indivisibility was advanced by the two
UN Covenants two years before the holding of the UN I World Confer-
ence on Human Rights (Tehran, 1968), which much contributed to it. The
formulation of the célèbre common Article 1 of the two UN Covenants
thus acknowledges, at their beginning, that the right to self-determination
is furthermore essential to the enjoyment of other human rights.


  59. Thus, by the mid-sixties, the fundamental right to self-determination
was consolidated in the corpus juris gentium, and its importance was uni-
versally acknowledged, in a historical process which was much fostered
by the landmark General Assembly resolution 1514 (XV) of 1960. Such
acknowledgment was reﬂected, e.g., in the work of the UN Human Rights
Committee, and in the case law of the ICJ, to which I turn now.


      2. Human Rights Committee, General Comment No. 12 (of 1984)
                     on Article 1 of the Covenant(s)
                (Right to Self-Determination of Peoples)
  60. The UN Human Rights Committee (HRC) devoted its General
Comment No. 12, adopted on 13 March 1984, to Article 1 of the two
UN Covenants on Human Rights, on the Right to Self-Determination of
Peoples. The HRC began its Comment stating that, in accordance with
the purposes and principles of the United Nations Charter, Article 1 of
the Covenant on Civil and Political Rights (and also of the Covenant on
Economic, Social and Cultural Rights)

      “recognizes that all peoples have the right of self-determination. The
      right of self-determination is of particular importance because its real-
      ization is an essential condition for the eﬀective guarantee and obser-
      vance of individual human rights and for the promotion and
      strengthening of those rights. It is for that reason that States (. . .)
      placed this provision as Article 1 apart from and before all of the
      other rights in the two Covenants” (para. 1).

   61. The General Comment proceeded that Article 1 of the two Cov-
enants “enshrines an inalienable right of all peoples” and “imposes on
all States parties corresponding obligations” (para. 2), of importance ulti-
mately to the whole “international community” (para. 5). General Com-
ment No. 12 added that the obligations on States parties were “not only
in relation to their own peoples but vis-à-vis all peoples which have not
been able to exercise or have been deprived of the possibility of exercising
their right to self-determination” (para. 6).

85

177          separation of the chagos (sep. op. cançado trindade)

   62. It followed that all States parties to the two Covenants should take
“positive action” to facilitate the realization of “the right of peoples to
self-determination”, consistent with their obligations under the
United Nations Charter and under international law (para. 6). The HRC,
in its Comment, then related Article 1 of the two Covenants in particular
to the UN Declaration on Principles of International Law concerning
Friendly Relations and Co-operation among States in Accordance with
the Charter of the United Nations, contained in General Assembly reso-
lution 2625 (XXV) of 24 October 1970 (para. 7).


 3. Human Rights Committee, Observations on Reports by States Parties
            to the Covenant on Civil and Political Rights,
                    Focusing on Chagos Islanders
   63. The HRC further addressed the matter in its concluding observa-
tions in its consideration of reports submitted by States parties to the
Covenant on Civil and Political Rights (under its Article 40) 26. It did so
in respect of United Kingdom reports, focusing, inter alia, on the Chagos
islanders. Thus, in its concluding observations of 6 December 2001, the
HRC stated that the United Kingdom should render “practicable” the
right of Chagossians “to return to their territory”; furthermore, it added,
it “should consider compensation for denial of this right over an extended
period” 27.


  64. Subsequently, as the problem persisted, the HRC, in its concluding
observations of 30 July 2008, regretted that, “despite its previous recom-
mendation”, the United Kingdom has not included the “British Indian
Ocean Territory” (BIOT) in its periodic report, claiming that, “owing to
an absence of population, the Covenant does not apply to this territory”;
the HRC ﬁrmly reiterated that the United Kingdom

          “should ensure that the Chagos islanders can exercise their right to
          return to their territory and should indicate what measures have been
          taken in this regard. It should consider compensation for denial of
          this right over an extended period. It should also include the Territory
          in its next periodic report.” 28




     26
     On this faculty of the HRC, cf., eg., T. Opsahl, Law and Equality — Selected Articles
on Human Rights, Oslo, Ad Notam Gyldendal, 1996, pp. 465-569.
     27   United Nations doc. CCPR/CO/73/UK, of 6 December 2001, p. 9, para. 38.
     28   United Nations doc. CCPR/C/GBR/CO/6, of 30 July 2008, p. 6, para. 22.

86

178     separation of the chagos (sep. op. cançado trindade)

          4. Human Rights Committee: Additional Considerations
   65. The HRC thus asserted the right to reparations (a relevant point I
shall dwell upon later in the present separate opinion — cf. Parts XVI-
XVII, infra) to the Chagos islanders, victimized for a prolonged period of
time by the United Kingdom. In the present Advisory Opinion, the ICJ
has taken into account (paras. 123 and 126) the HRC’s observations of
2001 and 2008 on United Kingdom reports (supra); yet, instead of
expanding on their contents and implications, the ICJ rather related them
to facts at domestic law level in the United Kingdom (paras. 121-127).
   66. The contribution of the HRC to the handling of the matter at issue
is to be properly assessed keeping in mind its work as a whole, comprising
its views on communications, its observations on reports by States parties
to the Covenant on Civil and Political Rights, as well as its General Com-
ments 29. The aforementioned General Comment No. 12, of 1984, is not
the only relevant one; in my perception, there are points made by the
HRC in other General Comments that are to be taken into account here
as well.
   67. Thus, for example, the principle of humanity was stressed by the
HRC in its General Comments No. 9, of 1982 (para. 3), and No. 21, of
1992 (para. 4); and the continuity of obligations under the Covenant was
underlined by the HRC in its General Comment No. 26, of 1997
(paras. 3-5) 30. Of particular importance is its General Comment No. 31,
of 29 March 2004, in which, after warning as to the vulnerability of cer-
tain groups of persons (such as children — para. 15), the HRC asserted
the duty of reparation by States parties to the individual victimized,
whose rights under the Covenant were breached, also in a continuing way
(paras. 15 and 19).
   68. In the same General Comment No. 31, of 2004, the HRC insisted
that “[c]essation of an ongoing violation is an essential element of the
right to an eﬀective remedy” (para. 15). It then added that Article 2 (3) of
the Covenant requires that
         “States parties make reparation to individuals whose Covenant
      rights have been violated. Without reparation to individuals whose
      Covenant rights have been violated, the obligation to provide an eﬀec-
      tive remedy, which is central to the eﬃcacy of Article 2 (3), is not
      discharged. In addition to the explicit reparation required by Arti-
      cles 9 (5), and 14 (6), the Committee considers that the Covenant
      generally entails appropriate compensation. The Committee notes
      that, where appropriate, reparation can involve restitution, rehabili-
      tation and measures of satisfaction, such as public apologies, public
      memorials, guarantees of non-repetition and changes in relevant laws

   29 Cf. A. A. Cançado Trindade, “Address to the UN Human Rights Committee on the

Occasion of the Commemoration of Its 100th Session”, 29 Netherlands Quarterly of Human
Rights (2011), pp. 131-137.
   30 Ibid., pp. 133-135.



87

179      separation of the chagos (sep. op. cançado trindade)

      and practices, as well as bringing to justice the perpetrators of human
      rights violations.” (Para. 16.)



 VI. The Acknowledgment of the Right to Self-Determination in
       the Case Law of the International Court of Justice

   69. The foundations of the consolidation of the right to self-
determination came to be found not only at normative and doctrinal lev-
els, as they encompassed international case law as well. Thus, the ICJ,
from 1971 onwards, gradually moved from the principle to the right of
self-determination, that it clearly acknowledged and upheld, having thus
much contributed to the recognition of its importance.
   70. In its Advisory Opinion on Namibia (of 21 June 1971), the ICJ rec-
ognized that “the subsequent development of international law in regard
to non-self-governing territories”, as enshrined in the UN Charter, “made
the principle of self-determination applicable to all of them”. It further
stated that another “important stage in this development” was the
UN Declaration on the Granting of Independence to Colonial Countries
and Peoples (in General Assembly resolution 1514 (XV) of 14 December
1960), embracing all peoples and territories which had not yet attained
independence (Legal Consequences for States of the Continued Presence of
South Africa in Namibia (South West Africa) notwithstanding Security
Council Resolution 276 (1970), Advisory Opinion, I.C.J. Reports 1971,
p. 31, para. 52).
   71. There was thus an expansion of the corpus juris gentium in the pres-
ent domain. Moreover, in the same Advisory Opinion, the ICJ observed
that it had to “take into consideration the changes which have occurred
in the supervening half-century”, and its interpretation could not “remain
unaﬀected by the subsequent development of law, through the Charter of
the United Nations and by way of customary law”, and it added that
      “an international instrument has to be interpreted and applied within
      the framework of the entire legal system prevailing at the time of the
      interpretation. In the domain to which the present proceedings relate,
      the last ﬁfty years, as indicated above, have brought important devel-
      opments. These developments leave little doubt that the ultimate
      objective of the sacred trust was the self-determination and independ-
      ence of the peoples concerned.” (Ibid., para. 53.)

  72. Four years later, in its Advisory Opinion on Western Sahara
(16 October 1975, I.C.J. Reports 1975, p. 12), the ICJ reiterated its state-
ment regarding the development of the right to self-determination of peo-
ples and the importance of the UN Charter and the 1960 Declaration on
the Granting of Independence to Colonial Countries and Peoples, and
added that the provisions of this declaration emphasized that “the appli-

88

180          separation of the chagos (sep. op. cançado trindade)

cation of the right to self-determination requires a free and genuine
expression of the will of the peoples concerned” (I.C.J. Reports 1975,
pp. 31-32, paras. 54-56).
   73. Two decades later, in its Judgment on the East Timor case (East
Timor (Portugal v. Australia), Judgment, I.C.J. Reports 1995, p. 90), the
ICJ recognized the erga omnes nature of “the right of peoples to self-
determination”, as evolved from the UN Charter and its practice, in line
with “one of the essential principles of contemporary international law”
(para. 29). In the following decade, in its Advisory Opinion on Legal Con-
sequences of the Construction of a Wall in the Occupied Palestinian Territory
[hereafter Construction of a Wall], the ICJ had the occasion to reiterate that
the developments of international law made the principle of self-
determination applicable to all non-self-governing territories and that this
right was “today a right erga omnes” (I.C.J. Reports 2004 (I), p. 172,
para. 88).
   74. In this same Advisory Opinion, the ICJ further recalled the terms
of General Assembly resolution 2625 (XXV) of 1970, according to which
             “Every State has the duty to promote, through joint and separate
          action, realization of the principle of equal rights and self-determination
          of peoples, in accordance with the provisions of the Charter, and to
          render assistance to the United Nations in carrying out the responsi-
          bilities entrusted to it by the Charter regarding the implementation of
          the principle” (ibid., p. 199, para. 156).

  75. Subsequently, in its Advisory Opinion on the Accordance with
International Law of the Unilateral Declaration of Independence in Respect
of Kosovo [hereafter Declaration of Independence of Kosovo] (Advisory
Opinion, I.C.J. Reports 2010 (II), p. 403), the ICJ stated that
            “During the second half of the twentieth century, the international
          law of self-determination developed in such a way as to create a right
          to independence for the peoples of non-self-governing territories and
          peoples subject to alien subjugation, domination and exploitation.”
          (P. 436, para. 79.) 31

   76. In my separate opinion appended to the ICJ’s aforementioned
Advisory Opinion on the Declaration of Independence of Kosovo, I
addressed the people-centered outlook in contemporary international law
(ibid., pp. 591-592, paras. 169-172), and its concern with the conditions of

     31
      The ICJ also recalled the importance of the principle of territorial integrity in the
international legal order and the fact that it is enshrined in the UN Charter, in particular
in Article 2 (4) (para. 80). Yet, the Court decided not to address “the extent of the right of
self-determination and the existence of any right of ‘remedial secession’” as it considered it
beyond the scope of the question asked to it by the General Assembly (para. 83).


89

181          separation of the chagos (sep. op. cançado trindade)

living of people (I.C.J. Reports 2010 (II), pp. 549-550, paras. 65-66). This
was a manifestation of the overcoming of the inter-State paradigm in
international law (ibid., pp. 596-598, paras. 182-188). And I added that

             “Contemporary international law is no longer indiﬀerent to the fate
          of the population, the most precious constitutive element of state-
          hood. The advent of international organizations, transcending the old
          inter-State dimension, has helped to put an end to the reversal of the
          ends of the State. This distortion led States to regard themselves as
          ﬁnal repositories of human freedom, and to treat individuals as means
          rather than as ends in themselves, with all the disastrous consequences
          which ensued therefrom. The expansion of international legal
          personality entailed the expansion of international accountability.”
          (Ibid., p. 617, para. 239.)



  VII. The Acknowledgement of the Right to Self-Determination
        by the II UN World Conference on Human Rights
                         (Vienna, 1993)

   77. Furthermore, in my same separate opinion appended to the ICJ’s
Advisory Opinion on the Declaration of Independence of Kosovo, I more-
over recalled that, at the outcome of the historical II World Conference
on Human Rights (in the Drafting Committee of which I worked, and of
which I keep vivid memories) 32, the ﬁnal document it adopted, the 1993
Vienna Declaration and Programme of Action, reasserted the right of all
peoples to self-determination. Then, taking into account “the particular
situation of peoples under colonial or other forms of alien domination or
foreign occupation”, it further stated (para. 2), inter alia, that

             “The World Conference on Human Rights considers the denial of
          the right of self-determination as a violation of human rights and
          underlines the importance of the eﬀective realization of this right.
             In accordance with the [1970] Declaration on Principles of Interna-
          tional Law concerning Friendly Relations and Co-operation among
          States in accordance with the Charter of the United Nations, this shall
          not be construed as authorizing or encouraging any action which
          would dismember or impair, totally or in part, the territorial integrity

     32
      For my detailed historical account of the 1993 II World Conference on Human
Rights, cf. A. A. Cançado Trindade, Tratado de Direito Internacional dos Direitos Humanos,
Vol. I, 2nd ed., Porto Alegre/Brazil, S.A. Fabris Ed., 2003, Chapters I-VII, pp. 33-338;
and, as to the preceding I World Conference on Human Rights, held in Teheran in 1968,
in whose legacy stands the ﬁrm assertion of the indivisibility of all human rights, cf. ibid.,
pp. 77-80 and 83-84.

90

182          separation of the chagos (sep. op. cançado trindade)

          or political unity of sovereign and independent States conducting
          themselves in compliance with the principle of equal rights and self-
          determination of peoples and thus possessed of a government repre-
          senting the whole people belonging to the territory without distinction
          of any kind.” [Emphasis added.] 33
   78. I then added, in my same separate opinion in the ICJ’s Advisory
Opinion on the Declaration of Independence of Kosovo, that the ﬁnal doc-
ument of that memorable United Nations World Conference of 1993
“went further than the 1970 Declaration of Principles, in proscribing dis-
crimination ‘of any kind’”, thus enlarging in scope the “entitlement to
self-determination” (para. 181). This wider framework should not pass
unnoticed. I then added that

             “If the legacy of the II World Conference on Human Rights (1993)
          convened by the United Nations is to be summed up, it surely lies in
          the recognition of the legitimacy of the concern of the international
          community as a whole with the conditions of living of the population
          everywhere and at any time 34, with special attention to those in situa-
          tion of greater vulnerability and standing thus in greater need of pro-
          tection. Further than that, this is the common denominator of the
          recent UN cycle of World Conferences along the nineties, which
          sought to conform the UN agenda for the dawn of the twenty-ﬁrst
          century.” (Para. 185.)

   79. By the turn of the century, the UN Millenium Declaration, contained
in General Assembly resolution 55/2, of 8 September 2000, asserted “the
right to self-determination of peoples which remain under colonial domina-
tion and foreign occupation” (para. 4.), as well as its commitment “to mak-
ing the right to development a reality for everyone and to freeing the entire
human race from want” (para. 11). The 2000 Declaration was particularly
attentive to protecting the vulnerable ones (paras. 2, 17 and 26).

  80. Half a decade later, the World Summit Outcome, contained in Gen-
eral Assembly resolution 60/1, of 16 September 2005, reasserted the right
to self-determination of peoples (para. 5) and the need of respect for it
(para. 77), again drawing particular attention to vulnerable people
(paras. 55 (c) (d) and 143). It recalled that “all human rights are univer-
sal, indivisible, interrelated, interdependent and mutually reinforcing”
(para. 121). And it aﬃrmed that “all States should act in accordance with
the [1970] Declaration on Principles of International Law concerning

     33
      Paragraph 180 of my aforementioned separate opinion.
     34
      A. A. Cançado Trindade, Tratado de Direito Internacional dos Direitos Humanos,
2nd ed., Vol. I, Porto Alegre/Brazil, S.A. Fabris Ed., 2003, pp. 241-242; ibid., 1st ed.,
Vol. II, 1999, pp. 263-276; ibid., 2nd ed., Vol. III, 2003, pp. 509-510.

91

183          separation of the chagos (sep. op. cançado trindade)

Friendly Relations and Co-operation among States in accordance with
the Charter of the United Nations” (para. 73).

  81. One and a half decades after the II UN World Conference of
Human Rights (1993), the UN Declaration on the Rights of Indigenous
Peoples, enshrined into General Assembly resolution 61/295, of 13 Sep-
tember 2007, acknowledged that the UN Charter, the two UN Covenants
on Human Rights, and the Vienna Declaration and Programme of Action
(adopted at the II World Conference on Human Rights) aﬃrmed


          “the fundamental importance of the right to self-determination of all
          peoples, by virtue of which they freely determine their political status
          and freely pursue their economic, social and cultural development”
          (sixteenth preambular paragraph).
   82. It added that “nothing in this declaration may be used to deny any
peoples their right to self-determination, exercised in conformity with
international law” (seventeenth preambular paragraph). In its operative
part, the 2007 Declaration asserts the indigenous peoples’ right to self-
determination (Art. 3) and its autonomous exercise (Art. 4). In case of its
breach, the Declaration stressed that indigenous peoples have the right to
eﬀective remedies and redress 35.

   83. Twenty-ﬁve years have gone by since the adoption of the 1993
Vienna Declaration and Programme of Action, the same period between
the I and II World Conferences on Human Rights (Tehran, 1968, and
Vienna, 1993). Yet, regrettably, there has been no initiative so far to con-
vene a III World Conference of the kind, despite the world, currently torn
by extreme violence, standing in great need of it. Lessons from the past
are simply not learned. Despite this apparent indiﬀerence, the Declara-
tion and Programme of Action of the II World Conference at least should
not be forgotten.

   84. As already pointed out, that ﬁnal document conﬁrmed the consoli-
dation and enlarged scope of the right to self-determination, and, more-
over, it underlined the importance of the right to development as a
“universal and inalienable” human right to be “implemented and real-
ized”, taking “the human person as the central subject of development”
(paras. 10 and 72). The Vienna Declaration and Programme of Action
was very attentive to persons belonging to vulnerable groups (para. 24),
with a time dimension so as to meet the “needs of present and future
generations” (para. 11).
   85. Half a decade ago, when the II World Conference on

     35   Articles 20 (2), 28 (1) (2), 32 (3) and 40.


92

184        separation of the chagos (sep. op. cançado trindade)

Human Rights completed two decades, I proceeded to a reassessment of
it 36, the advances achieved and new challenges arisen. I pondered therein
that the protection of the human being in any circumstances, against all
manifestations of arbitrary power, corresponds to the new ethos of our
times, reﬂected in the new jus gentium of our times, wherein the human
persons and peoples occupy a central position. The corpus juris of the
International Law of Human Rights came to be interpreted and applied
bearing always in mind the pressing needs of protection of the victims (in
particular those in situations of vulnerability or even defencelessness),
fostering the historical process of humanization of international law
(cf. supra).
    86. Such corpus juris is a true law of protection (droit de protection) of the
rights of human beings and peoples, and not of States, a development which
could hardly have been anticipated some decades ago. To this eﬀect, it has
developed its own canons, such as those of the realization of superior com-
mon values, of the human persons and peoples as subjects of rights (titulai-
res de droits) inherent to them, of the objective character of the obligations
of protection, and of the collective guarantee of the safeguard of the rights
to be protected. Hence the utmost importance of the right of access to jus-
tice lato sensu, with the new primacy of the raison d’humanité over the old
raison d’Etat, in the framework of the new jus gentium of our times.

         VIII. A Question from the Bench to all Delegations of
             Participants in the Oral Advisory Proceedings

   87. In the course of the oral proceedings on the present matter before
the ICJ of the Legal Consequences of the Separation of the Chagos Archi-
pelago from Mauritius in 1965, I have deemed it ﬁt, in the Court’s public
sitting of 5 September 2018, to put the following question to all delega-
tions of participants therein:
          “My question is addressed to all delegations of participants in these
       oral advisory proceedings.
          As recalled in paragraph (a) of the UN General Assembly’s Request
       for an Advisory Opinion of the International Court of Justice, General
       Assembly resolution 71/292 of 22 June 2017, the General Assembly
       refers to obligations enshrined into successive pertinent resolutions of
       its own, as from 1960, namely: General Assembly resolutions 1514 (XV)
       of 14 December 1960, 2066 (XX) of 16 December 1965, 2232 (XXI)
       of 20 December 1966, and 2357 (XXII) of 19 December 1967.
     36 Cf. A. A. Cançado Trindade, A Proteção dos Vulneráveis como Legado da II Conferência

Mundial de Direitos Humanos (1993-2013), Fortaleza/Brazil, IBDH/IIDH/SLADI, 2014,
pp. 13-356, esp. pp. 13-107; A. A. Cançado Trindade, “The International Law of Human
Rights Two Decades After the II World Conference on Human Rights in Vienna in 1993”,
The Realization of Human Rights: When Theory Meets Practice — Studies in Honour of
L. Zwaak (eds. Y. Haeck et al.), Cambridge/Antwerp/Portland, Intersentia, 2013, pp. 15-39.


93

185          separation of the chagos (sep. op. cançado trindade)

             In the course of the present oral advisory proceedings, references were
          often made to such resolutions by several delegations of participants.
             In your understanding, what are the legal consequences ensuing
          from the formation of customary international law with the signiﬁ-
          cant presence of opinio juris communis for ensuring compliance with
          the obligations stated in those General Assembly resolutions?” 37


          IX. The Answers from Delegations of Participants in the
                       Oral Advisory Proceedings

                             1. Answers from Delegations
   88. The delegations of participants which provided their written
answers to my question 38 were those of the African Union, Argentina,
Botswana, Guatemala, Mauritius, Nicaragua, the United Kingdom, the
United States of America and Vanuatu. The great majority of several del-
egations of participants — all from Africa, Asia and Latin America —
stressed the opinio juris communis as to the considerable importance of the
fundamental right to self-determination (as from General Assembly reso-
lution 1514 (XV) of 1960) to the progressive development of (conven-
tional and customary) international law, as well as to its universalization
and humanization. Only a tiny minority of delegations of participants
(notably the United Kingdom and the United States) sought in vain to
cast doubt upon such evolution, and to question that opinio juris commu-
nis. May I next survey their written answers to my question.

   89. To start with, Mauritius considered that the obligations contained
in the General Assembly resolutions constitute customary international
law, “with the signiﬁcant presence of opinio juris communis, as at 1960,
and thus at 1965”. In particular, Mauritius noted that General Assembly
resolution 1514 (XV) of 1960 “crystallized the customary international
law on decolonization, sets forth obligations for ‘all States’, including
Members of the United Nations and administering powers”. In particu-
lar, Mauritius stated that the language of the aforementioned resolu-
tion is drafted in mandatory terms, and that the “obligations are
recognized to reﬂect obligations under customary law, and to have a
peremptory and erga omnes character”. These obligations, it recalled, are
further aﬃrmed in the subsequent General Assembly resolutions.


     37
      CR 2018/25, of 5 September 2018, p. 58, para. 26.
     38
      Written Replies to the Question Put by Judge Cançado Trindade, docs. CHAG 2018/
129 (of Mauritius), of 10 September 2018, pp. 1-5; 2018/130 (of Guatemala), of
10 September 2018, pp. 1-2; 2018/132 (of Argentina), pp. 1-5; 2018/127 (of Nicaragua), of
10 September 2018, pp. 1-3; 2018/126 (of Botswana and Vanuatu), of 10 September 2018,
pp. 1-4; 2018/131 (of the United States), of 10 September 2018, pp. 1-3; 2018/128 (of the
United Kingdom), of 10 September 2018, pp. 1-5.

94

186     separation of the chagos (sep. op. cançado trindade)

   90. According to Mauritius, the legal consequences ensuing from the
breaches of the obligations set forth in the General Assembly resolutions
are as follows: (a) the obligation on the part of the United Kingdom to
cease immediately its internationally wrongful conduct (that is, its unlaw-
ful colonial administration of the Chagos Archipelago), and to return the
territory to Mauritius; (b) the obligation of the United Kingdom to cease
to impair or interfere with Mauritius’ exercise of its sovereignty over the
Chagos Archipelago, including the resettlement of people of Chagossian
origin; and (c) the obligation of all other States not to recognize the legit-
imacy of the existing colonial administration, either directly or indirectly,
and not to aid or assist the United Kingdom in its internationally wrong-
ful conduct.
   91. The African Union reiterated the position it took in its oral state-
ment, namely: after surveying the evolution of the principle of self-
determination from 1945 until the adoption of General Assembly
resolution 1514 (XV) of 1960, it contended that a right to self-determination
came to exist under general international law, at the time of the adoption
of that ground-breaking resolution. In its understanding, General Assem-
bly resolution 1514 (XV) of 1960 crystallized customary international law
on decolonization and self-determination.
   92. The following resolutions adopted by the General Assembly, the
African Union continued, came to conﬁrm the opinio juris communis of
States. General Assembly resolution 2066 (XX) of 1965, in particular,
was indicative and conﬁrmative of the prescriptions enshrined in General
Assembly resolution 1514 (XV) of 1960, and stressed that any attempt
aimed at the partial disruption of the territorial unit of Mauritius would
be contrary to international law.
   93. The African Union identiﬁed four legal consequences ensuing from
the formation of customary international law, namely: (a) the adminis-
tering Power is obligated to cease its unlawful conduct and any action or
omission contrary to the principle of self-determination and the territorial
integrity of Mauritius; (b) all States must refrain from recognizing the
illegal administration of the Chagos Archipelago and any other omission
pertaining to such unlawful administration; and (c) all international
organizations must ensure that their members act in compliance with the
customary prescriptions of the aforementioned resolutions, aimed at put-
ting an end to colonialism and, by the same token, ensuring promotion of
peaceful regional integration. It then pointed out that the United Nations
is, thus, also under an obligation under international law to advance fur-
ther its mandate on decolonization in compliance with the resolutions of
the General Assembly.
   94. In their joint answer, Botswana and Vanuatu noted that the Gen-
eral Assembly resolutions demonstrate that the right to self-determination
and the corresponding obligation to respect it, were already part of cus-
tomary international law during the period of adoption of the General
Assembly resolutions between 1960 and 1967. They contended that the
customary law status of the contents of those General Assembly resolu-

95

187     separation of the chagos (sep. op. cançado trindade)

tions places the following obligations on the administering power: (a) to
take immediately steps to transfer all powers (without conditions) to the
peoples of the territories which have not yet gained independence, in
order to enable them to enjoy complete independence and freedom; and
(b) to take no action which would dismember the administered territory
and to violate its territorial integrity. Furthermore, they added, all States
are under the obligations: (a) not to recognize an illegal situation result-
ing from a violation of the right to self-determination; (b) not to render
aid or assistance in maintaining the situation created by such a violation;
and (c) to see that impediments to the exercise of the right to self-
determination are brought to an end.
   95. Argentina, for its part, held the position that the obligations set
forth in General Assembly resolutions 1514 (XV) of 1960, 2066 (XX) of
1965, 2232 (XXI) of 1966, and 2357 (XXII) of 1967 constitute an expres-
sion of opinio juris communis, and are interpretations of the obligations
stemming from both conventional and customary international law.
Argentina substantiated its position by identifying the legal obligations
stemming from each General Assembly resolution. As to the legal conse-
quences arising from a breach of the General Assembly resolutions, it
noted that the consequences ensued from: (a) customary international
law on State responsibility, (b) the obligation to settle international
disputes peacefully, (c) the United Nations practice in the ﬁeld of decolo-
nization; and (d) the obligations incumbent upon the United Nations
itself.
   96. Under the law of State responsibility, Argentina continued, the
legal obligations incumbent upon the administering Powers were: (a) to
cease all illegal conduct and restore the territorial integrity of the peoples
concerned; (b) to allow the peoples entitled to self-determination to exer-
cise their rights; and (c) to make appropriate reparation for their illegal
conduct. All States are under an obligation not to recognize any aid or
assistance that would lead to maintain the colonial situation.


   97. The obligation to settle international disputes peacefully, it went
on, required the administering Power to negotiate with the subject con-
cerned (in this case, Mauritius) the completion of decolonization without
conditions. Argentina stressed that the duty to “bring a speedy end to
colonialism” (as established in the General Assembly resolutions)
reinforces the obligation to settle disputes peacefully. Argentina
then addressed the contents of the obligations concerning decolonization.


  98. In its understanding, the powers of the United Nations in the
domain of decolonization encompass obligations as follows: (a) not to
take unilateral measures that may aﬀect the process of decolonization;
(b) to respect the competences of the United Nations pertaining to decol-
onization; and (c) to ensure that its conduct is in line with resolutions

96

188    separation of the chagos (sep. op. cançado trindade)

adopted by the General Assembly (and its Decolonization Committee)
regarding the way of putting an end to the colonial situation, without
conditions and without delay. At last, Argentina stated that the
United Nations itself is to consider what further action is required to
bring to an end illegal situations resulting from breaches of the distinct
duties enshrined into the general obligation of putting an end, uncondi-
tionally and without delay, to colonialism in all its forms and manifesta-
tions.

   99. Guatemala, for its part, noted that, at the time of their adoption,
those General Assembly resolutions constituted a “statement of what was
happening in practice through the self-determination-driven process of
decolonization the world witnessed from the 1950s and onwards”. Guate-
mala thus regarded General Assembly resolution 1514 (XV) of 1960 as a
“codiﬁcation resolution”, and the other General Assembly resolutions
(2066 (XX), 2232 (XXI), and 2357 (XXII)) as suﬃciently clear as to the
obligations of States in respect of decolonization and as to any “contra-
ventions” of, and “level of compliance with”, obligations related to decol-
onization.
   100. For its part, Nicaragua, likewise referring to those resolutions of
the General Assembly, contended that the principles enshrined therein are
of customary international law. It noted, in particular, that the right to
self-determination is a peremptory norm of international law from which
no derogation is permitted. In its understanding, General Assembly reso-
lutions reﬂect the opinio juris of States, as well as “the opinio juris and
practice of the Organization in charge of decolonization”.

   101. The United Kingdom maintained that General Assembly resolu-
tions are generally “not binding under international law and only recom-
mendatory in nature”, and added that the negotiating records and
explanations of the votes at the adoption of General Assembly resolu-
tion 1514 (XV) of 1960 disclosed “divided views” as to the content of the
resolution. The United Kingdom’s own concerns as expressed during
those negotiations, and the abstention of the colonial Powers at the time
of the adoption of that resolution showed that, while General Assembly
resolution 1514 (XV) of 1960 “marked an important ‘stage’ in the devel-
opment of the international law on self-determination”, it “did not reﬂect
States’ acceptance of a customary obligation at that time”.


   102. The United Kingdom further noted that General Assembly reso-
lution 2066 (XX) of 1965 used non-binding language, did not condemn it,
nor did it state that the United Kingdom acted in breach of international
law. In its view, the two General Assembly resolutions 2232 (XXI) of
1966, and 2357 (XXII) of 1967, were “omnibus resolutions” that expressed
“deep concern”, but did not create any binding legal obligations for UN
Member States. It then added those General Assembly resolutions

97

189       separation of the chagos (sep. op. cançado trindade)

reﬂected the development of customary international law, but were not
reﬂective of the customary international law of the time.

   103. Furthermore, the United Kingdom observed that, even if the
General Assembly resolutions did reﬂect obligations under customary
international law between 1960-1967, there would be no legal conse-
quences to this, as Mauritius consented to the detachment of the Chagos
Archipelago. Finally, if the General Assembly resolutions were, in fact,
binding, any legal consequence ensuing therefrom would, in its view, have
to be based on the 1965 Agreement as interpreted by the Arbitral Tribu-
nal in its Award of 18 March 2015 39.

   104. For its part, the United States argued that it is up to the ICJ to
reach a determination as to whether the General Assembly resolutions
reﬂected international legal obligations. It added that, in its view, there
was no opinio juris at the time of the adoption of General Assembly reso-
lution 1514 (XV) of 1960, nor until the end of the 1960s, there being thus
no legal obligations arising from the General Assembly resolutions. In the
perception of the United States, there was not extensive or virtually uni-
form State practice during the relevant period.

                          2. Comments on the Answers
   105. Subsequently to the written answers to my question (supra),
Mauritius, the African Union, and the United States provided written
comments on the answers presented to the Court 40. In its comments,
Mauritius recalled that the obligations set forth in General Assembly res-
olutions 1514 (XV) of 1960, 2066 (XX) of 1965, 2232 (XXI) of 1966, and
2357 (XXII) of 1967 constituted customary international law. Mauritius
commented that the responses of the United Kingdom and the
United States simply repeated their arguments that General Assembly
resolutions did not reﬂect customary international law at the time the
Chagos Archipelago was detached from Mauritius, and were therefore
not legally binding on the administering Power and other States, and
could not give rise to legal consequences. Mauritius further noted that
neither the administering Power nor the United States made any eﬀort to
respond to the submissions made by the participating delegations of vari-
ous States and the African Union 41.
   106. Moreover, Mauritius asserted that General Assembly resolu-
tion 1514 (XV) of 1960 reﬂected a rule of customary international law in

     39
      Cf. Permanent Court of Arbitration (PCA), The Chagos Marine Protected Area Arbi-
tration (Mauritius v. United Kingdom, Award of 2015), The Hague, PCA Award Series,
2017, pp. 1-311.
   40 Cf. Written Comments on the Replies of the Participants to the Oral Proceedings

to the Question Put by Judge Cançado Trindade, doc. CHAG 2018/149, of 14 September
2018, pp. 1-13.
   41 Cf. ibid., p. 3.



98

190       separation of the chagos (sep. op. cançado trindade)

1960, governing the process of decolonization under any circumstances,
and conferring upon the peoples of colonial territories the right to self-
determination, including the associated right of territorial integrity. It
went on to observe that the United States and the United Kingdom, at
the time of the adoption of General Assembly resolution 1514 (XV) of
1960, and subsequently, made statements recognizing the existence of the
right to self-determination. In 2009, e.g., the United Kingdom declared to
the ICJ (as part of its submissions in the advisory proceedings on the
Declaration of Independence of Kosovo), that “[t]he principle of self-
determination was articulated as a right of all colonial countries and peo-
ples by General Assembly resolution 1514 (XV)” 42.
   107. Mauritius then observed that the legal obligations set out in Gen-
eral Assembly resolution 1514 (XV) of 1960 are addressed to “all States”,
and were reaﬃrmed in subsequent resolutions, which generally con-
demned the dismemberment of non-self-governing territories (including
Mauritius) as contraventions of those resolutions, making it clear that
compliance with those General Assembly resolutions is obligatory as a
matter of international law. Mauritius stressed that the United King-
dom’s breach of the obligations set out in General Assembly resolu-
tion 1514 (XV) of 1960 generates legal consequences for the
United Kingdom, and for all States 43; such consequences have been set
out in written and oral submissions, and in Mauritius’ response to my
question put to the participating delegations in the ICJ public sitting of
5 September 2018 (supra).
   108. For its part, the African Union reasserted its position that there
already existed, under general international law, a right to self-
determination, at the time of the adoption of the General Assembly reso-
lution 1514 (XV) of 1960, which “crystallized the customary international
law” thereon 44. The opinio juris communis was then conﬁrmed by General
Assembly resolutions 2066 (XX) of 1965, 2232 (XXI) of 1966, and
2357 (XXII) of 1967, among others; and General Assembly resolu-
tion 2066 (XX) of 1965, it added, recalled that “any attempt aiming at
partial disruption of the territorial unit of Mauritius would be contrary to
international law” 45.
   109. The African Union then expressed its view that “the Administer-
ing Power is under an obligation to cease its unlawful conduct and any
act or omission contrary to the principle of self-determination and terri-
torial integrity of Mauritius” 46. The African Union concluded that the
obligation to ensure compliance with customary international law on the
right to self-determination is incumbent on all States, as well as all inter-

     42
      Reference to the Written Statement of the United Kingdom, of 17 April 2009,
para. 5.21, cit. in ibid., pp. 4-5.
   43 Cf. ibid., pp. 5-6.
   44 Cf. ibid., p. 8.
   45 Cf. ibid., p. 8.
   46 Cf. ibid., p. 9.



99

191      separation of the chagos (sep. op. cançado trindade)

national organizations, such as the United Nations and the African
Union, so as to put an end to the “illegal administration of the Chagos
Archipelago” and to colonialism 47.
   110. Last but not least, in sharp contrast, the United States commented
that, in its view, evidence had not been provided on the existence of a rule
of customary international law: there was no uniform State practice, and,
despite many expressions of support for decolonization (including by the
United States and other administering Powers), in its view there was no
uniform opinio juris at the time when General Assembly resolu-
tion 1514 (XV) of 1960 was adopted. It added that the alleged lack of
opinio juris as to the key elements of self-determination persisted through
the negotiation of the Declaration on Principles of International Law
contained in General Assembly resolution 2625 (XXV) of 1970, there
having occurred abstentions reﬂecting, in its view, a lack of consensus
among all States 48.

   111. The United States then expressed its view that General Assembly
resolutions are not themselves legally binding (subject to limited excep-
tions not applicable here), even if they use a mandatory language.
This being so, it added, General Assembly resolutions did not reﬂect
customary international law that would have prohibited the establish-
ment of the British Indian Ocean Territory (BIOT), and, it added, in its
view there were no legal consequences arising therefrom, and there was
thus no need to address the legal consequences of any violations of legal
obligations 49.


                              3. General Assessment
   112. The views expressed by the participating delegations, in their
answers (and comments thereon) to the question I put to them in the
public sitting of the ICJ of 5 September 2018, are, in my perception, nec-
essary and of the utmost importance for the understanding of the matter
and the appropriate elaboration of the present Advisory Opinion on the
Legal Consequences of the Separation of the Chagos Archipelago from
Mauritius in 1965. As the ICJ has not dwelt upon them to this eﬀect, I feel
obliged to do so and to assess them in the present separate opinion.
   113. The ICJ has preferred to consider, in the present Advisory Opin-
ion (paras. 48, 50 and 67), the award rendered on 19 March 2015 by an
arbitral tribunal in the case of the Chagos Marine Protected Area Arbitra-
tion (Mauritius v. United Kingdom) 50, invoked by the United Kingdom in
   47 Cf. note 40 supra, p. 9.
   48 Cf. ibid., pp. 11-12.
   49 Cf. ibid., pp. 12-13.
   50 The Arbitral Tribunal [PCA] was constituted pursuant to Annex VII to the 1982

United Nations Convention on the Law of the Sea (UNCLOS). For the text of its Award
of 19 March 2015, and the joint dissenting and concurring opinion of Judges J. Kateka and

100

192      separation of the chagos (sep. op. cançado trindade)

its answers to my question (cf. supra), in my view of far less relevance to
this Advisory Opinion than the UN General Assembly resolutions on the
fundamental right of peoples to self-determination, which deserved far
greater attention on the part of the ICJ. This being so, one needs to keep
in mind that the case before the arbitral tribunal concerned the
United Kingdom’s unilateral establishment of a marine protected area
(MPA) around the Chagos Islands, an issue — I deem it appropriate to
add — that was properly considered by Judges J. Kateka and R. Wol-
frum in their joint dissenting and concurring opinion annexed to the Tri-
bunal’s Award 51.
   114. To the two judges, a “central question” that should have been
considered by the arbitral tribunal on the merits, was the separation of
the Chagos Archipelago from Mauritius, determining whether it was
“contrary to the legal principles of decolonization as referred to in
UN General Assembly resolution 1514 and/or contrary to the principle of
self-determination” (para. 70, and cf. para. 67), as developed between
1945 and 1965, a period when more than ﬁfty States had gained their
independence in the process of decolonization (para. 71).
   115. After recalling that General Assembly resolution 1514 (XV) of
1960 “clearly stated” that the detachment of a part of a colony (in the cas
d’espèce, the Chagos Archipelago) was “contrary to international law”
(para. 72), Judges J. Kateka and R. Wolfrum concluded that the
United Kingdom, by establishing the MPA in breach of its prior commit-
ments vis-à-vis Mauritius, thus violated UNCLOS, rendering the MPA
“legally invalid” (paras. 86 and 89). The two judges further noted the
“disturbing similarities between the establishment of the BIOT in 1965
and the proclamation of the MPA in 2010”, disclosing “a complete disre-
gard” for the rights of Mauritius and its territorial integrity, in putting
— as a colonial Power — the “British and American defence interests”
above “Mauritius’ rights, such as the total ban on ﬁshing in the MPA”
(para. 91).


  116. Of far greater importance to the present Advisory Opinion on the
Legal Consequences of the Separation of the Chagos Archipelago from
Mauritius in 1965, is the ﬁnding that, in the great majority of the answers
(and comments thereon) provided by the participating delegations in
response to my question, as seen in the survey above, the view which has
prevailed was clearly in strong support to the fundamental right to self-



R. Wolfrum, cf.: Permanent Court of Arbitration (PCA), The Chagos Marine Protected
Area Arbitration (Mauritius v. United Kingdom), The Hague, PCA Award Series, 2015,
pp. 24-311.
   51 They disagreed with the Tribunal’s ﬁnding on Mauritius’ ﬁrst two submissions, and

agreed with the Tribunal’s ﬁndings on its third and fourth submissions, albeit with certain
deviances from the majority’s reasoning.

101

193    separation of the chagos (sep. op. cançado trindade)

determination. This latter was acknowledged as also part of general or
customary international law (on State responsibility).
   117. Those participating delegations which, in addition to their answers,
have presented also comments on them, have elaborated further on their
respective prevailing positions (supra), in full support of the fundamental
right to self-determination. Moreover, there was the view which has like-
wise prevailed in the positions taken by the delegations of participants, in
both the written and oral phases of the present advisory proceedings, on a
point of great signiﬁcance, namely, the fundamental right of peoples and
nations to self-determination as belonging to the domain of jus cogens.
   118. According to such prevailing view, moreover, that fundamental
right is enshrined in a peremptory norm (cf., on jus cogens, Parts X, XI
and XII, infra); the relevant General Assembly resolutions in support of
it disclose an opinio juris communis, with erga omnes duties (of compliance
with the fundamental right of self-determination). In my understanding,
there is no reason nor justiﬁcation for the ICJ, in its present Advisory
Opinion, not having expressly held that the fundamental right of peoples
to self-determination belongs to the realm of jus cogens.
   119. This is a point which has been made by several participating del-
egations throughout the present advisory proceedings, and has not been
taken into account by the ICJ in its own reasoning. It is a matter which
deserves careful consideration, to which I shall next turn attention. It
could never have been left out of the reasoning of the present Advisory
Opinion of the ICJ; there is no justiﬁcation for not having addressed it.
The fundamental right of peoples to self-determination indeed belongs to
the realm of jus cogens, and entails obligations erga omnes, with all legal
consequences ensuing therefrom.



 X. The Fundamental Right to Self-Determination in the Domain
                       of JUS COGENS

                1. Early Acknowledgement of Jus Cogens
   120. The evolution that I have examined in the previous parts of the
present separate opinion appended to this ICJ’s Advisory Opinion on the
Legal Consequences of the Separation of the Chagos Archipelago from Mau-
ritius in 1965 shows that respect for the right to self-determination of peo-
ples has crystallized as an imperative for the United Nations, in conformity
with contemporary international law. The consolidation of peremptory
norms of jus cogens, with the corresponding obligations erga omnes of pro-
tection, is bound to pave the way for the creation of a true international
ordre public based upon the respect and observance of human rights.
   121. In my earlier separate opinion appended to the ICJ’s Advisory
Opinion on the Declaration of Independence of Kosovo (of 22 July 2010),
after dwelling upon the humanitarian tragedy of the local population, I

102

194        separation of the chagos (sep. op. cançado trindade)

devoted one part (XIV) of it to the path towards “a comprehensive con-
ception of the incidence of jus cogens” (paras. 212-217). In the present
advisory proceedings before the ICJ on the Legal Consequences of the
Separation of the Chagos Archipelago from Mauritius in 1965, we are once
again before a humanitarian tragedy, this time a long-standing one, of the
Chagossians forcibly displaced from their homeland and abandoned to
try to survive in inter-generational poverty, with all its consequences.


   122. This being so, in my present separate opinion, I once again devote
this Part (X) of it to jus cogens, as encompassing here the fundamental
right to self-determination. In historical perspective, it should not pass
unnoticed that the right to self-determination, as formulated in Article 1
of the two UN Covenants on Human Rights of 1966 (Part III, supra),
came promptly — in the same year of their adoption 52 — to be regarded
as “a peremptory norm of international law” 53, belonging to the domain
of jus cogens.
   123. Further to the jurisprudential construction thereon (cf. infra), the
International Law Commission (ILC) has also given its contribution on
the matter. In this respect, during the six years before the adoption of the
1969 Vienna Convention on the Law of Treaties, the conceptualization of
jus cogens was carefully examined and upheld by the members of the ILC
within the framework of the law of treaties 54. On several occasions, as
from the early sixties, jus cogens was directly attached to the right to self-
determination.
   124. For example, in the ILC debates of 1963, it was contended, e.g.,
that a treaty “imposed on a former colony which had since become
an independent State would certainly be void for illegality”, because it
would breach the jus cogens norm of self-determination 55. In the ILC
work of 1966 on jus cogens, some of its members stressed the importance
of the principles of the juridical equality of States and of the self-
determination of peoples in relation to “treaties violating human
rights” 56; jus cogens has its eﬀect upon treaties incompatible with it 57.
And in the ILC work of 1968 on jus cogens, some of its members
   52  Cf. I. Brownlie, Principles of Public International Law, 1st ed., Oxford, Clarendon
Press, 1966, pp. 417-418; a breach of jus cogens would amount to a delicta juris gentium
(ibid., pp. 415-416).
    53 A. Rigo Sureda, The Evolution of the Right to Self-Determination — A Study of

United Nations Practice, op. cit. supra note 6, p. 353.
    54 Cf. UN, Yearbook of the International Law Commission (YILC) (1963), Vol. I,

pp. 59-79, 155, 192, 252-257 and 294; UN, YILC (1964), Vol. II, pp. 185-186 and 191; UN,
YILC (1966), Vol. II, pp. 217, 239-240, 247-249, 261-267, 327 and 341; UN, YILC (1967),
Vol. II, pp. 378, 390 and 394-395; UN, YILC (1968), Vol. II, pp. 220 and 231-232.
   55   Ibid., (1963) Vol. I, p. 155, para. 56; and cf. p. 257, para. 37.
   56   Ibid., (1966) Vol. II, p. 248, n. 3.
   57   Ibid., p. 327, and cf. also p. 341.

103

195     separation of the chagos (sep. op. cançado trindade)

reiterated that the right of peoples to self-determination “should be
respected” 58.
   125. The fact remains that, even well before that, already in its earlier
years shortly after its creation, the United Nations had already engaged
itself into the attainment of self-determination of peoples; it soon pro-
vided evidence of the peremptory character of the right to self-
determination 59 in the already examined successive resolutions of the
General Assembly (cf. Parts II and III, supra) as well as in international
conferences. Thus, already one and a half decades before the II UN
World Conference on Human Rights of 1993 (cf. Part VI, supra), the UN
World Conference to Combat Racism and Racial Discrimination of 1978
drew attention to “the principles of non-discrimination and self-
determination as imperative norms of international law” 60.

   126. By that time, in a study prepared in 1979-1980 by the Special
Rapporteur of the old UN Sub-Commission on Prevention of Discrimi-
nation and Protection of Minorities (H. Gros Espiell), titled The Right to
Self-Determination — Implementation of United Nations Resolutions, he
singled out, from the start, “the exceptional importance” of “self-
determination of peoples in the modern world”, which has led to its
acknowledgment as a jus cogens norm 61. He recalled, to this eﬀect, the
relevant parts of the work of the ILC which led to the drafting of the 1969
Vienna Convention of the Law of Treaties 62.
   127. The Special Rapporteur then pointed out that jus cogens found its
place in Articles 53 and 64 of that 1969 Vienna Convention; no examples
of it were expressly mentioned therein, so as to leave the issue of the con-
tent of jus cogens open to evolution. Thus, Gros Espiell added, “[t]oday
no one can challenge the fact that, in the light of contemporary interna-
tional realities”, self-determination necessarily has “the character of
jus cogens” 63. Furthermore, in the view of the Special Rapporteur, the
fundamental principles of the United Nations Charter embodied in the
General Assembly resolution 2625 (XXV) of 1970, including the one of
self-determination of peoples, are manifestations “in contemporary inter-
national law” of jus cogens 64.


  58 UN, YILC (1968), Vol. II, p. 220.
  59 L. Hannikainen, Peremptory Norms (Jus Cogens) in International Law, Helsinki,
Lakimiesliiton Kustannus, 1988, pp. 191, 304, 357-358, 381-382 and 717.
  60 UN General Assembly resolution 33/99, of 16 December 1978, Part III, para. 9.


  61  H. Gros Espiell (Special Rapporteur of the Sub-Commission on Prevention of
Discrimination and Protection of Minorities), The Right to Self-Determination — Imple-
mentation of United Nations Resolutions, UN doc. E/CN.4/Sub.2/405/Rev.1 (1980), N.Y.,
1980, p. 11, para. 70.
   62 Ibid., p. 11, para. 71.
   63 Ibid., pp. 11-12, paras. 73-74.
   64 Ibid., p. 12, para. 75.



104

196      separation of the chagos (sep. op. cançado trindade)

   128. Most of the international legal theory, he went on, supports the view
that the right to self-determination has the character of jus cogens, as “a
condition or prerequisite for the exercise and eﬀective realization of human
rights” 65. Special Rapporteur H. Gros Espiell then concluded that the exis-
tence of jus cogens is per se based on natural law, and the right of peoples to
self-determination is nowadays one of the manifestations of jus cogens 66.


                  2. Reassertions of Jus Cogens in the Present
                             Advisory Proceedings
   129. In the course of the present advisory proceedings on the Legal Conse-
quences of the Separation of the Chagos Archipelago from Mauritius in 1965,
this issue has been brought to the ICJ’s attention in several written and oral
submissions of the participating delegations, in support of jus cogens (namely,
those of African Union 67, Argentina 68, Belize 69, Brazil 70, Chile 71, Cuba 72,
Cyprus 73, Djibouti 74, Kenya 75, Mauritius 76, Namibia 77, Nigeria 78, the Neth-
erlands 79; Nicaragua 80; Serbia 81; Seychelles 82; South Africa 83; and Zambia 84),


   65 H. Gros Espiell (Special Rapporteur of the Sub-Commission on Prevention of
Discrimination and Protection of Minorities), The Right to Self-Determination — Imple-
mentation of United Nations Resolutions, UN doc. E/CN.4/Sub.2/405/Rev.1 (1980), N.Y.,
1980, p. 11, para. 78.
   66 Ibid., p. 13, paras. 84-85.
   67 Written Statement, paras. 67-128; Comments, paras. 164-179; Oral Pleadings,

CR 2018/27, pp. 24-26, paras. 7-15.
   68 Written Statement, para. 48; Comments, paras. 19-30 and 50-54; Oral Pleadings,

CR 2018/22, pp. 44-46, paras. 21-28.
   69 Written Statement, paras. 1.4, 2.1-2.22 and 3.1-3.13; Oral Pleadings, CR 2018/23,

pp. 9-18, paras. 7-48.
   70 Written Statement, paras. 15-19 and 28 (b); Oral Pleadings, CR 2018/23, pp. 42-45,

paras. 10-19.
   71 Written Statement, paras. 6-7.
   72 Ibid., p. 1.
   73 Comments, paras. 1 (c), 10-14 and 17-19; Oral Pleadings, CR 2018/23, pp. 47-48,

paras. 9-10).
   74 Written Statement, paras. 3, 22 and 27-33.
   75 Oral Pleadings, CR 2018/25, p. 25, para. 11; pp. 26-30, paras. 17-34; p. 32, para. 43;

and p. 33, para. 46.
   76 Written Statement, paras. 1.3-1.5, 1.41 (ii), 5.31, 6.3-6.61 and 6.109; Comments,

paras. 3.7-3.41 and 3.67; Oral Pleadings, CR 2018/20, pp. 45-47, paras. 5-12, and p. 82,
para. 27.
   77 Written Statement, p. 3.
   78 Oral Pleadings, CR 2018/25, p. 53, para. 11.
   79 Written Statement, paras. 2.1-4.5.
   80 Statement, paras. 6-9; Comments, paras. 4-9; Oral Pleadings, CR 2018/25, pp. 42-44,

paras. 38-47.
   81 Written Statement, paras. 29-31; Oral Pleadings, CR 2018/26, pp. 12-13, paras. 33-40.
   82 Comments, para. 9.
   83 Written Statement, paras. 6, 18 and 60-64; CR 2018/22, pp. 14-18, paras. 23-39.
   84 CR 2018/27, pp. 10-12, paras. 4 and 7-12.



105

197     separation of the chagos (sep. op. cançado trindade)

or else singling out its eﬀects erga omnes (namely, those of China 85; Guate-
mala 86; India 87; Botswana 88; and Vanuatu 89). May I proceed to a review of
their arguments presented to the Court, as to the support to the jus cogens
nature of the fundamental right to self-determination, and the erga omnes
obligations ensuing therefrom.
   130. In its Written Statement, Mauritius sustained that it is well-
established that the fundamental right to self-determination falls within
the category of peremptory norms; in its understanding, this discards the
argument of the United Kingdom, as the nature of the right at issue is
such that no State could claim to be a so-called “persistent objector” to it,
in clear disregard for a commitment to the international rule of law 90.
Furthermore, in its written answer to the question I put to the participat-
ing delegations (Parts VIII-IX, supra), Mauritius recalled the mandatory
terms of the General Assembly resolutions on the matter, acknowledging
the peremptory nature of the fundamental right at issue, with the ensuing
obligations under customary law endowed with an erga omnes character 91.
   131. For its part, the African Union likewise stated that it is undis-
puted that the right of peoples to self-determination is regarded as
jus cogens. It added that the erga omnes character of the obligations ensu-
ing therefrom “entails a corresponding duty on the part of all States and
international organizations to enforce” the fundamental right to self-
determination 92. The relevance of this right in the domain of jus cogens
was likewise pointed out in the written statements and oral pleadings of
Latin American States.
   132. Thus, Nicaragua sustained, in its oral pleadings, that the obliga-
tion erga omnes to respect the right of self-determination is so compelling
that no derogation from it is permitted. It added that the right at issue is
so fundamental that it cannot be curtailed by any sort of “agreement”,
nor can it at all be “put aside by a colonial Power” 93. Moreover, in its
written answer to the question I put to the participating delegations (Parts
VIII-IX, supra), Nicaragua stressed the relevance of General Assembly
resolution 1514 (XV) of 1960 for the consolidation of the right to self-
determination in accordance with the UN Charter and the related respect
for the territorial integrity of colonial territories, forming part also of cus-
tomary international law. The right to self-determination, it reiterated, is
“a peremptory norm from which no derogation is permitted” 94.


  85 Written Statement, paras. 5-13.
  86 Comments, para. 9; CR 2018/24, pp. 34-35, paras. 23-27.
  87 Written Statement, paras. 28-35.
  88 CR 2018/23, pp. 31-34, paras. 3-21.
  89 CR 2018/26, pp. 39-40, para. 16.
  90 Written Statement of Mauritius, p. 92, para. 3.44.
  91 CHAG 2018/129 (Mauritius), of 10 September 2018, para. 3.
  92 Written Statement of the African Union, para. 69.
  93 Cf. Oral Pleadings by Nicaragua, CR 2018/25, of 5 September 2018, p. 44, para. 47.
  94 CHAG 2018/127, of 10 September 2018, p. 1.



106

198     separation of the chagos (sep. op. cançado trindade)

   133. In its Written Statement, Cuba expressed its concern for the viola-
tion of jus cogens in respect of the territorial integrity of Mauritius, “its
right to exercise sovereignty over the Chagos Archipelago”, as well as
“the right to return to the Archipelago of the Mauritian citizens forcibly
displaced by the United Kingdom” 95. For its part, Argentina underlined
the erga omnes obligations related to “the right of peoples to self-
determination” 96. The same point (eﬀects erga omnes) was also made by
China 97, Guatemala 98, India 99, Botswana 100, and Vanuatu 101.

   134. In its Written Statement, Brazil drew attention to the importance
of compliance with erga omnes obligations in the context of decoloniza-
tion, so as to secure the right of peoples to self-determination; such obli-
gations are “owed to all, and to the international community as a
whole” 102. It added that the right to self-determination has been recog-
nized in successive UN resolutions, in multilateral declarations, and in
the ICJ’s own decisions, making it clear that the General Assembly’s
request for the present Advisory Opinion “transcends the realm of any
bilateral relationship”, as it deals with matters “directly of concern to the
United Nations” as a whole 103.

   135. In its Written Statement, Belize sustained that the right to self-
determination under customary international law is reﬂected in the
UN Charter, in resolutions of the UN General Assembly, in State prac-
tice, and in the jurisprudence of the ICJ. It is a peremptory norm of inter-
national law, a right with erga omnes eﬀects, from which no derogation is
permitted. Belize recalled that self-determination as a legal right began to
be articulated in the ﬁfties, being subsequently reaﬃrmed in numerous
concordant General Assembly resolutions; it reﬂected customary interna-
tional law in 1965, when the United Kingdom separated the Chagos
Archipelago from Mauritius 104.

   136. It added that great importance was promptly attributed to Gen-
eral Assembly resolution 1514 (XV) of 1960, and in the early sixties the
right to self-determination was already acknowledged as a peremptory
norm of international law. In this respect, Belize then recalled that, in
their debates of 1963, certain members of the UN International Law

  95  Written Statement of Cuba, pp. 1-2.
  96  Written Statement of Argentina, para. 49.
   97 Written Statement of China, paras. 5-13.
   98 Comments of Guatemala, para. 9; Oral Pleadings by Guatemala, CR 2018/24,

pp. 34-35, paras. 23-27.
   99 Written Statement of India, paras. 28-35.
   100 Oral Pleadings by Botswana, CR 2018/23, pp. 31-34, paras. 3-21.
   101 Oral Pleadings by Vanuatu, CR 2018/26, p. 20, para.10.
   102 Written Statement of Brazil, p. 5, para. 12.
   103 Ibid.
   104 Written Statement of Belize, p. 5, paras. 2.1-2.2.



107

199      separation of the chagos (sep. op. cançado trindade)

Commission (ILC) referred to the right to self-determination as a settled
norm of jus cogens 105.
   137. In its oral pleadings, Cyprus rebutted the argument of an alleged
bilateral dispute between Mauritius and the United Kingdom, sustaining
that matters pertaining to self-determination in general, and the lawful
completion of a process of decolonization in particular, can never be
properly characterized as purely bilateral matters between a former colo-
nial Power and a former colony. This is conﬁrmed, it added, by “the
jus cogens character of the right to self-determination”, and by “the erga
omnes character of the obligations it generates”; the relevant obligations
are owed to the international community as a whole, and all States have
a legal interest in their proper implementation 106.

   138. According to Cyprus, the jus cogens character of the right to self-
determination and the erga omnes character of the obligations it generates
stress two points, namely: ﬁrst, precisely because the duty not to partici-
pate in colonialism is a duty owed to the international community as a
whole, consent by one or more States to the perpetuation of colonialism
by another State cannot absolve the latter State of the aforementioned
duty; and secondly, precisely because colonialism constitutes an infringe-
ment of the right to self-determination, which is “a jus cogens norm, all
States are under a positive duty not to recognize as lawful any situation
perpetuating colonialism” 107.
   139. In its oral pleadings, Zambia likewise discarded the argument of
the United Kingdom that there was here an alleged bilateral dispute
between the United Kingdom and Mauritius regarding sovereignty over
territory, thus rendering it to decide without the United Kingdom’s con-
sent. The wording of the ﬁrst question put to the ICJ by the General
Assembly, quite distinctly, was about the international law obligations
regarding decolonization. Zambia sustained that this is a matter squarely
within the competence of the General Assembly and thus not at all simply
bilateral: in particular, this matter is about the implementation of the
right to self-determination, which the ICJ itself has held that it gives rise
to obligations erga omnes 108.

  140. In expressing its particular attention to the matter before the ICJ,
Djibouti, in its Written Statement, sustained that the right to self-
determination is an erga omnes norm of concern to the international com-
munity as a whole 109. Such right of peoples to self-determination “has an
erga omnes character”, as acknowledged by the ICJ itself (e.g., in the East
   105 Belize further referred to the ﬁrst edition of I. Brownlie’s Principles of Public Inter-
national Law (1966), which stated that “certain portions of jus cogens are the subject of
general agreement, including (. . .) self-determination”; cf. ibid., p. 11, para. 2.15.
   106 Oral Pleadings of Cyprus, CR 2018/23, of 4 September 2018, pp. 49-50, para. 4.
   107 Ibid., p. 53, para. 9.
   108 Oral Pleadings of Zambia, CR 2018/27, of 6 September 2018, pp. 9-10, para. 4.
   109 Written Statement of Djibouti, p. 5, para. 3.



108

200     separation of the chagos (sep. op. cançado trindade)

Timor case (1995), and, accordingly, it cannot “be regarded as only a
bilateral matter”: it is indeed a concern of the international community as
a whole, expressing one of the “essential principles of contemporary inter-
national law” 110.

   141. Djibouti added that this was further acknowledged by the ICJ in
its Advisory Opinion on the Construction of a Wall, where it upheld (in
paragraph 159) the “exercise by the Palestinian people of its right to self-
determination”. In sum, this right to self-determination “gives rise to an
obligation to the international community as a whole to permit and
respect its exercise”, it being thus incumbent on all States and interna-
tional organizations to act in accordance with that obligation 111.


   142. In the understanding of Kenya, the right of peoples to self-
determination rests in the domain of jus cogens, and entails a correspond-
ing duty erga omnes, on the part of all States to the international
community as a whole, to enforce this right. This discards the allegation
that one would be here concerned with a bilateral dispute. The failure to
respect the right to self-determination is the failure to respect an obliga-
tion owed to the international community as a whole 112.
   143. For their part, Namibia and Seychelles, even without expressly
mentioning jus cogens or erga omnes eﬀects, as to the right of self-
determination, submitted, in their Written Statement 113 and Written Com-
ments 114, respectively, that, at the relevant time of the mid-1960s, the time
of the excision of the Chagos Archipelago, “the right to self-determination
was ﬁrmly established”. And Chile sustained, in its Written Statement, the
“normative” character of the right of peoples to self-determination “ﬁrmly
established” since the UN Declaration on the Granting of Independence
to Colonial Countries and Peoples, contained in General Assembly resolu-
tion 1514 (XV) of 1960, followed by the subsequent codiﬁcation of the
right to self-determination in the two UN Covenants on Human Rights of
1966, demonstrating how well-established that right had become 115.

   144. In its Written Statement, the Netherlands submitted that the obli-
gation to respect and promote the right of peoples to self-determination
in a colonial context, as well as the obligation to refrain from any forcible
action which would deprive such peoples of this right, is an obligation
arising under a peremptory norm of international law 116. It added that

  110 Written Statement of Djibouti, pp. 11-12, para. 22.
  111 Ibid., p. 23, paras. 52-53.
  112 Oral Pleadings of Kenya, CR 2018/25, p. 25, para. 11.
  113 Written Statement of Namibia, p. 3.
  114 Written Comments of Seychelles, para. 9.
  115 Written Statement of Chile, paras. 6-7.
  116 The Netherlands recalled that, during the discussions preceding the adoption of

General Assembly resolution 2625 of 1970, States have characterized the right to self-

109

201      separation of the chagos (sep. op. cançado trindade)

the fundamental character of the right of self-determination has been
stressed in the process of decolonization, and explicitly acknowledged by
States as a peremptory norm of international law 117.
   145. In its oral pleadings before the ICJ, Nigeria held that self-
determination has assumed the status of erga omnes. The exercise of the
right of self-determination by the Chagossians should, in its understand-
ing, be done in the context of exercising the right in the form of internal
self-determination within the sovereignty of Mauritius and clearly not in
the form of exercise of external self-determination that would result in
disintegration of the territorial integrity and sovereignty of Mauritius 118.
   146. For its part, Serbia recalled that “rules and principles of decoloni-
zation” are well established in the Law of the United Nations, as from the
1960 Declaration on the Granting of Independence to Colonial Countries
and Peoples, contained in General Assembly resolution 1514 (XV) of
14 December 1960. Serbia strongly urged full implementation of the
peremptory norm of international law that any attempt aimed at the
“partial or total disruption” of the “territorial integrity of a country” is
incompatible with the purposes and principles of the UN Charter 119.

   147. In its oral pleadings, South Africa, attentive to the case law of the
ICJ, stressed the most fundamental character of the right to self-
determination, belonging to jus cogens, and entailing obligations erga
omnes 120, thus prohibiting any violation of that right; it added that there
is thus need to uphold the rule of law and to strengthen a rule-based
international legal order 121. South Africa then recalled the United King-
dom’s actions vis-à-vis Seychelles, and vis-à-vis Mauritius and the Cha-
gossians.
   148. It pointed out that, at the time when the British Indian Ocean
Territory (BIOT) was created, the islands of Aldabra, Desroches and Far-
quhar were similarly separated from Seychelles and colonized as part of
the BIOT; those islands were, however, rightfully returned to Seychelles
upon its independence in 1976. This stands in sharp contrast with what
happened in the case of Mauritius and the Chagossians, with the


determination as “fundamental” and “binding on all States” (doc. A/AC.125/SR.41,
Poland), “one of the fundamental norms of contemporary international law” (doc. A/
AC.125/SR.40, Yugoslavia), “one of the most important principles” embodied in the UN
Charter” (doc. A/AC.125/SR.69, Japan), “a universally recognized principle of contem-
porary international law” (doc. A/AC.125/SR.70, Cameroon), and “indispensable for the
existence of community of nations” (doc. A/AC.125/SR.68, United States).
   117 Namely: Spain, I.C.J. Pleadings, Western Sahara case, Vol. I, pp. 206-208; Algeria,

Western Sahara case, I.C.J. Pleadings, Vol. IV, pp. 497-500; Morocco, I.C.J. Pleadings,
Western Sahara case, Vol. V, pp. 179-180; Guinea-Bissau, case concerning the Arbitral
Award of 31 July 1989 [cf.]. Cf. Written Statement of the Netherlands, pp. 8-9, paras. 3.9.
   118 Oral Pleadings of Nigeria, CR 2018/25, p. 53, para. 11.
   119 Written Statement of Serbia, paras. 29-39.
   120 Oral Pleadings of South Africa, CR 2018/22, of 4 September 2018, pp. 14-15, para. 25.
   121 Ibid., p. 15, para. 27.



110

202      separation of the chagos (sep. op. cançado trindade)

United Kingdom’s allegation of the strategic location and the defence
value of the Chagos Archipelago 122.

   149. In South Africa’s understanding, this has amounted to “the con-
tinued unlawful and incomplete decolonization process of Mauritius and
the violation of the jus cogens right to self-determination as well as the
ongoing human rights violations” 123. It concluded that the “jus cogens
right to self-determination”, and the territorial integrity of a nation, “can-
not be disregarded for the sole purpose of protecting the defence interests
and military ambitions of another 124.

   150. In South Africa’s view, the “violation of human rights in relation
to the failure to complete the decolonization process of Mauritius” is of
“a continuing nature”, and it is essential to enable the United Nations “to
protect peoples left vulnerable by colonialism” 125. At last, in its under-
standing, the Chagos Archipelago should be promptly returned to Mau-
ritius 126. In my perception, all the above reassertions of jus cogens in the
course of the present advisory proceedings are signiﬁcant, though the
Court unfortunately has not addressed this important point in the present
Advisory Opinion (cf. infra).


XI. Criticism of the Insufficiencies in the ICJ’s Case Law relating
                          to JUS COGENS

   151. As just seen, there has been special attention devoted, in the
course of the present advisory proceedings, by participating delegations,
to jus cogens with its incidence on the fundamental right to self-
determination (cf. Part X, supra). Furthermore, I have already pointed
out that the United Nations Charter, from the start, made express refer-
ences to equal rights and self-determination of peoples (Arts. 1 (2) and
55) (Part VI, supra), and that the United Nations became promptly com-
mitted to, and engaged in, the realization of the fundamental right to
self-determination of peoples (Part II, supra).
   152. The evolution of the matter under the United Nations Charter led
to the acknowledgment of the jus cogens character of that right: soon it
became “overwhelmingly characterized as forming part of the peremp-
tory norms of international law”, thus generating “eﬀects erga omnes” 127.
Bearing this in mind, may I now proceed to a review of the presence of

   122 Oral Pleadings of South Africa, CR 2018/22, of 4 September 2018, p. 16, paras. 31-32.
   123 Ibid., para. 32.
   124 Ibid.
   125 Ibid., p. 17, para. 38.
   126 Ibid., p. 18, para. 39.
   127 K. Doehring, “Self-Determination as Jus Cogens”, [Various Authors], The Charter

of the United Nations — A Commentary (eds. B. Simma et al.), Oxford University Press,
1994, pp. 70-71.

111

203      separation of the chagos (sep. op. cançado trindade)

jus cogens in the case law of the ICJ. In eﬀect, there have been occasions
when the ICJ expressly acknowledged, in rather brief terms, the concept
of jus cogens (encompassing norms endowed with a peremptory charac-
ter), as raised in the course of proceedings, but without providing expla-
nations or elaborating on it.
   153. One can ﬁnd, e.g., brief references to jus cogens in its judgments in
the cases of North Sea Continental Shelf (Federal Republic of Germany/
Denmark; Federal Republic of Germany/Netherlands) (I.C.J. Reports
1969, para. 72), Military and Paramilitary Activities in and against Nica-
ragua (Nicaragua v. United States of America) (I.C.J. Reports 1986,
para. 190), Arrest Warrant of 11 April 2000 (Democratic Republic of the
Congo v. Belgium) (I.C.J. Reports 2002, paras. 56 and 58), Jurisdictional
Immunities of the State (Germany v. Italy: Greece intervening)
(I.C.J. Reports 2012 (I), paras. 92-93 and 95-97), as well as in its Advi-
sory Opinions of Legality of the Threat or Use of Nuclear Weapons
(I.C.J. Reports 1996 (I), para. 83), and of Kosovo (I.C.J. Reports
2010 (II), para. 81). The ICJ went further than that, in the case of Ques-
tions relating to the Obligation to Prosecute or Extradite, in stating, in its
Judgment, that “the prohibition of torture is part of customary interna-
tional law and it has become a peremptory norm (jus cogens)”
(I.C.J. Reports 2012 (II), para. 99).


   154. In the case concerning Armed Activities on the Territory of the
Congo ((New Application: 2002) (Democratic Republic of the Congo v.
Rwanda), jurisdiction and admissibility, Judgment of 3 February 2006),
the ICJ, in addressing the relationship between peremptory norms (of
jus cogens) and the establishment of its own jurisdiction, observed
that the fact that a dispute relates to compliance with a norm having the
character of jus cogens, “which is assuredly the case with regard to the
prohibition of genocide, cannot of itself provide a basis for the juris-
diction of the Court to entertain that dispute. Under the Court’s Statute
that jurisdiction is always based on the consent of the parties.” (Para. 64.)
   155. The ICJ reiterated its position in its subsequent judgments in the
two cases of the Application of the Convention against Genocide (in rela-
tion to Bosnia, of 26 February 2007, para. 161; and in relation to Croatia,
of 3 February 2015, para. 87). In my own understanding, the determina-
tion of jus cogens has ineluctable legal consequences, largely overlooked 128
by the ICJ in its case law to date. In my understanding, the ICJ cannot at
all keep on overlooking the legal consequences of jus cogens, obsessed
with the consent of individual States to the exercise of its own jurisdiction
(cf. Part XVIII, infra, paras. 298-301).



   128 With the exception of the Court’s Judgment in the case of the Obligation to Pros-
ecute or Extradite (merits, 2012).

112

204      separation of the chagos (sep. op. cançado trindade)

   156. In eﬀect, I have been devoting special attention to the incidence of
jus cogens with its legal consequences, e.g., in my lengthy dissenting opin-
ion (paras. 318-320 and 536) in the case of the Application of the Conven-
tion against Genocide (Croatia v. Serbia), Judgment of 3 February
2015) 129, wherein I warned that the 1948 Convention against Genocide is
oriented to protect groups of human beings in situations of vulnerability,
and not to States, and ought to be thus interpreted and applied bearing in
mind the pressing needs of protection of members of those groups, and
not to susceptibilities of States (I.C.J. Reports 2015 (I), paras. 517-524
and 542) 130.

   157. Other examples may be referred to, e.g., my three extensive dis-
senting opinions in the three judgments of the ICJ (of 5 October 2016)
dismissing the cases of Obligations concerning Negotiations relating to
Cessation of the Nuclear Arms Race and to Nuclear Disarmament (Mar-
shall Islands v. India; Marshall Islands v. Pakistan;Marshall Islands v.
United Kingdom), wherein I sustained that the absolute prohibitions of
jus cogens have come nowadays to encompass the threat or use of nuclear
weapons, “for all the human suﬀering they entail: in the case of their use,
a suﬀering without limits in space or in time, and extending to succeeding
generations” (I.C.J. Reports 2016 (II), p. 979, paras. 186-187).


   158. Jus cogens thus goes beyond the law of treaties, I added, “extend-
ing itself to the law of the international responsibility of the State, and to
the whole corpus juris of contemporary international law, and reaching,
ultimately, any juridical act” (para. 188). In this domain, there is, in my
understanding, need of a people-centred approach, with the raison
d’humanité prevailing over the raison d’Etat, and attention being kept on
“the devastating and catastrophic consequences of the use of nuclear
weapons” (ibid., para. 321). Recta ratio (as cultivated in jusnaturalism),
the universal juridical conscience, I continued, prevails over the “will”
and the strategies of individual States, pointing to
     “a universalist conception of the droit des gens (the lex praeceptiva for
     the totus orbis), applicable to all (States as well as peoples and indi-
     viduals), given the unity of the human kind. Legal positivism, centred
     on State power and ‘will’, has never been able to develop such uni-
     versalist outlook, so essential and necessary to address issues of con-

   129 Reproduced in: Judge A. A. CançadoTrindade — The Construction of a Humanized

International Law — A Collection of Individual Opinions, Vol. III (ICJ), Leiden, Brill/Nijhoﬀ,
2017, pp. 158 and 231; and in: Vers un nouveau jus gentium humanisé — Recueil des Opinions
Individuelles du Juge A. A. Cançado Trindade, Paris, L’Harmattan, 2018, pp. 744-745 and 817.
   130 For a study, cf. A. A. Cançado Trindade, A Responsabilidade do Estado sob a

Convenção contra o Genocídio: Em Defesa da Dignidade Humana, Fortaleza/Brazil, IBDH/
IIDH, 2015, pp. 9-265.

113

205        separation of the chagos (sep. op. cançado trindade)

         cern to humankind as a whole, such as that of the obligation of
         nuclear disarmament.” (I.C.J. Reports 2016 (II), p. 993, para. 224.)

   159. In the path towards nuclear disarmament, I proceeded, “the peo-
ples of the world cannot remain hostage of individual State consent”
(ibid., p. 1026, para. 321). We are here before the absolute prohibitions of
jus cogens, “of arbitrary deprivation of human life, of inﬂiction of cruel,
inhuman or degrading treatment, and of inﬂiction of unnecessary suﬀer-
ing”, fostering the current historical process of humanization of interna-
tional law (ibid.).
   160. The positivist outlook unduly overlooks the opinio juris communis
as to the illegality of all weapons of mass destruction, such as nuclear
weapons, and the obligation of nuclear disarmament, under contempo-
rary international law. I then concluded that the existence of nuclear
weapons is “the contemporary tragedy of the nuclear age; today, more
than ever, human beings need protection from themselves. Nuclear weap-
ons have no ethics, and ethics cannot be separated from law, as taught by
jusnaturalist thinking.” (Ibid., para. 322.) 131

   161. I have considerably examined the matter of jus cogens, furthermore,
in my separate opinion (paras. 212-217) appended to the Advisory Opinion
on the Declaration of Independence of Kosovo (I.C.J. Reports 2010 (II)); in
my two dissenting opinions (paras. 124-125 and 140-153; and paras. 117-
129, 214-220, 225, 288-299 and 316, respectively) in the case of Jurisdictional
Immunities of the State (Germany v. Italy) (Order of 2010; and Judgment of
2012); in my dissenting opinion (paras. 180 and 195) in the case of the Appli-
cation of the International Convention on the Elimination of All Forms of
Racial Discrimination (Georgia v. Russian Federation) (Judgment of 2011);
in my separate opinion (paras. 44-51, 82-94, 175 and 181) in the case of the
Questions relating to the Obligation to Prosecute or Extradite (Belgium v.
Senegal) (Judgment of 2012); in my two separate opinions (para. 165; and
para. 95) in the case of Ahmadou Sadio Diallo (Republic of Guinea v. Demo-
cratic Republic of the Congo) (Judgments of 2010 and 2012) 132.

   131  And cf. also paragraphs 168, 189 and 223-225. The numbering of these paragraphs
is the one found in my dissenting opinion in the case of Marshall Islands v. United Kingdom;
the same paragraphs are found, with a distinct numbering, in my two other dissenting opin-
ions in the cases of Marshall Islands v. India, and Marshall Islands v. Pakistan. My three
dissenting opinions are reproduced in: Judge A. A. Cançado Trindade — The Construction
of a Humanized International Law — A Collection of Individual Opinions, Vol. III (ICJ),
Leiden, Brill/Nijhoﬀ, 2017, pp. 364-489, 236-363, and 490-612, respectively; and in: Vers un
nouveau jus gentium humanisé — Recueil des Opinions Individuelles du Juge A. A. Cançado
Trindade, Paris, L’Harmattan, 2018, pp. 906-1030.
    132 Reproduced in: Judge A. A. Cançado Trindade — The Construction of a Human-

ized International Law — A Collection of Individual Opinions, Vol. II (ICJ), Leiden, Brill/
Nijhoﬀ, 2015, pp. 1121-1123; pp. 1253 and 1258-1259; pp. 1347-1348 and 1354-1361;
pp. 1446-1448, 1483-1485, 1487, 1513-1517 and 1522; pp. 1542-1546, 1556-1562, 1597 and
1599; pp. 1710 and 1783, respectively; and in: Vers un nouveau jus gentium humanisé —

114

206      separation of the chagos (sep. op. cançado trindade)

   162. In my two separate opinions in the case of Ahmadou Sadio Diallo,
I addressed, at the merits stage (2010), the relationship of jus cogens with
consular assistance and human rights (I.C.J. Reports 2010 (II), p. 786,
para. 165), and, at the reparations stage (2012), the relationship of
jus cogens with the realization of justice itself (I.C.J. Reports 2012 (I),
p. 382, para. 95). It is not my intention to reiterate here, in the present
separate opinion, all that I have developed on the matter in my previous
individual opinions in the case law of the ICJ. I deem it suﬃcient to refer
to them herein. For over a decade here at the ICJ, I have been dedicating
considerable attention to the importance and the expansion of the mat-
erial content of jus cogens in the contemporary law of nations, as recorded
in my aforementioned successive separate opinions.


   163. This being so, I feel obliged to express here my criticism that the
case law of the ICJ relating to the matter has appeared reluctant and far
too slow; the ICJ could and should have developed much further its con-
siderations as to the legal consequences of a breach of jus cogens, in par-
ticular when faced — as it is now in the present Advisory Opinion, and in
successive cases in recent years — with situations of grave violations of
the rights of the human person and of peoples.

   164. This is an issue of the utmost importance, which has been brought
to the attention of the Court already for a long time. For example, in the
early seventies, in the course of the advisory proceedings of the ICJ in
respect of Namibia (1970-1971), jus cogens was duly addressed by a cou-
ple of participating delegations. On the occasion, while Hungary drew
attention to the rights related to obligations erga omnes 133, Pakistan
referred to General Assembly resolution 2145 (XXI) of 1966 as “the
expression of the world community in respect of the most fundamental of
all rights of a people, that is, the right of self-determination”, generally
recognized as one of jus cogens, evidenced by its incorporation in Arti-
cle 1 (1) of the two UN Covenants on Human Rights 134.

  165. Subsequently, in the advisory proceedings of the ICJ in relation to
Western Sahara (1975), likewise, Spain referred to the right of peoples
to self-determination as a norm of jus cogens, in the sense of a peremptory

Recueil des Opinions Individuelles du Juge A. A. Cançado Trindade, Paris, L’Harmattan,
2018, pp. 393-394; pp. 279-280 and 286-292; pp. 500-505, 536-538, 540, 566-570 and 574;
pp. 128-129 and 134 (. . .); and p. 613, respectively.
   133 Written Statement of Hungary, of 16 November 1970, I.C.J. Pleadings, Legal

Consequences for States of the Continued Presence of South Africa in Namibia (South West
Africa) notwithstanding Security Council Resolution 276 (1970), Vol. I, pp. 359-360.
   134 Written Statement of Pakistan, of 15 February 1971, ibid., Vol. II, pp. 141-142;

Pakistan further referred to General Assembly resolution 2625 (XXV) of 1970, containing
the Declaration on Principles of International Law concerning Friendly Relations and
Co-operation among States in accordance with the UN Charter.

115

207      separation of the chagos (sep. op. cançado trindade)

norm of general international law recognized by the international
community of States as a whole; Spain further characterized General
Assembly resolution 1514 (XV) of 1960 as the “Grande Charte de
décolonisation” 135.
  166. For its part, Algeria also asserted the character of jus cogens of
the right of peoples to self-determination; it added that jus cogens has
become an “essential part” of contemporary international law, “on which
the entire ediﬁce of today’s international community is built”, and that,
on the basis of the right of peoples to self-determination, the international
community “has in fact grown considerably larger and richer” 136. Dwell-
ing further upon that, Algeria stressed that it is the right to self-
determination, “the common denominator which thus encompasses
decolonization, which is the superior jus cogens norm” 137.

   167. As it can be seen, this issue has been brought to the ICJ’s atten-
tion for a long time, almost half a century, and the Court could and
should have developed much further its jurisprudential construction
thereon. Moreover, breaches of jus cogens have been detected in expert
writing in distinct contexts, for example, the acknowledgment that grave
violations of the right to self-determination “amount to an international
crime” 138.

   168. As to the present Advisory Opinion on Legal Consequences of the
Separation of the Chagos Archipelago from Mauritius in 1965, I ﬁnd it
most regrettable that the ICJ has not even mentioned the very important
issue of the jus cogens character of the fundamental right to self-
determination and its legal consequences, extensively dealt with by par-
ticipating delegations, in several of their written and oral submissions (in
support of jus cogens) in the course of the present advisory proceedings,
as I have already pointed out (cf. Part X, supra).

   169. The Court, for reasons which escape my comprehension, in face
of such an important matter as that of the present request by the General
Assembly of its Advisory Opinion, has avoided even mentioning
jus cogens, limiting itself to refer in passim (in paragraph 180) to “respect
for the right to self-determination” as “an obligation erga omnes”. This
does not make much sense to me, as it is utterly incomplete. It appears as
if the Court remains (in 2019) haunted by the Barcelona Traction ghost of
1970 (beholding only obligations erga omnes, without jus cogens), as well

   135 Oral Statement of Spain, of 26 March 1975, I.C.J. Pleadings, Western Sahara,

Vol. I, pp. 206-207.
   136 Oral Statement of Algeria, of 15 July 1975, ibid., Vol. IV, p. 493.
   137 Oral Statement of Algeria, of 29 July 1975, ibid., Vol. V, p. 320, and cf. p. 319.
   138 A. Cassese, “Remarks on the Present Legal Regulation of Crimes of States”, Inter-

national Crimes of States (eds. J. H. H. Weiler, A. Cassese, and M. Spinedi), Berlin, W. de
Gruyter, 1989, p. 203, and cf. pp. 201-202; apartheid, for example, “has been treated as a
crime of State” (ibid., p. 202).

116

208       separation of the chagos (sep. op. cançado trindade)

by the East Timor injustice (to its people) of 1995, resulting from its
strictly inter-State outlook.



         XII. OPINIO JURIS COMMUNIS and JUS COGENS: Conscience
                            above the “Will”

   170. Jus cogens is nowadays deﬁnitively related to the realization of
justice itself. Other factual contexts can be referred to, as examined, e.g.,
in my recent studies of international adjudication of cases of massacres 139.
In such a diﬃcult context, I have addressed, e.g., in my dissenting opinion
in the case of Jurisdictional Immunities of the State, the breach of
jus cogens in connection with the conﬁguration of crimes of State, e.g., in
cases of a criminal State policy (paras. 207-213), of large-scale human
rights violations (paras. 214-217 and 231), and of impunity (paras. 294
and 305-306) 140.



           1. Jus Cogens: The Existence of Opinio Juris Communis
   171. There is an opinio juris communis as to the fundamental right to
self-determination in the domain of jus cogens, on the part of States them-
selves which have participated in the present advisory proceedings, as I
have endeavoured to demonstrate in the present separate opinion (Part X,
supra). This being so, it is high time, — the way I perceive it, — with all
the more reason, for the ICJ to embark on a more comprehensive juris-
prudential construction of jus cogens, without shortcomings, encompass-
ing the legal consequences of its breach. In my understanding, the
invocation of “consent” of individual States cannot deprive jus cogens of
all its legal eﬀects, nor of the legal consequences of its breach. This applies
in respect of distinct situations, including the right of peoples to self-
determination.
   172. I have, in my work over many years, been drawing attention to
this. Over three decades ago, for example, in my intervention at the
United Nations Conference (debates in Vienna of 12 March 1986 on the

   139 Cf., e.g., A. A. Cançado Trindade, State Responsibility in Cases of Massacres:
Contemporary Advances in International Justice, Universiteit Utrecht, 2011, pp. 1-71;
A. A. Cançado Trindade, La Reponsabilidad del Estado en Casos de Masacres — Dificul-
tades y Avances Contemporáneos en la Justicia Internacional, Mexico, Edit. Porrúa/Escuela
Libre de Derecho, 2018, pp. 1-104.
   140 Reproduced in: Judge A. A. Cançado Trindade — The Construction of a Human-

ized International Law — A Collection of Individual Opinions, Vol. II (ICJ), op. cit. supra
note 132, pp. 1481-1484, 1489, 1515 and 1519; and in: Vers un nouveau jus gentium humanisé
— Recueil des Opinions Individuelles du Juge A. A. Cançado Trindade, Paris, L’Harmattan,
2018, pp. 534-536, 536-537, 542, 568 and 572.

117

209      separation of the chagos (sep. op. cançado trindade)

concept of jus cogens) which ended up adopting the 1986 Vienna Conven-
tion on the Law of Treaties between States and International Organiza-
tions or between International Organizations (1986), I deemed it ﬁt to
warn as to the manifest incompatibility with the concept of jus cogens of
the voluntarist conception of international law 141, which appeared inca-
pable to explain even the formation of rules of general international law
and the incidence in the process of formation and evolution of contempo-
rary international law of elements independent of the “free will” of the
States 142. With the assertion of jus cogens in the two Vienna Conventions
on the Law of Treaties (1969 and 1986), the next step consisted in deter-
mining its incidence beyond the law of treaties 143.
   173. In the period 1994-2008, as judge of the IACtHR, I wholly devoted
myself to the jurisprudential expansion of the material content of
jus cogens 144. By then, the IACtHR, followed by the ICTY, became the
contemporary international tribunal which has most contributed to the
conceptual evolution of jus cogens, in the faithful exercise of its functions
of protection of the human person, so much needed in situations of the
most complete adversity or vulnerability.

   174. As I pointed out one decade ago, the evolution of contemporary
international law does not emanate from the inscrutable “will” of the
States, but rather from human conscience. General or customary interna-
tional law emanates not so much from the practice of States (not devoid
of ambiguities and contradictions), but rather from the opinio juris com-
munis of all the subjects of international law (States, international organi-
zations, human beings, peoples, and humankind as a whole) 145.

        2. Recta Ratio: Jus Cogens and the Primacy of Conscience
                            above the “Will”
  175. Above the “will” stands the human conscience, the universal
juridical conscience. The fact that, despite all the suﬀerings of past gen-
erations, there persist in our days new forms of suﬀering imposed upon
human beings — illustrated by new situations of chronic and growing
poverty, forced displacement, uprootedness, social exclusion or marginal-
   141 Cf. UN, United Nations Conference on the Law of Treaties between States and

International Organizations or between International Organizations (Vienna, 1986) —
Oﬃcial Records, Vol. I, N.Y., UN, 1995, pp. 187-188 (intervention by the Deputy Head of
the delegation of Brazil, A. A. Cançado Trindade).
   142 A. A. Cançado Trindade, “The Voluntarist Conception of International Law: A

Re-Assessment”, 59 Revue de droit international de sciences diplomatiques et politiques —
Geneva (1981), pp. 201-240.
   143 A. A. Cançado Trindade, “Jus Cogens: The Determination and the Gradual Expan-

sion of Its Material Content in Contemporary International Case Law”, XXXV Curso de
Derecho Internacional Organizado por el Comité Jurídico Interamericano — 2008, Wash-
ington D.C., OAS General Secretariat, 2009, p. 9.
   144 Cf. ibid., pp. 14-26, and cf. pp. 11-13.
   145 Ibid., p. 6.



118

210         separation of the chagos (sep. op. cançado trindade)

ization (as exempliﬁed, inter alia, by the forcibly displaced Chagossians
— cf. infra), does not mean that law does not exist to prevent or avoid
them (and to provide redress): it rather means that law keeps on being
ﬂagrantly violated, to the detriment of millions of human beings 146
around the world.

   176. The ongoing historical process of humanization of international
law stands in reaction to such injustice. It bears in mind the universality
and unity of the humankind, which inspired, more than four and a half
centuries ago, the historical process of formation of the droit des gens. In
eﬀect, already in the sixteenth century, the “founding fathers” of interna-
tional law drew attention to the principle of equality and non-
discrimination: as from human equality, Francisco de Vitoria and
Bartolomé de Las Casas became pioneers in the struggle against oppres-
sion 147, and their penetrating lessons have, along the centuries, kept on
echoing in human conscience up to date.
   177. In their vision, compliance with the norms of the emerging law of
nations (droit des gens) — in its universality — stood above State sover-
eignty. They kept in mind States, peoples and individuals (to whom the
principle of equality was fundamental) as subjects of the droit des gens 148.
The vision of the human person as subject of international law projected
itself along the following centuries 149. As I have pointed out in a recent
assessment of the legacy of the lessons of F. de Vitoria,

            “The droit des gens thus applies to all persons, whether they have
         consented with it or not; it stands above the will. There is an obligation
         of reparation of its violations, establish by it to fulﬁl a necessity of the
         international community itself, with the same principles of justice
         applying to States as well as to peoples and individuals who conform
         them.” 150



   146 Op. cit. supra note 143, p. 6.
   147 As I pointed out, e.g., in my separate opinions in the IACtHR in the cases of the
“Street Children” (Villagrán Morales and Others, merits, 1999), and of the Sawhoyamaxa
Indigenous Community v. Paraguay (2006).
   148 Cf. J. Brown Scott, The Spanish Origin of International Law — Francisco de Vitoria

and His Law of Nations, Oxford/London, Clarendon Press/H. Milford, 1934, pp. 140, 163
and 282-283.
   149 Cf. A. A. Cançado Trindade, Evolution du droit international au droit des gens —

L’accès des individus à la justice internationale: Le regard d’un juge, Paris, Pedone, 2008,
pp. 7-184; A. A. Cançado Trindade, The Access of Individuals to International Justice,
Oxford University Press, 2011, pp. 1-212.
   150 A. A. Cançado Trindade, “Prefácio: A Visão Universalista e Humanista do Direito

das Gentes: Sentido e Atualidade da Obra de Francisco de Vitoria”, Francisco de Vitoria,
Relectiones — Sobre os Indios e sobre o Poder Civil, Brasília, Edit. University of Brasília/
FUNAG, 2016, pp. 39-40, and cf. pp. 37 and 43-44.

119

211      separation of the chagos (sep. op. cançado trindade)

   178. To Vitoria, in the universality of the law of nations, in the line of
natural law thinking, human solidarity marked presence. In the main
work of his legacy, his Relecciones — De Indis (1538-1539), Vitoria, atten-
tive to the duty of conscience, to the raison d’humanité (instead of the
raison d’Etat), referred to the common good 151, and to reparation for
damages (restitutio) 152. The renewed jus gentium could not derive from
the “will” of States, as it was a lex praeceptiva (proper of natural law)
apprehended a recta ratio inherent to humankind. In Vitoria’s vision, the
jus gentium applied to all States, peoples and human beings (even without
their consent), and the societas gentium was a manifestation of the unity
of humankind. The way was thus paved for the apprehension of a true jus
necessarium, transcending the limitations of the jus voluntarium 153.


   179. In the search for the common good and in the line of jusnaturalist
thinking, Vitoria sustained that the corpus juris ensues from the recta
ratio 154, and not from the “will” of States. Hence the importance attrib-
uted to fundamental general principles of law, and to rights and duties of
all inter se 155, well above State sovereignty 156. The support by the “found-
ing fathers” of international law to the aforementioned duty of reparation
for damages to those victimized, was related also to their denunciation of
the extreme and pitiless violence of colonization.

  180. For his part, Bartolomé de Las Casas formulated the most force-
ful criticism of colonialism, discarding it as entirely illegitimate, and call-
ing for, and insisting upon, the duty of reparation to the indigenous
peoples. He was particularly poignant in his denunciations, both in his


    151 F. Vitoria, “Relección Segunda — De los Indios” [1538-1539], Obras de Francisco

de Vitoria — Relecciones Teológicas (ed. T. Urdanoz), Madrid, BAC, 1955, pp. 824-825
and 827.
    152 Ibid., pp. 845 and 854-855.
    153 P. Guggenheim, “Contribution à l’histoire des sources du droit des gens”, 94 Recueil

des cours de l’Académie de droit international de La Haye (1958), pp. 21-23, 25, 140 and 170.
    154 F. de Vitoria, La Ley (De Lege — Commentarium in Primam Secundae), Madrid,

Tecnos, 1995, pp. 5, 23 and 77; and cf. J. Moreau-Reibel, “Le droit de société interhumaine
et le jus gentium — Essai sur les origines et le développement des notions jusqu’à Grotius”,
77 Recueil des cours de l’Académie de droit international de La Haye (1950), pp. 489-492,
495-496, 503, 514-515, 566, 572 and 582; A. A. Cançado Trindade, A Recta Ratio nos
Fundamentos do Jus Gentium como Direito Internacional da Humanidade, Rio de Janeiro/
Belo Horizonte, Academia Brasileira de Letras Jurídicas/Edit. Del Rey, 2005, pp. 21-61.
    155 J. Brown Scott, The Spanish Origin of International Law — Francisco de Vitoria and His

Law of Nations, Oxford/London, Clarendon Press/H. Milford — Carnegie Endowment for
International Peace, 1934, pp. 282-283, 140, 150, 163-165, 170 and 172; J. Brown Scott, The
Spanish Origin of International Law — Lectures on Francisco de Vitoria (1480-1546) and Fran-
cisco Suárez (1548-1617), Washington D.C., Georgetown University, 1928, pp. 15 and 20-21.
    156 A. M. Palamidessi, Alle Origini del Diritto Internazionale — Il Contributo di Vitoria

e Suárez alla Moderna Dottrina Internazionalistica, Roma, Aracne Edit., 2010, pp. 52-53,
66-69, 83, 169 and 176.

120

212      separation of the chagos (sep. op. cançado trindade)

Brevísima Relación de la Destruición de las Indias (1542), and in the sub-
sequent debates of the Junta de Valladolid (1550-1551) 157, on the serious
damages inﬂicted upon the native populations; to him, the barbarians
were not these latter, but the colonizers who caused them such dam-
ages 158.

  181. B. de Las Casas denounced the situation of extreme adversity
imposed by the colonizers upon the native inhabitants, depriving them of
their rights 159. He added that this was in grave breach of the law of
nations (droit des gens), emanated from recta ratio, in the ius naturale,
common to all nations 160. Jus gentium was thus called, he proceeded, as it
was common to, and should be complied with, by all nations, in the
search for the common good 161. Ius naturale, he insisted, could not at all
be ignored, and the human rights of peoples should be respected, avoid-
ing all forms of violence, including forced displacement 162.

   182. F. de Vitoria and B. Las Casas, among others (infra), advanced
the humanist vision of the emerging droit des gens, revealing the con-
science of the dignity inherent to all human beings (dignitas hominis) 163,
and the existence of an international objective justice, faithful to jusnatu-
ralism 164. The duty of reparation, emanating from the principle neminem


   157 During those debates, B. de Las Casas criticized the contradictory apology by his
opponent (J. G. Sepúlveda) of (religious) colonialism, and, positioning himself against
it, advanced the truly and authentic humanist posture of equality and preservation of all
cultures (including those of faraway native peoples); cf. A. Bidar, Histoire de l’humanisme
en Occident, Paris, A. Colin, 2014, pp. 202-203.
    158 Cf. B. de Las Casas, Brevísima Relación de la Destruición de las Indias [1542],

Alicante, Publ. Universidad de Alicante, 2009, pp. 91-92 and 116-117; B. de Las Casas,
Brevísima Relación de la Destrucción de las Indias [1552], Barcelona, Ediciones 29, 2004
[reed.], pp. 14, 17, 23, 27, 31, 45, 50, 72-73, 87 and 89-90; B. de Las Casas, Brevísima
Relación de la Destruición de las Indias [1552], Barcelona, Ed. Galaxia Gutenberg/Univer-
sidad de Alicante, 2009, pp. 91-92 and 116-117; L. Mora-Rodríguez, Bartolomé de Las
Casas — Conquête, domination, souveraineté, Paris, PUF, 2012, pp. 19, 25, 114, 149, 156,
160, 228-229, 231-235 and 239-241; B. Lavallé, Bartolomé de Las Casas — Entre la Espada
y la Cruz, Barcelona, Edit. Ariel, 2009, pp. 63, 65 and 220.
    159 Cf. Tratados de Fray Bartolomé de Las Casas, Vol. II, Mexico, Fondo de Cultura

Económica (FCE), 1997 [2nd reimpr.], pp. 761 and 1047.
    160 Cf. ibid., pp. 1067-1073, 1239 and 1255.
    161 Cf. ibid., pp. 1247, 1249 and 1263.
    162 Cf. Tratados de Fray Bartolomé de Las Casas, Vol. I, Mexico, FCE, 1997

[2nd reimpr.], pp. 319, 371, 419 and 551.
    163 Cf. A. Pele, El Discurso de la Dignitas Hominis en el Humanismo del Renacimiento,

Madrid, Univ. Carlos III de Madrid/Edit. Dykinson, 2010, pp. 17, 19-21, 29-30, 37, 41-42,
45, 47, 55, 58, 62-68, 92, 101, 108 and 119.
    164 C. Barcía Trelles, “Francisco de Vitoria et l’Ecole moderne du droit international”,

17 Recueil des cours de l’Académie de droit international de La Haye (1927), pp. 143,
196, 198, 200, 212, 228, 231, 248, 256, 279, 292, 315, 328 and 331; and cf. pp. 204-205
and 332.

121

213      separation of the chagos (sep. op. cançado trindade)

laedere, with its profound historical roots, aimed at fulﬁlling a need of the
international community as a whole 165.
   183. Still at the time of F. de Vitoria in the sixteenth century, the
thinking of his contemporary Domingo de Soto was also related to his
own, both pursuing the same ideal; this can be seen in Domingo de Soto’s
book De Iustitia et Jure (1557), showing his reasoning oriented by recta
ratio and the humanist outlook in search of the common good 166. In my
declaration appended to the ICJ’s Order (of 11 April 2016) in the case of
Armed Activities on the Territory of the Congo (Democratic Republic of
the Congo v. Uganda), in addressing the urgent need of providing collec-
tive reparations, I deemed it ﬁt to recall the duty of reparation “ﬁrmly-
rooted in the history of the law of nations” (paras. 11-12 and 15-16), as
from the aforementioned classic works of the sixteenth century, besides
those of Juan de la Peña (De Bello contra Insulanos, 1545); Bartolomé de
Las Casas (De Regia Potestate, 1571); Juan Roa Dávila (De Regnorum
Justitia, 1591); Alberico Gentili (De Jure Belli, 1598).


   184. They were followed, in the seventeenth century, I added, by the
writings of Juan de Zapata y Sandoval (De Justitia Distributiva et Accep-
tione Personarum ei Opposita Disceptatio, 1609); Francisco Suárez (De
Legibus ac Deo Legislatore, 1612); Hugo Grotius (De Jure Belli ac Pacis,
1625, Book II, Chap. 17); Samuel Pufendorf (Elementorum Jurispruden-
tiae Universalis — Libri Duo, 1672, and On the Duty of Man and Citizen
According to Natural Law, 1673). Then came, along the eighteenth cen-
tury, I proceeded, the writings of Cornelius van Bynkershoek (De Foro
Legatorum, 1721; Questiones Juris Publici — Libri Duo, 1737); Christian
Wolﬀ (Jus Gentium Methodo Scientifica Pertractatum, 1764, and Princi-
pes du droit de la nature et des gens, 1758).
   185. I then pondered, in the same declaration, that “[t]he more we
do research on the classics of international law (largely forgotten in our
hectic days), the more we ﬁnd reﬂections on the victims’ right to repara-
tions for injuries” (I.C.J. Reports 2016 (I), p. 227, para. 17), in the writ-
ings of the “founding fathers” of the law of nations, in the light of the
principle neminem laedere. The duty of reparation for injuries was clearly
and lucidly seen as “a response to an international need 167, in conformity

   165  Cf. Association Internationale Vitoria-Suarez, Vitoria et Suarez: Contribu-
tion des théologiens au droit international moderne, Paris, Pedone, 1939, pp. 73-74, and
cf. pp. 169-170.
    166 Cf. J. Brufau Prats, La Escuela de Salamanca ante el Descubrimiento del Nuevo

Mundo, Salamanca, Edit. San Estéban, 1989, pp. 60-61 and 66-67, and cf. p. 71.
    167 J. Brown Scott, The Spanish Origin of International Law — Francisco de Vitoria

and His Law of Nations, op. cit. supra note 155, pp. 140, 150, 163, 165, 172, 210-211 and
282-283; and cf. A. A. Cançado Trindade, “Prefacio”, Escuela Ibérica de la Paz (1511-
1694) — La Conciencia Crítica de la Conquista y Colonización de América (eds. P. Calafate
and R. E. Mandado Gutiérrez), Santander/Spain, Ed. Universidad de Cantabria, 2014,
pp. 40-109.

122

214      separation of the chagos (sep. op. cançado trindade)

with the recta ratio, whether the beneﬁciaries were (emerging) States,
peoples, groups or individuals” (I.C.J. Reports 2016 (I), p. 228, para. 19).

   186. Shortly afterwards, to the ICJ’s new Order (of 6 December 2016)
in the case of Armed Activities on the Territory of the Congo, I appended
a separate opinion wherein I examined in detail the contents of the les-
sons on the duty of reparation in the writings of F. Vitoria, B. de Las
Casas, J. Roa Dávila, A. Gentili, H. F. Suárez, S. Pufendorf, C. Wolﬀ 168
(I.C.J. Reports 2016 (II), pp. 1139-1141, paras. 11-15). In their humanist
outlook, the “founding fathers” of the droit des gens envisioned redress
for damages as fulﬁlling an international need in conformity with recta
ratio. They found inspiration in the much earlier writings of Thomas
Aquinas (from the thirteenth century). I then added that:
         “The emerging jus naturae et gentium was universalist, directed to
      all peoples; law and ethics went together, in the search for justice.
      Reminiscent of Cicero’s ideal of societas hominum 169, the ‘founding
      fathers’ of international law conceived a ‘universal society of the
      human kind’ (commune humani generis societas) encompassing all
      the aforementioned subjects of the law of nations (droit des gens).”
      (Ibid., pp. 1141-1142, para. 16.)
  187. Still at the time of C. Wolﬀ, in the mid-eighteenth century, the
Vattelian reductionism (in E. de Vattel, Le droit des gens ou principes de

    168 F. Vitoria, Second Relectio — On the Indians [De Indis] [1538-1539], Oxford/

London, Clarendon Press/H. Milford, 1934 (reed.), p. LV; F. Vitoria, Sobre el Poder Civil
[Relectio de Potestate Civili, 1528] (ed. J. Cordero Pando), Salamanca, Edit. San Estéban,
2009 [reed.], pp. 22 and 44; B. de Las Casas, De Regia Potestate o Derecho de Autodeter-
minación [1571] (eds. L. Pereña, J. M. Pérez-Prendes, V. Abril and J. Azcárraga), CSIC,
Madrid, 1969, p. 72; J. Roa Dávila, De Regnorum Iusticia o El Control Democrático
[1591], (eds. L. Pereña, J. M. Pérez-Prendes and V. Abril), Madrid, CSIC/Instituto Fran-
cisco de Vitoria, 1970, pp. 59 and 63; [Various Authors], Alberico Gentili — Giustizia,
Guerra, Imperio (Atti del Convegno di San Ginesio, sett. 2010), Milan, Giuﬀrè Edit., 2014,
pp. 275 and 320, and cf. pp. 299-300 and 327; H. Grotius, De Iure Belli Ac Pacis [1625],
Book II, Chap. XVII, The Hague, M. Nijhoﬀ, 1948, pp. 79-82, paras. I and VIII-IX; and
cf. H. Grotius, Le droit de la guerre et de la paix [1625] (eds. D. Alland and S. Goyard-Fabre),
Paris, PUF, 2005 (reed.), pp. 415-416 and 418, paras. I and VIII-IX; Association Interna-
tionale Vitoria-Suarez, Vitoria et Suarez: Contribution des théologiens au droit international
moderne, Paris, Pedone, 1939, pp. 73-74, and cf. pp. 169-170; S. Pufendorf, On the Duty
of Man and Citizen according to Natural Law [1673], (eds. J. Tully and M. Silverthorne),
Cambridge University Press, 2003 [reprint], pp. 57-58, and cf. pp. 59-60; C. Wolﬀ, Prin-
cipes du droit de la nature et des gens [1758], Vol. III, Ed. Université de Caen, 2011 [reed.],
Chap. VI, pp. 293-294, 296-297 and 306.
    169 Cf., inter alia, e.g., M. Luque Frías, Vigencia del Pensamiento Ciceroniano en las

Relecciones Jurídico-Teológicas del Maestro Francisco de Vitoria, Granada, Edit. Comares,
2012, pp. 70, 95, 164, 272-273, 275, 278-279, 284, 398-399 and 418-419; A. A. Cançado Trin-
dade and V. F. D. Cançado Trindade, “A Pré-História do Princípio de Humanidade
Consagrado no Direito das Gentes: O Legado Perene do Pensamento Estóico”, O Princípio
de Humanidade e a Salvaguarda da Pessoa Humana (eds. A. A. Cançado Trindade and
C. Barros Leal), Fortaleza/Brazil, IBDH/IIDH, 2016, pp. 49-84.

123

215        separation of the chagos (sep. op. cançado trindade)

la loi naturelle appliquée à la conduite et aux affaires des nations et des
souverains, 1758) was proposed. As time went on, I proceeded, such
reductionist outlook of the international legal order came to prevail in the
nineteenth and early twentieth centuries, under the unfortunate inﬂuence
of legal positivism, beholding only absolute State sovereignties and sub-
suming human beings thereunder (I.C.J. Reports 2016 (II), p. 1142,
para. 17), and incapable of reaching or even understanding universality.

  188. This had the well-known disastrous consequences for human
beings and peoples, that marked the tragic and abhorrent history of the
twentieth century. Yet, I added,
           “The legacy of the ‘founding fathers’ of international law has been
        preserved in the most lucid international legal doctrine, from the
        sixteenth-seventeenth centuries to date. It marks its presence in the
        universality of the law of nations, in the acknowledgment of the impor-
        tance of general principles of law, in the relevance attributed to recta
        ratio. It also marks its presence in the acknowledgment of the indis-
        soluble whole conformed by breach and prompt reparation.” (Ibid.,
        para. 18.)
   189. The truth is that the awareness never vanished that it was impor-
tant to rescue and preserve the humanist and universalist outlook, so
essential in the current process of humanization of international law and
of construction of the new jus gentium of the twenty-ﬁrst century 170. The
perennial legacy of the “founding fathers” of the law of nations (droit des
gens) thus remains topical nowadays, and keeps on being cultivated 171,
so as to face new challenges that contemporary international tribu-
nals currently face, “from an essentially humanist approach” (ibid.,
p. 1145, para. 30).
   190. In my view, one is to move beyond the unsatisfactory inter-State
outlook (like the “founding fathers” of international law did), if one is to
foster the progressive development of international law in particular in
the domain of collective reparations for damages (ibid., para. 31). And I
concluded that
           “It is in jusnaturalist thinking — as from the sixteenth century —
        that the goal of prompt reparation was properly pursued. Legal pos-
        itivist thinking — as from the late nineteenth century — unduly
        placed the ‘will’ of States above recta ratio. It is in jusnaturalist think-


  170  A. A. Cançado Trindade, International Law for Humankind — Towards a New
Jus Gentium, op. cit. infra note 178, pp. 1-726.
   171 On that legacy, cf., recently, A. A. Cançado Trindade, A Humanização do Direito

Internacional, 2nd rev. ed., Belo Horizonte/Brazil, Edit. Del Rey, 2015, Chap. XXIX (“A
Perenidade dos Ensinamentos dos ‘Pais Fundadores’ do Direito Internacional” [“The
Perennity of the Teachings of the ‘Founding Fathers’ of International Law”], 2015,
pp. 647-676.

124

216        separation of the chagos (sep. op. cançado trindade)

         ing — revived as it is nowadays 172 — that the notion of justice has
         always occupied a central position, orienting law as a whole; justice,
         in sum, is at the beginning of all law, being, moreover, its ultimate
         end.” (I.C.J. Reports 2016 (II), pp. 1145-1146, para. 32.)


   191. In my perception, in rescuing the universalist vision which marked
the origins of the most lucid doctrine of international law, the aforemen-
tioned historical process of humanization of international law contributes to
the construction of the new jus gentium of the twenty-ﬁrst century, oriented
by the general principles of law 173. This historical process is enhanced by its
own conceptual achievements, such as, to start with, inter alia, the acknowl-
edgment of jus cogens and the corresponding obligations erga omnes of pro-
tection, disclosing likewise the universalist outlook of the law of nations 174.
   192. The existence of peremptory norms of international law goes
ineluctably beyond conventional norms, extending to every and any jurid-
ical act 175. The domain of the jus cogens, beyond the law of treaties,
encompasses likewise general international law 176. One and a half decades
ago I sustained, in my concurring opinion appended to the IACtHR’s
Advisory Opinion No. 18 (of 17 September 2003) on the Juridical Condi-
tion and the Rights of Undocumented Migrants, my understanding that
jus cogens is not a closed juridical category, but rather one in evolution
and expansion (paras. 65-73). In sum, jus cogens is

         “an open category, which expands itself to the extent that the univer-
         sal juridical conscience (material source of all law) awakens for the
         necessity to protect the rights inherent to each human being in every
         and any situation.

   172  Cf., in the last decades, e.g., inter alia, A. A. Cançado Trindade, O Direito Inter-
nacional em um Mundo em Transformação, op. cit. supra note 1, pp. 1028-1029, 1051-1052
and 1075-1094 (universal values underlying the new jus gentium, common to the whole of
humankind, to all human beings — civitas maxima gentium); J. Maritain, Los Derechos
del Hombre y la Ley Natural, Buenos Aires, Ed. Leviatán, 1982 [reimpr.], pp. 79-80, and
cf. p. 104 (the human person transcending the State, and having a destiny superior to
time). Cf. also, e.g., [Various Authors], Droit naturel et droits de l’homme — Actes des
journées internationales de la société d’histoire du droit (Grenoble-Vizille, May 2009,
ed. M. Mathieu), Grenoble, Presses Universitaires de Grenoble, 2011, pp. 40-43, 52-53,
336-337 and 342.
    173 Cf. A. A. Cançado Trindade, Princípios do Direito Internacional Contemporâneo,

2nd rev. ed., op. cit. supra note 1, pp. 121-209 and 447-454.
    174 A. A. Cançado Trindade, A Humanização do Direito Internacional, 2nd rev. ed.,

op. cit. supra note 171, pp. 6-20, 666-676 and 761-767.
    175 Cf. A. A. Cançado Trindade, Tratado de Direito Internacional dos Direitos Humanos,

Vol. II, Porto Alegre/Brazil, S.A. Fabris Ed., 1999, pp. 415-416.
    176 For the extension of jus cogens to all possible juridical acts, cf., e.g., E. Suy, “The

Concept of Jus Cogens in Public International Law”, Papers and Proceedings of the Confer-
ence on International Law (Lagonissi, Greece, 3-8 April 1966), Geneva, C.E.I.P., 1967,
pp. 17-77.

125

217        separation of the chagos (sep. op. cançado trindade)

         . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .
           The concept of jus cogens in fact is not limited to the law of treaties,
        and is likewise proper to the law of the international responsibility of
        States. (. . .) In my understanding, it is in this central chapter of inter-
        national law, that of international responsibility (perhaps more than
        in the chapter on the law of treaties), that jus cogens reveals its real,
        wide and profound dimension, encompassing all juridical acts (includ-
        ing the unilateral ones), and having an incidence (including beyond
        the domain of State responsibility), on the very foundations of a truly
        universal international law.” (Paras. 68-70.)
   193. For its part, the ICJ needs, in my perception, to put an end to its
obsession with State consent (to the point of calling it a “principle”), so
as to proceed to its own jurisprudential construction on jus cogens. Eight
years ago, in my dissenting opinion in the case of the Application of the
International Convention on the Elimination of All Forms of Racial Dis-
crimination (Georgia v. Russian Federation) (Georgia v. Russian Federa-
tion) (preliminary objections, Judgment of 1 April 2011), after a lengthy
examination of the problem at issue, I warned:
           “In the present Judgment, the Court entirely missed this point: it
        rather embarked on the usual exaltation of State consent, labelled, in
        paragraph 110, as ‘the fundamental principle of consent’. I do not at
        all subscribe to its view, as, in my understanding, consent is not ‘fun-
        damental’, it is not even a ‘principle’. What is ‘fundamental’, i.e., what
        lays in the foundations of this Court, since its creation, is the impera-
        tive of the realization of justice, by means of compulsory jurisdiction.
        State consent is but a rule to be observed in the exercise of compulsory
        jurisdiction for the realization of justice. It is a means, not an end, it
        is a procedural requirement, not an element of treaty interpretation;
        it surely does not belong to the domain of the prima principia.” (I.C.J.
        Reports 2011 (I), pp. 321-322, para. 211.)

   194. In my understanding, general principles of law guide all legal
norms, standing above the “will” of States. They emanate, like jus cogens,
from human conscience, rescuing international law from the pitfalls of
State voluntarism and unilateralism, incompatible with the foundations
of a true international legal order. As I have been pointing out for years,
they reﬂect the idea of an objective justice, and give expression to com-
mon superior values, which can fulﬁl the aspirations of humankind as a
whole 177.

  195. Their relevance becomes evident in the construction, in our days,
of a new and universal jus gentium, the international law for human-

  177 Cf. A. A. Cançado Trindade, Princípios do Direito Internacional Contemporâneo,
2nd rev. ed., op. cit. supra note 1, pp. 447-454.

126

218      separation of the chagos (sep. op. cançado trindade)

kind 178. Jus cogens, well above jus dispositivum, exists and has expanded
to the beneﬁt of human beings and peoples, and ultimately of human-
kind 179. We can here acknowledge the prevalence of the jus necessarium
over the jus voluntarium, with jus cogens occupying a central position and
presenting itself as the juridical expression of the international commu-
nity as a whole 180.
   196. Even if the large majority of those engaged in the legal profession
in our times do not share this outlook, for having accommodated them-
selves to legal positivism, there are a few jurists conforming the more
lucid international legal doctrine who have dedicated themselves to a
proper understanding of the very foundations of the law of nations. These
minority jurists have duly valued the idea of an objective justice, the pri-
macy of jus cogens above State consent, the primacy of conscience above
the “will”. They have embraced this cause — which is my own — in dis-
tinct cultural milieux, around the world.
   197. To recall but a couple of examples, in the Far East, e.g., the Chi-
nese jurist Li Haopei criticized positivists for having attempted to base
international law simply on State consent, which was nothing but a “layer
of loose sand”, for, if it were really so, international law would cease to
be eﬀective whenever States withdrew their consent. He further criticized
the attitude of positivists of intentionally ignoring or belittling the value
of general principles of law, and held that peremptory norms of interna-
tional law have emerged to confer an ethical and universal dimension to
international law and to serve the common interests of the international
community as a whole and, ultimately, of all humankind 181.

   198. In the Caribbean, to the Cuban jurist M. A. D’Estéfano Pisani
the concept of jus cogens, rooted in natural law, reﬂects the juridical
achievements of humankind; moreover, it warns States of the need to
abide by fundamental principles and peremptory norms, which deprive of
legitimacy any act or situation (under the law of treaties or customary
law) incompatible with them 182. In my own perception, the views of both
of them are correct: law and ethics go together, and it is in the line of
jusnaturalism that we can keep on constructing a truly universal interna-
tional law.

   178 A. A. Cançado Trindade, International Law for Humankind — Towards a New

Jus Gentium, 2nd rev. ed., Leiden/The Hague, Nijhoﬀ/Hague Academy of International
Law, 2013, pp. 1-726.
   179 A. A. Cançado Trindade, “Jus Cogens: The Determination and the Gradual Expan-

sion of Its Material Content in Contemporary International Case Law”, op. cit. supra
note 143, pp. 28-29.
   180 Ibid., pp. 14, 27-28.
   181 Li Haopei, “Jus Cogens and International Law”, Selected Articles from Chinese

Yearbook of International Law, Beijing/China, Chinese Society of International Law, 1983,
pp. 47-48, 57, 59, 61-64 and 74.
   182 M. A. D’Estéfano Pisani, Derecho de Tratados, 2nd ed., Havana/Cuba, Edit. Pueblo

y Educación, 1986 [reprint], pp. 97 and 165-166.

127

219      separation of the chagos (sep. op. cançado trindade)

   199. As to international case law, the ICJ has missed a historical and
precious occasion to advance its own case law to jus cogens in the present
Advisory Opinion on the Legal Consequences of the Separation of the
Chagos Archipelago from Mauritius in 1965. Distinctly from the ICJ’s
reluctant position, my own endeavours and contribution in support of
this jurisprudential construction have been duly recognized in expert writ-
ing, for drawing attention to the fact that “jus cogens ascribes an ethical
content to the new jus gentium, the international law for humankind” 183,
and thereby for giving expression to the universalist and humanist para-
digm to guide the progressive development of international law to the
ultimate beneﬁt of the international community as a whole 184.

   200. There is pressing need today for the ICJ to elaborate its reasoning
on jus cogens (not only obligations erga omnes) and its legal consequences,
taking into account the progressive development of international law. It
cannot keep on referring only to obligations erga omnes without focusing
and elaborating on jus cogens wherefrom they ensue. Furthermore, in my
understanding, the situation of the forcibly displaced Chagossians, from
an inter-generational perspective, is to be kept carefully in mind, in the
light of the successive resolutions of the UN General Assembly examined
in the present separate opinion.



         XIII. Rights of Peoples, Beyond the Strict Inter-State
                                Outlook

   201. In the course of the present separate opinion, I have recalled,
from the start (cf. Part II, supra), that the prompt and long-standing
United Nations’ acknowledgment of, and commitment to, the fundamen-
tal right to self-determination, were undertaken in the framework of the
rights of peoples, in the light of the United Nations Charter itself, atten-
tive to them. The United Nations, guided by its own Charter, has, since
its earlier years, always supported and promoted the rights of peoples,
acting beyond the traditional inter-State outlook.


   183 M. Saul, “Identifying Jus Cogens Norms: The Interaction of Scholars and Inter-
national Judges”, 5 Asian Journal of International Law (2015), pp. 32-33, and cf. p. 38;
and, for my conceptualization of the international law for humankind, cf. A. A. Cançado
Trindade, International Law for Humankind — Towards a New Jus Gentium, 2nd rev. ed.,
Leiden/The Hague, Nijhoﬀ/Hague Academy of International Law, 2013, pp. 1-726.
   184 A. von Bogdandy and I. Venzke, En Nombre de Quién? — Una Teoría de Derecho
Público sobre la Actividad Judicial Internacional, Bogotá, Universidad Externado de
Colombia, 2016, pp. 80-81, 98-99 and 207; A. von Bogdandy and I. Venzke, In Whose
Name? — A Public Law Theory of International Adjudication, Oxford University Press,
2016 [reprint], pp. 48-49, 62 and 142.

128

220      separation of the chagos (sep. op. cançado trindade)

  202. There were historical antecedents to be taken into account, such
as the minorities and mandates systems at the time of the League of
Nations 185, later followed by non-self-governing territories and the trust-
eeship system under the United Nations Charter. I just refer to them
brieﬂy here, as this is a point lying beyond the framework and scope of
the present separate opinion.
  203. May I add that, even before the current era of the ICJ, its predeces-
sor, the Permanent Court of International Justice (PCIJ), issued Advisory
Opinions on matters concerning “communities” (e.g., its Advisory Opinion
on the Greco-Bulgarian “Communities” (1930, P.C.I.J., Series B, No. 17))
as well as “minorities” (e.g., its Advisory Opinions on Access to German
Minority Schools in Upper Silesia (1931, P.C.I.J., Series A/B, No. 40); on
Treatment of Polish Nationals in Danzig, (P.C.I.J., Series A/B, No. 44);
and on Minority Schools in Albania (P.C.I.J., Series A/B, No. 64)) 186.


   204. Looking back in time, we ﬁnd that the safeguard of the rights of
peoples has thus its historical roots, preceding the United Nations. Nowa-
days, in the current era of the ICJ, a point to be underlined, in my percep-
tion, is that, in the course of the present advisory proceedings of the ICJ on
the Legal Consequences of the Separation of the Chagos Archipelago from
Mauritius in 1965, there have been successive references to, and reliance
upon, rights of peoples, in the submissions of participating delegations.
   205. Given the importance of the matter, may I retake it here, for addi-
tional considerations. In a key-note address I delivered in a ceremony held
at the United Nations in Geneva, on 16 December 2009 187, on the occa-
sion of the retaking by the United Nations (by an initiative of Cuba) of the
right of peoples’ to peace, I dwelt upon the matter, singling out, inter alia,
the references to, and reliance upon, peoples’ rights in ICJ proceedings. In
   185  Cf., inter alia, e.g., A. A. Cançado Trindade, “Exhaustion of Local Remedies in
International Law Experiments Granting Procedural Status to Individuals in the First Half
of the Twentieth Century”, 24 Netherlands International Law Review (1977), pp. 373-392;
A. M. de Zayas, “The International Judicial Protection of Peoples and Minorities”,
Peoples and Minorities in International Law (eds. C. Brölmann, R. Lefeber and M. Zieck),
Dordrecht, Nijhoﬀ, 1993, pp. 253-274 and 286-287; A. C. Zoller, “International Represen-
tation of Peoples and Minorities”, ibid., pp. 303-307 and 309-310.
    186 Cf. A. A. Cançado Trindade, “A Century of International Justice and Prospects

for the Future”, in: A Century of International Justice and Prospects for the Future/Rétro-
spective d’un siècle de justice internationale et perspectives d’avenir (eds. A. A. Cançado
Trindade and D. Spielmann), Oisterwijk, Wolf Publs., 2013, pp. 3-6 and 12-13, esp. p. 4;
C. Brölmann, “The PCIJ and International Rights of Groups and Individuals”, Lega-
cies of the Permanent Court of International Justice (eds. C. J. Tams, M. Fitzmaurice and
P. Merkouris), Leiden, Nijhoﬀ, 2013, pp. 123-143.
    187 A. A. Cançado Trindade, UN, Report of the Office of the High Commissioner

for Human Rights on the Outcome of the Expert Workshop on the Right of Peoples to
Peace (2009), doc. A/HRC/14/38 of 17 March 2010, pp. 9-11 (summarized version);
A. A. Cançado Trindade, “Some Reﬂections on the Justiciability of the Peoples’ Right to
Peace, on the Occasion of the Retaking of the Subject by the United Nations”, 11 Revista
do Instituto Brasileiro de Direitos Humanos (2011), pp. 15-29 (full text).

129

221      separation of the chagos (sep. op. cançado trindade)

the early seventies, e.g., in the ﬁrst Nuclear Tests cases (atmospheric test-
ing, Australia and New Zealand v. France, 1973-1974), the right of peoples
to live in peace was acknowledged and asserted before the ICJ.

   206. The submissions of the parties, in the written and oral phases of
the proceedings, were particularly signiﬁcant, even more than the actual
outcome of the cases. In its Application instituting proceedings (of 9 May
1973), e.g., Australia contended that it purported to protect its people
and the peoples of other nations, and their descendants, from the threat
to life, health and well-being arising from potentially harmful radiation
generated from radioactive fall-out generated by nuclear explosions 188.
For its part, New Zealand went even further in its own Application insti-
tuting proceedings (also of 9 May 1973) 189, making clear that it was
pleading on behalf not only of its own people, but also of the peoples of
the Cook Islands, Niue and the Tokelau Islands 190.
   207. In its Memorial on jurisdiction and admissibility (of 29 October
1973), New Zealand further argued that “the atmospheric testing of
nuclear weapons inevitably arouses the keenest sense of alarm and antag-
onism among the peoples and governments of the region in which the
tests are carried out” 191. Moreover, in its Request (of 14 May 1973) for
the indication of provisional measures of protection, New Zealand
recalled two precedents (in 1954 and 1961) of threats to peoples’ right to
live in peace 192. Thus, beyond the strict conﬁnes of the strictly inter-State
contentieux before the ICJ, both New Zealand and Australia rightly
looked beyond it, and vindicated rights of peoples to health, to well-
being, to be free from anxiety and fear, in sum, to live in peace.

  208. Two decades later, the matter was brought to the fore again, in
the mid-nineties, in the second Nuclear Tests cases (underground testing,
New Zealand v. France, 1995). Although this time only New Zealand was
the applicant State (as from its Request of 21 August 1995), ﬁve other
States lodged with the ICJ Applications for permission to intervene 193:
Australia, Solomon Islands, Micronesia, Samoa and Marshall Islands.
Australia argued (on 23 August 1995) that the dispute between New Zea-
land v. France raised the issue of the observance of obligations erga omnes
(paras. 18-20, 24-25 and 33-34).




   188 It further referred to the populations being subjected to mental stress and anxiety

generated by fear; I.C.J. Pleadings, Nuclear Tests (Australia v. France), Vol. I, pp. 11 and 14.
   189 I.C.J. Pleadings, Nuclear Tests (New Zealand v. France), Vol. II, p. 7.
   190 Ibid., pp. 4 and 8.
   191 Ibid., p. 211.
   192 Ibid., p. 54.
   193 Under the terms of Article 62 of the ICJ Statute.



130

222        separation of the chagos (sep. op. cançado trindade)

   209. On their part, Solomon Islands, Micronesia, Samoa and Marshall
Islands, also underlining the need of fulﬁlment of obligations erga omnes
(paras. 20 and 25), contended (on 24 August 1995) that, as member States
of the South Paciﬁc Forum, they have consistently opposed activities
“related to nuclear weapons and nuclear waste disposal in their Region,
for example, by seeking to establish and guarantee the status of the
Region as a nuclear-free zone” (para. 5). And they added that
           “The cultures, traditions and well-being of the peoples of the South
         Paciﬁc States would be adversely aﬀected by the resumption of French
         nuclear testing within the region in a manner incompatible with appli-
         cable legal norms.” (Para. 25.)
  210. Other pertinent examples of resort to peoples’ rights before the
ICJ could here be brieﬂy recalled. In its Judgment of 22 December 1986
in the case of the Frontier Dispute (Burkina Faso/Mali), the ICJ Cham-
ber, in drawing the frontier line as requested by the Parties (I.C.J. Reports
1986, pp. 632-633, para. 148), took note of their contentions, inter alia,
concerning the modus vivendi of the people living in four villages in the
region (farming, land cultivation, pasturage, ﬁsheries) 194.


   211. Shortly afterwards, in the course of the proceedings (of 1988-
1990) in the case of Certain Phosphate Lands in Nauru (Nauru v. Austra-
lia), e.g., the ICJ took cognizance of successive contentions invoking
peoples’ rights 195 (e.g., over their natural resources 196), and their modus
vivendi 197. Furthermore, earlier on, in its Advisory Opinion of 16 October
1975 on Western Sahara, the ICJ itself had utilized the expression “right
of peoples” (I.C.J. Reports 1975, p. 31, para. 55), in the framework of the
application of the “principle of self-determination” (ibid., p. 31, para. 55
and p. 33, para. 59).
   212. Two decades later, in the case concerning East Timor (Portugal v.
Australia), Judgment of 30 June 1995), although the ICJ found that it
had no jurisdiction to adjudicate upon the dispute (a decision much dis-
cussed in expert writing), yet it acknowledged the rights of peoples to
self-determination (I.C.J. Reports 1995, p. 102, para. 29) and to perma-
nent sovereignty over their natural resources (ibid., p. 104, para. 33), and
added that “the principle of self-determination of peoples” has been rec-
ognized by the UN Charter and in its own jurisprudence as “one of the
essential principles of contemporary international law” (ibid., p. 102,
para. 29).


   194 I.C.J. Reports 1986, pp. 615-617, paras. 114-116, and pp. 620-621, paras. 124-125.
   195 I.C.J. Pleadings, Certain Phosphate Lands in Nauru (Nauru v. Australia), Vol. I,
pp. 14, 16, 21, 87, 113 and 185.
   196 Ibid., pp. 183 and 196.
   197 Ibid., pp. 113 and 117.



131

223         separation of the chagos (sep. op. cançado trindade)

   213. In the East Timor case, however, the ICJ did not extract the legal
consequences therefrom. Attentive to the inter-State scheme of the con-
tentieux before itself, it took into account the alleged interests of a third
State (which had not even accepted its own jurisdiction), inconsistently
taking them for granted (by means of the application of the so-called
Monetary Gold “principle”), to the detriment of the people of East Timor.
The lesson to be extracted therefrom is, in my understanding, that the
outdated strictly inter-State mechanism of the contentieux before the ICJ
cannot and does not amount to a restriction to the reasoning of the Court.
   214. When the matter lodged with it concerns the rights of peoples, as
in the aforementioned examples, the ICJ reasoning is to transcend ineluc-
tably the strictly inter-State outlook. Otherwise justice cannot be done.
The nature of the matters lodged with the ICJ is to lead to its proper
reasoning. I have had the occasion to dwell upon the issue in my succes-
sive dissenting opinions in Application of the Convention on the Prevention
and Punishment of the Crime of Genocide (Croatia v. Serbia) (2015), and
in the three cases of Obligations concerning Negotiations relating to Cessa-
tion of the Nuclear Arms Race and to Nuclear Disarmament (2016).

  215. Thus, in the case of the Application of the Convention on the Pre-
vention and Punishment of the Crime of Genocide (Croatia v. Serbia),
Judgment of 3 February 2015), I further warned that
            “Contrary to what contemporary disciples of Jean Bodin and Thomas
         Hobbes may still wish to think, the Peace Palace here at The Hague
         was not built and inaugurated one century ago to remain a sanctuary
         of State sovereignty. It was meant to become a shrine of international
         justice, not of State sovereignty. Even if the mechanism of settlement
         of contentious cases by the Permanent Court of Justice/International
         Court of Justice has remained a strictly inter-State one, by force of
         mental inertia, the nature and subject-matters of certain cases lodged
         with the Hague Court over the last nine decades have required of it to
         go beyond the strict inter-State outlook. The artiﬁciality of the exclu-
         sively inter-State outlook, resting on a long-standing dogma of the past,
         has thus been made often manifest, and increasingly so.


           More recently, the contentious cases wherein the Court’s concerns
         have had to go beyond the strict inter-State outlook have further
         increased in frequency 198. The same has taken place in the two more

   198 E.g., the case on Questions relating to the Obligation to Prosecute or Extradite
(2009-2012), pertaining to the principle of universal jurisdiction under the UN Convention
against Torture; the case of Ahmadou Sadio Diallo (1998-2012) on detention and expulsion
of a foreigner; the case of the Jurisdictional Immunities of the State (2008-2012); the case
of the Application of the International Convention on the Elimination of All Forms of Racial
Discrimination (2008-2011); the case of the Temple of Preah Vihear (2011-2013).


132

224      separation of the chagos (sep. op. cançado trindade)

      recent Advisory Opinions of the Court 199. Half a decade ago, for
      example, in my separate opinion in the International Court of Jus-
      tice’s Advisory Opinion on the Declaration of Independence of Kosovo
      (of 22 July 2010), I deemed it ﬁt to warn against the shortcomings of
      the strict inter-State outlook (I.C.J. Reports 2010 (II), p. 599,
      para. 191), and stressed the need, in face of a humanitarian crisis in
      the Balkans, to focus attention on the people or population concerned
      (ibid., paras. 53, 65-66, 185 and 205-207), in pursuance of a humanist
      outlook (ibid., paras. 75-77 and 190), in the light of the principle of
      humanity (ibid., para. 211).

         The present case concerning the Application of the Convention
      against Genocide (Croatia v. Serbia) provides yet another illustration
      of the pressing need to overcome and move away from the dogmatic
      and strict inter-State outlook, even more cogently. In eﬀect, the 1948
      Convention against Genocide, adopted on the eve of the Universal
      Declaration of Human Rights, is not State-centered, but rather
      people-centered. The Convention against Genocide cannot be prop-
      erly interpreted and applied with a strict State-centered outlook, with
      attention turned to inter-State susceptibilities. Attention is to be kept
      on the justiciables, on the victims — real and potential victims — so
      as to impart justice under the Genocide Convention.” (I.C.J. Reports
      2015 (I), pp. 367-368, paras. 494-496.)
   216. Likewise, in my three recent dissenting opinions appended to the
three Judgments of the ICJ (of 5 October 2016) in the cases of Obligations
concerning Negotiations relating to Cessation of the Nuclear Arms Race
and to Nuclear Disarmament, I deemed it ﬁt to warn, inter alia, that the
submissions made, and elements put forward by the Contending Parties
in the course of the proceedings before the ICJ, “have gone beyond the
inter-State outlook. In my perception, there is great need, in the present
domain, to keep on looking beyond States, so as to behold peoples’ and
humankind’s quest for survival in our times.” (I.C.J. Reports 2016 (I)
and (II), para. 295.)
   217. The present Advisory Opinion on the Legal Consequences of the
Separation of the Chagos Archipelago from Mauritius in 1965, which the
ICJ has just adopted today, is yet another occasion marking the presence
of the rights of peoples, in particular, the right of peoples to self-
determination. This time, distinctly from previous occasions, the ICJ has
taken due account of it, even if additional points could have been made,
as I have pointed out in the present separate opinion. I shall next address
another one of these latter.

  199 On the Declaration of Independence of Kosovo (2010), and on a Judgment of the ILO

Administrative Tribunal upon a Complaint Filed against the IFAD (2012), respectively.



133

225      separation of the chagos (sep. op. cançado trindade)

      XIV. Conditions of Living: The Long-Standing Tragedy of
                     Imposed Human Suffering

  218. In my own conception, the right to life — of forcibly displaced
Chagossians and their descendants — comprises the right to digniﬁed
conditions of living. In the course of the present advisory proceedings
before the International Court of Justice, the following statement was
made, in the public hearing of 3 September 2018, by the representative of
the Chagossian community (Ms M. Liseby Elysé):
         “My name is Liseby Elysé. (. . .) I form part of the Mauritius del-
      egation. I am telling how I have suﬀered since I have been uprooted
      from my paradise island. I am happy that the International Court is
      listening to us today. And I am conﬁdent that I will return to the
      island where I was born. In Chagos everyone had a job, his family
      and his culture. (. . .) We did not lack anything. In Chagos everyone
      lived a happy life.
         But one day the administrator told us that we had to leave our
      island, leave our houses and go away. All persons were unhappy.
      They were angry that we were told to go away. But we had no choice.
      They did not give us any reason. (. . .) [O]ne day, a ship called Nord-
      vaer came. The administrator told us we had to board the ship, leav-
      ing everything, leaving all our personal belongings behind except a
      few clothes and go. People were very angry about that and when this
      was done, it was done in the dark. We boarded the ship in the dark
      so that we could not see our island. (. . .)We were like animals and
      slaves in that ship. People were dying of sadness in that ship.



         And as for me I was four months pregnant at that time. The ship
      took four days to reach Mauritius. After our arrival, my child was
      born and died. Why did my child die? For me, it was because I was
      traumatized on that ship (. . .). I maintain we must not lose hope. We
      must think one day will come when we will return on the land where
      we were born. My heart is suﬀering, and my heart still belongs to the
      island where I was born.

       . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .
         [N]obody would like to be uprooted from the island where he was
      born, to be uprooted like animals. And it’s heart breaking. And I
      maintain justice must be done. And I must return to the island where
      I was born.
       . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .
         I am very sad. I still don’t know how I left my Chagos. They
      expelled us by force. And I am very sad. My tears keep rolling every
      day. I keep thinking I must return to my island. I maintain I must

134

226       separation of the chagos (sep. op. cançado trindade)

     return to the island where I was born and I must die there and where
     my grandparents have been buried. In the place where I took birth,
     and in my native island.” 200
   219. Bearing this testimony in mind, the lessons of F. Vitoria and B. de
Las Casas (supra), after ﬁve centuries, remain topical in our times; they
both addressed sources of violence against people, which go much further
back in time. There are several illustrations to this eﬀect, many centuries
earlier, in the ancient Greek tragedies of Aeschylus, Sophocles and Eurip-
ides. To recall but one example, may I refer to the sadness expressed by
Euripides’ Hecuba (circa 423 bc):
     “Those who have power should not exercise it unjustly
     or suppose in their prosperity that fortune which always be their friend;
     I, too, was prosperous once, but am so no longer;
     a single day robbed me of all my wealth, my happiness.” 201
   220. Likewise, in Euripides’ Suppliant Women (also circa 423 bc), there
are expressions of the need “to learn the truth from human suﬀering” 202;
after all, those who generate human suﬀering do not recognize their duty
towards the others 203. An end should be put to that, ceasing struggles and
living in peace with each other (951), as, after all,

     “Life is such a brief moment; we should pass through it
     as easily as we can, avoiding pain.” 204
   221. Despite the awareness in such warning, the occurrence of human
tragedy persisted. In Euripides’s Trojan Women (415 bc), the lamenta-
tions of distinct characters seem remindful, some 25 centuries ago, of
those of the expelled Chagossians in the present matter before the Inter-
national Court of Justice; one of them asks:
     “Are the Trojan women ﬁring their quarters because
     their transportation from this land to Argos is imminent,
     and are they setting ﬁre to their bodies in a suicide bid?” 205
   Another character says: “She will not go onto the same ship as us. (. . .)
And once she has reached Argos, the wretched woman will meet the
wretched death.” 206 And the chorus complains:
        “The name of our land will go into oblivion.
        All is scattered and gone,
        and unhappy Troy is no more.” 207

  200 Transcript of statement reproduced in: CR 2018/20, of 3 September 2018, pp. 73-75.
  201 Verses 281-285.
  202 Verse 549.
  203 Verses 307-309.
  204 Verses 952-953. After all, “sovereignty belongs to the people” (verses 405-406).
  205 Verses 300-302.
  206 Verses 1053 and 1055-1056.
  207 Verses 1322-1324.



135

227         separation of the chagos (sep. op. cançado trindade)

   222. Imposed human suﬀering is perennial, as much as the presence of
good and evil are, everywhere. Tragedy thus kept on being studied along
so many centuries; it was found to disclose, as paradigm, in addition to its
inevitability, human insecurity and blindness, and the need to face truth;
attention was to be turned to human fate, given the imperfection of
human justice 208. Euripides was particularly sensitive to human suﬀering
and guilt, given the inhumanity with which many people treat each other,
and the need for all to work together towards the common good.


   223. Along the centuries, there have fortunately been, from time to
time, a few lucid thinkers who were attentive to this need. For example,
in the mid-twentieth century, the historian Marc Bloch, killed during the
Second World War (in 1944) by the nazis, left for posterity his book
Apologie pour l’histoire, ou Métier d’historien (The Historian’s Craft),
published only posthumously (in 1949); it contains a reﬂection worth
recalling here brieﬂy.
   224. Bloch was, for example, critical of the positivist approach to his-
tory, having stressed the need to go beyond the simple observation of
facts, in search of truth and values and the lessons from the past, given
the persistence of human cruelty 209. This also applied to the history of
law 210. Having experienced and kept in mind the profound suﬀerings dur-
ing the two world wars in the twentieth century, in his Apology of History
he further stressed the need to ﬁnd truth and justice together, thus brieﬂy
referring to the contemporaneity of Aeschylus’s Oresteia as a whole 211.

  225. In this respect, may I here add that, in Aeschylus’s Oresteia, —
composed of the trilogy of tragedies Agamemnon, The Libation Bearers,
and Eumenides, ﬁrst performed in 458 bc (two years before Aeschylus’s
death), in face of human cruelty the contrast is shown between revenge
and justice. Hope ﬁnds expression in the transition from personal revenge
to institutionalized litigation and trial; towards the end of Eumenides, it is
made clear that, instead of vengeance or retaliation, resort is to be made
to the jury trial in order to render justice, and the chorus states:

         “The murderous man-killing stroke
         we forbid from taking your life (. . .).
         Grant this, you mighty gods, (. . .)
         spirits of justice and right. (. . .)
         Justice is your communion (. . .).

   208 Cf., inter alia, e.g., W. Kaufmann, Tragedy and Philosophy [1968], Princeton, Prince-
ton University Press, 1992 (reed.), pp. 115, 117, 120, 124, 126, 130-133, 311 and 314-315.
   209 M. Bloch, Apologia da História, ou O Ofício do Historiador [1949], Rio de Janeiro,

Zahar Ed., 2017 (reed.), pp. 85, 107 and 123-124.
   210 Ibid., pp. 131 and 153.
   211 Ibid., pp. 122 and 124.



136

228         separation of the chagos (sep. op. cançado trindade)

          . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .
         Let all together ﬁnd joy in each other,
         a commonwealth for friend and foe,
         for this heals the suﬀerings of humankind.” 212
   226. Over the centuries, suﬀerings inﬂicted by human cruelty have per-
sisted, but human conscience has awakened for the need to bring justice
to the victims. The suﬀerings imposed by colonialism throughout the last
centuries continue nowadays to be studied 213, with growing attention, for
the sake of the preservation of memory in the search of justice. In his
testimony of decolonization, Frantz Fanon pointed out in 1958 that, ever
since the Bandung Conference three years earlier (cf. supra), the emanci-
pated Afro-Asian countries, moved by solidarity, were seeking to enhance
the “libération” of human beings, giving rise to “un nouvel humanisme” 214,
thus contributing to “le processus d’humanisation du monde” 215.

   227. The statement which I have reproduced above (para. 218), made
by the representative of the Chagossian community (Ms M. Liseby Elysé)
during the present International Court of Justice’s advisory proceedings,
brings to the fore, in my perception, the concern of ancient Greek tra-
gedies with the painful human condition aggravated by violence and
the imposition of human suﬀering, to the detriment of the vulnerable
victims.
   228. Already at their time, there was acknowledgment of the links
between the living and their dead (e.g., in Sophocles’s Antigone, of circa
442 bc), the right of all to be buried together, in the same place, as here
claimed by the forcibly displaced Chagossians. To ancient Greek tragedi-
ans, as death is inevitable, it is important to keep in mind the human
condition, particularly in face of adversity. The perennial lesson remains,
of the imperative of respect for the equal dignity of all human beings.
   229. Along the years, in my individual opinions, both in the Interna-
tional Court of Justice and earlier on in the IACtHR, I have not seldom
referred to ancient Greek tragedies, as I again do in the present separate
opinion, in face of the urgent need to put a deﬁnitive end to colonialism


   212 Verses 956-957, 960, 963, 966 and 984-987.
   213 Cf., inter alia, e.g., [Various Authors], Le livre noir du colonialisme XVIe-XXIe siècle:
de l’extermination à la repentance (ed. M. Ferro), Paris, Fayard/Pluriel, 2018 (reed.),
pp. 9-1056.
   214 F. Fanon, Oeuvres [1952-1964], Paris, Ed. La Découverte, 2017 (reed.), pp. 809-810,

826-827 and 835.
   215 Ibid., p. 828. Three years later, in 1961, F. Fanon pondered with insight that:

            “The victorious combat of a people is not just the crowning triumph of their
         rights. It procures them substance, coherence, and homogeneity. For colonialism
         has not simply depersonalized the colonized. The very structure of society has been
         depersonalized on a collective level. A colonized people is thus reduced to a collec-
         tion of individuals who owe their very existence to the presence of the colonizer.”
         (Ibid., p. 660.)

137

229        separation of the chagos (sep. op. cançado trindade)

unduly and unjustly prolonged in time. The United Nations, as I have
pointed out (cf. Parts II-III, supra), since its earlier years in the ﬁfties,
engaged itself in support of the prevalence of the fundamental right of
peoples to self-determination, conscious of the need to put an end to the
cruelty and evil of colonialism, the persistence of which amounts, in my
understanding, to a continuing breach of jus cogens nowadays (cf. supra).


   230. In our times, as to the matter here presented to the International
Court of Justice by the UN General Assembly’s request for the present
Advisory Opinion, the Chagossians expelled from their homeland were
abandoned in other islands in extreme poverty, in slums and empty pris-
ons, — in chronic poverty with social marginalization or exclusion which
led even to suicides 216. In my aforementioned dissenting opinion in the
Application of the CERD Convention (2011), after upholding that the fun-
damental principle of equality and non-discrimination belongs to the
realm of jus cogens 217, I sustained that

            “In contemporary jus gentium, the conditions of living of the pop-
         ulation have become a matter of legitimate concern of the interna-
         tional community as a whole, and contemporary jus gentium is not
         indiﬀerent to the suﬀerings of the population.” (I.C.J. Reports
         2011 (I), p. 316, para. 195.)


                        XV. OPINIO JURIS COMMUNIS
                    in UN General Assembly Resolutions

   231. This is a key point, likely to remain in mind of the UN General
Assembly, under the relevant provisions of the UN Charter, as from
today’s delivery by the International Court of Justice of its present Advi-
sory Opinion on the Legal Consequences of the Separation of the Chagos
Archipelago from Mauritius in 1965. After all, as already surveyed in the
present separate opinion, successive UN General Assembly resolutions
have been giving a remarkable contribution to the universal acknowledg-
ment and consolidation of the right of peoples to self-determination
(cf. supra).
   232. In historical perspective, such a contribution has been regarded as
a most signiﬁcant one in the history of the United Nations, bringing jus-
tice to peoples in the light of principles and in pursuance of universal-

   216 Cf. also Stealing a Nation — A Special Report (by J. Pilger), ITV, 2004, pp. 8-9 (and
documentary); J. Trinidad, Self-Determination in Disputed Colonial Territories, Cambridge
University Press, 2018, p. 84.
   217 For a study, cf. A. A. Cançado Trindade, El Principio Básico de Igualdad y

No-Discriminación: Construcción Jurisprudencial, Santiago de Chile, Ed. Librotecnia, 2013,
pp. 39-748.

138

230      separation of the chagos (sep. op. cançado trindade)

ism 218. The two respective declarations contained in General Assembly
resolutions 1514 (XV) of 1960 and 2625 (XXV) of 1970 are of utmost
signiﬁcance 219, for their contribution to the progressive development of
international law.
   233. Other resolutions are also signiﬁcant: for example, it has not
passed unnoticed that General Assembly resolution 2621 (XXV), also of
1970, characterized ongoing colonialism as a crime (in breach of the
1960 Declaration the Granting of Independence to Colonial Countries
and Peoples, and of the principles of international law); and the subse-
quent 1974 UN Charter of Economic Rights and Duties of States deter-
mined that persisting colonialism called for a duty of restitution and full
compensation, and the duty of liberating a territory occupied by force
(Art. 16) 220 (cf. Part XVI, infra).

   234. In the course of the present advisory proceedings of the Interna-
tional Court of Justice, several participating delegations have stressed the
incompatibility with successive UN General Assembly’s resolutions
(1514 (XV), 2066 (XX), 2232 (XXI) and 2357 (XXII)) of the detachment
of Chagos from Mauritius and the forced displacement of the Chagos-
sians in the period 1967-1973. This has been underlined by India in its
Written Statement (paras. 36-43 and 53), which has called for a rectiﬁca-
tion by the United Kingdom of such continuing situation not in accor-
dance with international law (paras. 62 and 65).
   235. Likewise, Cuba has stated, in its Written Statement, that such
situation was in breach of the aforementioned UN General Assembly’s
resolutions, and has invoked jus cogens in support of compliance with
these latter (pp. 1-2). Brazil’s Written Statement has recalled the relevance
of the warning of UN General Assembly’s resolution 2066 (XX) against
the detachment of Chagos from Mauritius (para. 22). In the same line of
reasoning, Guatemala, in its Written Statement, has contended that the
present situation of the Chagos Archipelago remained a continuing
wrongful act, which must be brought to an end by the United Kingdom,
in order to complete the decolonization of Mauritius (para. 36).

  236. For its part, China has drawn attention, in its Written Statement,
to the importance of the function of the UN General Assembly revealed
by its several resolutions on the decolonization of Mauritius; it circum-

   218  Cf. e.g., D. Uribe Vargas, La Paz es una Trégua — Solución Pacífica de Conflictos
Internacionales, 3rd ed., Bogotá, Universidad Nacional de Colombia, 1999, p. 120, and
cf. p. 112.
    219 They were promptly examined in respect of their declaratory and law-making

nature, pursuant to a universalist outlook of the “organized international community”;
cf., e.g., G. Arangio-Ruiz, The United Nations Declaration on Friendly Relations and the
System of the Sources of International Law, Alphen aan den Rijn, Sijthoﬀ & Noordhoﬀ,
1979, pp. 1-301, spec. pp. 131-142 (on self-determination).
    220 A. Remiro Brotóns, Derecho Internacional Público — I: Principios Fundamentales,

Madrid, Tecnos, 1983 (reed.), pp. 130 and 134.

139

231       separation of the chagos (sep. op. cançado trindade)

stances so required, it has added, the General Assembly may seek guid-
ance from the International Court of Justice on decolonization issues
(paras. 5-6, 9-11 and 16-17). After reiterating the importance of self-
determination of peoples as aﬃrmed in General Assembly resolu-
tion 1514 (XV) and subsequent resolutions (such as General Assembly
resolution 2625 (XXV) of 24 October 1970 (paras. 7-8 and 13)), it has
also drawn attention to its support to the historical process of decoloniza-
tion advanced by a large number of countries of Asia, Africa and Latin
America (paras. 6, 12-13 and 18-19).

   237. The African Union’s Comment has identiﬁed, in the present Gen-
eral Assembly’s request for an ICJ Advisory Opinion, the ascertainment
of the administering authority’s violation of territorial integrity, aﬀecting
the exercise of the right to self-determination (para. 51). Furthermore, in
its Statement, the African Union has referred, ﬁrst, to General Assembly
resolutions, like resolution 2066 (XX), holding the separation of the Cha-
gos Archipelago to be a breach of international law (paras. 158 and 160-
161); and, secondly, to resolutions of the former Organization of African
Unity (OAU) 221, expressing concern at the unilateral detachment of the
Chagos Archipelago from Mauritius, and the situation of the island
Diego Garcia (paras. 176-177).
   238. Likewise, Mauritius has invoked, in its Statement, the relevant
resolutions of the General Assembly (2066 (XX), 2232 (XXI) and
2357 (XXII)) and the resolutions and decisions of the old OAU and the
African Union (AU) to put an end to the unlawful occupation of the
Chagos Archipelago, returning it to Mauritius, and to complete the pro-
cess of decolonization thereon (paras. 2.41, 4.23-4.44 and 7.3). In this
context, Liechtenstein’s Written Statement has emphasized the role of the
UN General Assembly in overseeing decolonization (paras. 16-17).
   239. In its Written Statement, South Africa has addressed the human
rights eﬀects of the violation of territorial integrity at issue. South Africa
has held that it considered, like the ECtHR’s Judgment (of 10 May 2001)
in the case Cyprus v. Turkey, that forced displacement of persons consti-
tutes a continuing violation of the international law of human rights
(paras. 80-84). There have been other statements to the same eﬀect.

   240. For example, Cyprus, for its part, in its Written Statement, has
addressed the direct concern and role of the UN General Assembly in the
decolonization process at issue, the jus cogens character of the right to
self-determination, and the erga omnes nature of the obligations relating
to self-determination (paras. 26-27). And Namibia has added, in its Writ-
ten Statement, that the “ﬁrmly established” right to self-determination
(including in the work of the United Nations on decolonization) requires
the “free and genuine consent” of the population concerned, expressed

  221   OAU, resolutions AHG/Res. 99 (1980), and AHG/Res. 159 (2000).


140

232        separation of the chagos (sep. op. cançado trindade)

through referenda or plebiscites, so as to determine the future of the
country (p. 3).


XVI. The Duty to Provide Reparations for Breaches of the Right
               of Peoples to Self-Determination

                             1. Temporal Perspective
   241. There has been yet another key issue, which I now turn to, that
has been duly addressed by some participating delegations in the course
of the present advisory proceedings, namely, that of the duty to provide
reparations to peoples, deprived of their means of subsistence, self-
determination and development, and thus entitled to just and fair redress.
May I at ﬁrst observe that the issue can be properly approached in his-
torical perspective. It is to be kept in mind that the successive abuses and
atrocities that, along the twentieth century and the beginning of the
twenty-ﬁrst century, have victimized millions of individuals, never faded
humanist thinking, which has continued ﬂourishing in the hope of a bet-
ter future.
   242. An example is aﬀorded, inter alia, by the assertion, shortly after
the Second World War, of juridical “personalism” (e.g., in the writings of
Emmanuel Mounier, 1949-1950), aiming at doing justice to the individual-
ity of the human person, to her inner life, and stressing the need for tran-
scendence (on the basis of one’s own experience of life) 222. In a world of
violence amidst the misuses of language, there were thus also endeavours
of preservation of lucidity. As I have pondered in this respect,
            “This and other precious trends of humanist thinking, almost for-
         gotten (surely by the legal profession) in our hectic days, can, in my
         view, still shed much light towards further development of reparations
         for moral damages done to the human person.” 223

   243. In this respect, may I here recall that the aforementioned UN Dec-
laration on the Rights of Indigenous Peoples, contained in General
Assembly resolution 61/295, of 13 September 2007 (cf. Part VII, supra),
has some provisions on the duty of redress or reparation for damages in
respect of the right of peoples to self-determination (Arts. 8, 10-11, 20,
28 and 32). According to them, just and fair redress or reparation is
due when: (a) people are dispossessed of their land or territory or


   222 Cf. E. Mounier, O Personalismo [1949-1950], transl. 17th ed., Lisbon, Ed. Texto &
Graﬁa, 2010, pp. 29, 50, 104 and 130-131.
   223 A. A. Cançado Trindade, “Genesis and Evolution of the State’s Duty to Provide

Reparation for Damages to Rights Inherent to the Human Person”, L’homme et le droit
— En hommage au Professeur Jean-François Flauss (eds. E. Lambert Abdelgawad et al.),
Paris, Pedone, 2014, p. 176.

141

233      separation of the chagos (sep. op. cançado trindade)

resources 224; (b) people are deprived of their cultural values 225; (c) peo-
ple are subjected to forced population transfer in breach of their rights 226;
(d) people are deprived of their means of subsistence or development 227,
or subjected to adverse impact 228. The Declaration expressly refers to
reparations in distinct forms, such as restitution 229, or, when this is not
possible, just, fair and equitable compensation 230, or other appropriate
redress 231.



      2. Reassertions of the Duty to Provide Reparations in the Present
                            Advisory Proceedings
   244. It is reassuring that, in the course of the present International
Court of Justice’s advisory proceedings, several participating delegations
have expressly addressed the right to reparations, stressing the need of
providing adequate redress. Distinct forms of reparation have been
claimed, such as restitutio in integrum, compensation and satisfaction.

   245. In its Written Statement, the African Union has advanced its view
that there is here an obligation to make restitutio in integrum, entailing
“the full return of the Chagos Archipelago to Mauritius”, as reﬂected in
its own resolutions and decisions and earlier in those of the OAU; it
added that the United Kingdom must “expeditiously end its unlawful
occupation of the Chagos Archipelago”, and facilitate “the early and
unconditional return” of it, “including Diego García”, to Mauritius 232.

   246. According to the African Union, restitutio may have to be accom-
panied by compensation, as expressly pointed out by the ICJ itself in its
Advisory Opinion (para. 153) on Legal Consequences of the Construction
of a Wall in the Occupied Palestinian Territory (of 9 July 2004) 233.
The African Union has then also submitted that “the violation of the
right of permanent sovereignty over natural resources”, as a “principle of
customary international law” enshrined in General Assembly resolu-
tion 1803 (XVII) of 14 December 1962, is likely “to have caused reparable

   224  Article 8 (2) (b).
   225  Article 8 (2) (a).
   226 Article 8 (2) (c), and Article 28 (1) and (2).
   227 Article 20.
   228 Article 32 (adverse impact of any kind, such as “adverse environmental, economic,

social, cultural or spiritual impact”).
   229 Article 11 and Article 28 (1).
   230 Article 10 and Article 28 (1) and (2).
   231 Articles 8 (2), 11 (2), 20 (2), 28 (2) and 32 (3).
   232 Written Statement of the African Union, para. 238.
   233 Ibid., paras. 239 and 241. The African Union also referred to the ICJ’s Judgment

(merits, of 30 November 2010) in the Ahmadou Sadio Diallo case; ibid., para. 240.

142

234      separation of the chagos (sep. op. cançado trindade)

damage” 234, for which Mauritius and its people should be granted
compensation to repair the damage caused by the incomplete decoloniza-
tion of Mauritius and the unlawful administration of the Chagos
Archipelago 235.
   247. The African Union has next pondered that simple resettlement
“would not be suﬃcient to repair the damage caused to the Chagossians
and their property”, as a result of their removal from the Archipelago,
followed by the prohibition of return to it. Hence the need of “an addi-
tional measure of compensation, covering both the material and moral
damage suﬀered”, to be granted to the Chagossians, in accordance with a
principle acknowledged by the African Court on Human and Peoples’
Rights (in a judgment on reparations of 5 June 2015) 236.
   248. The African Union has further recalled that the 1974 UN Charter
on Economic Rights and Duties of States, contained in General Assembly
resolution 3281 (XXIX) of 12 December 1974, stated that States practis-
ing coercive policies, such as colonialism, are “responsible for restitution
and full compensation” to the countries and peoples concerned (Art. 16).
It further stated that, in case the Chagossians were not thereby fully
repaired, it could be necessary to provide an appropriate satisfaction 237.

   249. In addition, also in its oral pleadings, the African Union has
pointed out that all legal consequences (starting with those for the
United Kingdom) ﬂowing from the unlawful decolonization process
should be considered, notably the reparations to which the Chagossians
are entitled 238, given “the continued and illicit presence of the United King-
dom in the Archipelago of Chagos”, with its “military preoccupations”
together with the United States aﬀecting the Mauritius people’s right to
development 239.
   250. For its part, Mauritius, in its Written Comments (on other Written
Statements), has sustained that the United Kingdom is under an obligation
to put an “immediate end” to the current “untenable” and “unlawful situa-
tion”, and to provide “full reparation to Mauritius for the injury caused” 240.
Mauritius added that the United Kingdom is obliged under general interna-
tional law to “make restitutio in integrum by returning the Chagos Archi-
pelago to Mauritius”, and to provide compensation for the material and
moral damage suﬀered by the Chagossians 241, in addition to satisfaction, by
means of an International Court of Justice’s acknowledgment of the United

   234 Written Statement of the African Union, para. 242; in this paragraph, the African
Union has further referred to General Assembly resolution 3175 (XXVIII) of 17 December
1973, on “Permanent Sovereignty over Natural Resources”.
   235 Ibid., para. 243.
   236 Ibid., para. 244.
   237 Ibid., para. 246.
   238 Oral Pleadings of the African Union, CR 2018/27, pp. 27-28, paras. 22-23.
   239 Ibid., p. 28, para. 25.
   240 Written Comments of Mauritius, para. 237.
   241 Ibid., para. 238 (e) (iii-iv).



143

235     separation of the chagos (sep. op. cançado trindade)

Kingdom’s failure of compliance with its international obligations towards
Mauritius and its people, in particular the Chagossians 242.

   251. In its oral pleadings, Nicaragua has contended that, as a conse-
quence of the fact that the United Kingdom had not completed the pro-
cess of decolonization of Mauritius, it now has the obligation “to complete
the process of decolonization of Mauritius by reverting to it the Archi-
pelago of Chagos and making reparation for any injury caused by the
prolonged occupation” 243. The reparation due to Mauritius should
include the means “to implement a programme for the resettlement on
the Chagos Archipelago of its nationals, in particular those of Chagos-
sian origin”; Nicaragua then added that the United Kingdom should,
after more than 50 years of this occupation of Chagos, “as soon as pos-
sible proceed to end this prolonged colonial occupation” 244.
   252. For its part, Belize, in its oral pleadings, has likewise upheld that,
as the United Kingdom, administering State, had maintained the separa-
tion of the Chagos Archipelago from Mauritius, it was under obligation
“to cease forthwith its internationally wrongful conduct and to make
reparation for the breach”, so as to restore its territorial integrity 245. In its
understanding, the administering State has remained responsible for that
“internationally wrongful act”, and it was under the duty “to restore the
territorial integrity of Mauritius as it was immediately prior to the com-
mencement of the breach of international law in 1965” 246.
   253. South Africa has asserted, in its Written Statement, that, as a con-
sequence of “the non-completion of the decolonization of Mauritius”,
that breach of an international obligation entails the duty of the respon-
sible State of providing “appropriate reparations” for the damages caused
to “Mauritius and the Chagossian people” by the violations of interna-
tional law 247. South Africa has added that in instances where the damages
entail a “serious breach of a peremptory norm of international law
(jus cogens), such as the maintenance of colonialism by force in violation
of the jus cogens right to self-determination”, such damages “may be
regarded as extraordinarily injurious” 248.

   254. In its Written Statement, Seychelles, for its part, has denounced
that, in “the process of being removed from their homes and resettled
elsewhere, the Seychellois Chagossians faced a myriad of indignities
and disrespect for their fundamental human rights”; it has considered
“essential to note that no compensation has ever been rendered to the
community in the Seychelles in comparison to Chagossian communities
  242 Written Comments of Mauritius, para. 251.
  243 Oral Pleadings of Nicaragua, CR 2018/25, p. 47, para. 65.
  244 Ibid., pp. 47-48, para. 65.
  245 Oral Pleadings of Belize, CR 2018/23, p. 24, para. 62 (e).
  246 Ibid., pp. 23-24, para. 62 (a), (b), and (e).
  247 Written Statement of South Africa, para. 92, and cf. para. 87.
  248 Ibid., para. 88.



144

236        separation of the chagos (sep. op. cançado trindade)

located in other jurisdictions” 249. Seychelles has then called for “due con-
sideration” to the “legitimate concerns of the Seychellois Chagossian
community” 250.
   255. May I add that other participating delegations (e.g., of Namibia,
Argentina, Brazil, Kenya, Serbia) have also submitted that the United
Kingdom should pursue promptly the measures for the resettlement of
Chagossians on the Chagos Archipelago, without expressly characterizing
them as measures of reparation 251. Even so, it should be kept in mind
that the resettlement of Chagossians on the Chagos Archipelago is directly
linked to restitutio in integrum as a form of reparation.


 3. The Indissoluble Whole of Breaches of the Right and Duty of Prompt
                              Reparations
   256. In my understanding, the provision of appropriate redress to the
victims is clearly necessary and ineluctable here. As just seen, it has
attracted much attention, and has been carefully addressed by some
participating delegations in the present International Court of Justice’s
advisory proceedings. In my perception, there is no justiﬁcation for the
International Court of Justice not having addressed in the present
Advisory Opinion the right to reparations, in its distinct forms, to those
forcibly expelled from Chagos and their descendants.
   257. Even more so as, in the present Advisory Opinion, the Interna-
tional Court of Justice has correctly asserted the occurrence of breaches
by the “administering Power”, the United Kingdom, in the detachment of
the Chagos Archipelago without consultation with the local population,
and in disrespect of the territorial integrity of Mauritius (paras. 172-173),
as pointed out in successive resolutions of the UN General Assembly.
   258. This has led the International Court of Justice further to assert,
also correctly, that “the United Kingdom’s continued administration of
the Chagos Archipelago constitutes a wrongful act entailing the interna-
tional responsibility of that State” (para. 177). It then added that
            “Accordingly, the United Kingdom is under an obligation to bring
         an end to its administration of the Chagos Archipelago as rapidly as
         possible, thereby enabling Mauritius to complete the decolonization
         of its territory in a manner consistent with the right of peoples to
         self-determination.” (Para. 178.)
  In concluding on this point, the International Court of Justice reiter-
ated that “the United Kingdom has an obligation to bring to an end its

   249 Written Statement of Seychelles, para. 5.
   250 Ibid., para. 6.
   251 Cf. Written Statement of Namibia, p. 4; Written Statement of Argentina, para. 68;

Oral Pleadings of Brazil, CR 2018/23, p. 45, para. 18; Oral Pleadings of Kenya, CR 2018/25,
p. 33, para. 49; Written Comments of Serbia, para. 50.

145

237      separation of the chagos (sep. op. cançado trindade)

administration of the Chagos Archipelago as rapidly as possible”, and
added that “all States must co-operate with the United Nations to com-
plete the decolonization of Mauritius” (para. 182).
   259. The International Court of Justice thus responded here to the two
questions contained in the request for its Advisory Opinion by the Gen-
eral Assembly (cf. supra). Yet, its responses are not complete, as it has not
addressed the breach of jus cogens, nor the due reparations (in its distinct
forms) to those victimized. Time and time again I have been sustaining,
within this Court, that the breach of a right and the duty of prompt repa-
ration form an indissoluble whole; the duty of redress cannot be over-
looked.
   260. For example, in my separate opinion in the International Court of
Justice’s Order (of 6 December 2016) in the case of Armed Activities on
the Territory of the Congo (Democratic Republic of the Congo v. Uganda),
after observing that breach and reparation conform an indissoluble whole
(paras. 10-19), I pondered that
         “Breach and reparation, in my understanding, cannot be separated
      in time, as the latter is to cease promptly all the eﬀects of the former.
      The harmful eﬀects of wrongdoing cannot be allowed to pro-
      long indeﬁnitely in time, without reparations to the victims. (. . .) The
      duty of reparation, a fundamental obligation, arises immediately with
      the breach, to be promptly complied with, so as to avoid the aggra-
      vation of the harm already done, and restore the integrity of the legal
      order.

         Hence its fundamental importance, especially if we approach it
      from the perspective of the centrality of the victims, which is my own.
      The indissoluble whole conformed by breach and reparation admits
      no disruption by means of undue and indeﬁnite prolongation of
      time.” (I.C.J. Reports 2016 (II), p. 1143, paras. 21-22.)

   261. More recently, one year ago, in the case of Certain Activities Car-
ried Out by Nicaragua in the Border Area (Costa Rica v. Nicaragua)
(Compensation owed by Nicaragua to Costa Rica), I appended to the
International Court of Justice’s Judgment (of 2 February 2018) a lengthy
separate opinion, wherein, inter alia, I made the point that:
         “Reparation comes indeed together with the breach, so as to cease
      all the eﬀects of this latter, and to secure respect for the legal order.
      The original breach is ineluctably linked to prompt compliance with
      the duty of reparation. I have already sustained this position on ear-
      lier occasions within this Court (as in, e.g., my dissenting opinion in
      the case of Jurisdictional Immunities of the State (Germany v. Italy:
      Greece intervening), Judgment of 3 February 2012).
         Later on, in my declaration appended to the Court’s Order of 1 July
      2015 in the case of Armed Activities on the Territory of the Congo

146

238      separation of the chagos (sep. op. cançado trindade)

      (Democratic Republic of the Congo v. Uganda), I reiterated that
      breach and prompt reparation, forming, as they do, an indissoluble
      whole, are not separated in time. Any breach is to be promptly fol-
      lowed by the corresponding reparation, so as to secure the integrity
      of the international legal order itself. Reparation cannot be delayed
      or postponed.

         As cases concerning environmental damage show, the indissoluble
      whole formed by breach and reparation has a temporal dimension,
      which cannot be overlooked. In my perception, it calls upon looking
      at the past, present and future altogether. The search for restitutio in
      integrum calls for looking at the present and the past, as much as it
      calls for looking at the present and the future. As to the past and the
      present, if the breach has not been complemented by the correspond-
      ing reparation, there is then a continuing situation in violation of inter-
      national law.

         As to the present and the future, the reparation is intended to cease
      all the eﬀects of the environmental damage, cumulatively in time. It
      may occur that the damage is irreparable, rendering restitutio in inte-
      grum impossible, and then compensation applies. In any case, respon-
      sibility for environmental damage and reparation cannot, in my view,
      make abstraction of the intertemporal dimension (. . .). After all,
      environmental damage has a long-standing dimension. (. . .)



         As the breach and the prompt compliance with the duty of repara-
      tion form an indissoluble whole, accordingly, this duty is, in my per-
      ception, truly fundamental, rather than simply ‘secondary’, as
      commonly assumed in a superﬁcial way. Already in the previous case
      on reparations decided by this Court, that of Ahmadou Sadio Diallo
      (Republic of Guinea v. Democratic Republic of the Congo), Compen-
      sation, Judgment I.C.J. Reports 2012 (I), I pointed this out in my
      separate opinion: the duty of reparation is truly fundamental, of the
      utmost importance, as it is ‘an imperative of justice’ (para. 97.)”
      (I.C.J. Reports 2018 (I), pp. 64-65, paras. 12-16.)

   262. Another point which I addressed in that separate opinion was
that a proper consideration of reparations cannot at all limit itself only to
compensation; it has to consider reparations in all its forms
(ibid., paras. 30-36 and 59-65). The examination of the subject-matter of
the present Advisory Opinion, and the International Court of Justice’s
ﬁnding of the occurrence of breaches in relation to decolonization
(supra), bring to the fore the corresponding prompt reparation due, in all
its forms, namely: restitutio in integrum, appropriate compensation, satis-

147

239      separation of the chagos (sep. op. cançado trindade)

faction (including public apology), rehabilitation of the victims, guaran-
tee of non-repetition of the harmful acts or omissions.


XVII. The Vindication of the Rights of Peoples, with Reparations,
          and the Mission of International Tribunals

   263. Another point which should not here pass unnoticed is that, now-
adays, there is vindication of, besides rights of individuals and groups,
also of rights of peoples, encompassing reparations. This brings to the
fore the mission of contemporary international tribunals in this respect.
In the course of the present advisory proceedings, references have been
made by some of the participating delegations to illustrative decisions of
international tribunals.
   264. In this connection, may I recall that the 1981 African Charter on
Human and Peoples’ Rights expressly dwells upon the rights of peoples.
As from its preamble, it refers to the consciousness of the duty of under-
taking “to eliminate” colonialism and neo-colonialism, and “to dismantle
aggressive foreign military bases” (para. 9). After asserting the equality of
peoples (Art. 19), it aﬃrms that all peoples “have the unquestionable and
inalienable right to self-determination” (Art. 20 (1)). Moreover, the Char-
ter adds that all peoples are entitled to dispose of their natural resources
(Art. 21 (1)), and, in “case of spoliation, the dispossessed people” has the
right to recovery of its property and to “an adequate compensation”
(Art. 21 (2)) 252. The Charter also asserts the States’ right to development
(Art. 22 (2)).

   265. This being so, it is understandable, and reassuring, that the issue
started being addressed under the African Charter even before the era of
the African Court of Human and Peoples’ Rights 253, also by its predeces-
sor, the older African Commission on Human and Peoples’ Rights (set up
in 1987). The issue has nowadays been considered by both the Commis-
sion and the Court, in the two relevant cases of the Endorois and the
Ogiek communities (both concerning Kenya).
   266. The landmark Endorois case, originally ﬁled with the African
Commission in 2003, was decided by it on 25 November 2009 254. The
Commission declared that the expulsion of the Endorois indigenous com-
munity from their land in Kenya was unlawful, having violated some

   252 It further provides that State parties “undertake to eliminate all forms of foreign
exploitation particularly that practised by international monopolies so as to enable
their peoples to fully beneﬁt from the advantages derived from their national resources”
(Art. 21 (5)).
   253 As from the coming into eﬀect, on 25 January 2005, of the 1998 Protocol to the

African Charter establishing the African Court, which started operating in 2006.
   254Decision released by it in February 2010, when it was promptly endorsed by the
African Union.

148

240      separation of the chagos (sep. op. cançado trindade)

rights protected under the African Charter 255. Accordingly, in its recom-
mendations, the Commission awarded reparations to the Endorois people
for their forced eviction from their ancestral land, and for all the loss
suﬀered (para. 298, and dispositif No. 1).
   267. Having considered the situation of vulnerability of the victims, the
reparations envisaged by the Commission comprised restitution of tradi-
tional land to the Endorois people, and compensation for the harm they
suﬀered during their forced displacement. Furthermore, the Commission’s
decision referred to the interrelationship, under the African Charter, between
civil and political rights, and economic, social and cultural rights, which
cannot be dissociated from each other (para. 242). For the ﬁrst time, a deci-
sion of the Commission addressed the right to development as well
(para. 277).
   268. Still in its decision in the Endorois case (merits), the African Com-
mission, in order to reach its recommendations, examined carefully the
relevant international jurisprudence on the matter, in particular and
extensively that of the IACtHR (paras. 159-162, 190, 197-198, 205,
258-266, 284-285, 287 and 289) 256. Its award of reparations in the Endorois
case was received with attention and goodwill, and its repercussions were
promptly acknowledged in expert writing 257.

  269. Subsequently, in 2012, the African Commision referred the other
case, concerning the Ogiek community, to the African Court, which ren-
dered its Judgment on 26 May 2017. The Court likewise found that the
forced eviction of the Ogiek people from their ancestral lands in Kenya
violated their rights to land (para. 131), in addition to some other rights

   255 Namely, freedom of religion (Art. 8); right to property (Art. 14); right to culture
(Art. 17); right to natural resources (Art. 21); and right to development (Art. 22).
   256 For example, the Judgments of the IACtHR in the cases of Mayagna Awas Tingni
Community v. Nicaragua (of 31 August 2001), Yakye Axa Indigenous Community v. Para-
guay (of 17 June 2005), Moiwana Community v. Suriname (of 15 June 2005), Sawhoyamaxa
Indigenous Community v. Paraguay (of 29 March 2006), Saramaka People v. Suriname
(26 November 2007). The signiﬁcance of this case law is studied in my book of memories
of the IACtHR: A. A. Cançado Trindade, El Ejercicio de la Función Judicial Internacional
— Memorias de la Corte Interamericana de Derechos Humanos, 5th rev. ed., op. cit. infra
note 261, pp. 95-97, 163-169, 220-221, 224-226, 371 and 377-379.
   257  Cf., inter alia, e.g., E. Ashamu, “Centre for Minority Rights Development (Kenya)
and Minority Rights Group International on Behalf of Endorois Welfare Council v.
Kenya: A Landmark Decision from the African Commission”, 55 Journal of African Law
(2011), pp. 301-302, 307 and 309-313; S. Smis, D. Cambou and G. Ngende, “The Question
of Land Grab in Africa and the Indigenous Peoples’ Right to Traditional Lands, Territo-
ries and Resources”, 35 Loyola of Los Angeles International and Comparative Law Review
(2013), pp. 508, 518, 526-531 and 534-535; G. Lynch, “Becoming Indigenous in the Pursuit
of Justice: The African Commission on Human and Peoples’ Rights and the Endorois”,
111 African Affairs (2012), pp. 39-40; D. M. K. Inman, “The Cross-Fertilization of Human
Rights Norms and Indigenous Peoples in Africa: From Endorois and Beyond”, 5 Interna-
tional Indigenous Policy Journal (2014), note 4, pp. 8, 10-17 and 20-21.

149

241      separation of the chagos (sep. op. cançado trindade)

protected under the African Charter 258. The Court then ordered that all
appropriate measures should be taken within a reasonable time to pro-
vide distinct forms of reparations to the forcibly displaced Ogiek people:
a separate judgment has thus been foreseen to that eﬀect (paras. 222-223
and 227) 259. The matter remains currently with the African Court,
expected to rule soon on the issue of reparations in the Ogiek case. The
Judgment of 2017 of the African Court has likewise already had its ﬁrst
repercussions 260.
   270. References can also be made here to other regional (European
and Inter-American) systems of international protection of human rights.
As to the ECtHR, I have already indicated (Part XV, supra), e.g., that, in
the course of the present advisory proceedings, South Africa referred, in
its Written Statement, to the judgment (of 10 May 2001) of the ECtHR in
the case of Cyprus v. Turkey, concerning forced displacement of Greek-
Cypriot nationals (para. 82); South Africa added that, as to the continu-
ing forced displacement of Chagossians by the United Kingdom in the
matter of the present Advisory Opinion, it constituted a “continuing
injury” calling for reparations (para. 84).
   271. In eﬀect, the ECtHR provided reparations in the aforementioned
case of Cyprus v. Turkey, in its subsequent Judgment of 12 May 2014,
a decision which shows the relevance of that cas d’espèce, invoked by
South Africa before the International Court of Justice. Yet, the same
cannot be said in respect of another decision (of 11 December 2012), of
a Chamber of the ECtHR, namely, the one rendered in the case of
Chagos Islanders v. United Kingdom, brieﬂy referred to by the ICJ in
the present Advisory Opinion (para. 128). That decision, dismissive
of the Chagossians’ claim as inadmissible, was unfortunate, as, apart
from 471 of them, most of the Chagossians had received no reparation
at all.
   272. Moreover, in unduly requiring the large majority of the
Chagossians then to exhaust local remedies, it left them without protec-
tion. In further holding that new generations of Chagossians, not born
there (in Chagos), could not claim to be “victims” of expulsions, the
ECtHR/Fourth Chamber further limited their ability to seek redress in
the future, inconsistently with the European Convention on Human
Rights and with general principles of international law. An unknown

   258 Namely, right to non-discrimination (Art. 2); right to culture (Arts. 17 (2) and (3));
right to religion (Art. 8); right to property (Art. 14); right to natural resources (Art. 21);
and right to development (Art. 22).
   259 Such as, the Ogiek’s restitution of ancestral lands to the Ogiek; compensation for

harm suﬀered; issuance of a public apology to the Ogiek, erection of a public monument in
acknowledgement of the rights of the Ogiek.
   260 Cf., e.g., L. Claridge, “Victory for Kenya’s Ogiek as African Court Sets Major Prec-

edent for Indigenous Peoples’ Land Rights”, Briefing — Minority Rights Group Interna-
tional (2017), pp. 3 and 6-8; E. Tramontana, “The Contribution of the African Court on
Human and Peoples’ Rights to the Protection of Indigenous Peoples’ Rights”, 6 Federal-
ismi — Rivista di Diritto Pubblico Italiano, Comparato, Europeo (2018), pp. 3, 7 and 19.

150

242      separation of the chagos (sep. op. cançado trindade)

“waiver” of the kind does further harm to the forcibly expelled Chagos-
sians as well as to their victimized descendants.

  273. In my understanding, the harm suﬀered by the originally expelled
Chagossians extends to their descendants, to the new generations (even if
regarded as “indirect” victims). May I add that the IACtHR has adopted
a position quite distinct from that of the ECtHR/Fourth Chamber in the
Chagos Islanders case, and a far more advanced one. In my book of mem-
ories of the IACtHR, I have dedicated a whole chapter (XIX) of it to the
projection of human suﬀering of victims in time 261.


   274. Not surprisingly, Chagossians have much resented the ECtHR
Chamber’s decision in the case of Chagos Islanders, which, in their per-
ception, has endorsed the “colonial mentality”, in holding that the fact
that only a part of the forcibly expelled persons received some compensa-
tion at domestic law level, in its view, unduly preempted the Chagossians,
in their great majority, from lodging their claim with the ECtHR 262. Fur-
thermore, such a decision of the ECtHR/Fourth Chamber of 11 Decem-
ber 2012, in the case of Chagos Islanders, brieﬂy referred to by the ICJ in
the present Advisory Opinion (para. 128), is not in conformity with the
jurisprudence constante of the ECtHR itself on the matter.
   275. Moreover, the ECtHR/Fourth Chamber, in dismissing the claims
of the petitioners, stated that they had already been “settled” in domestic
courts “deﬁnitively” (para. 83). At the same time that it decided to do
nothing for the petitioners, it at least acknowledged that

        “The heart of the applicants’ claims under the Convention is the
    261 Cf. A. A. Cançado Trindade, El Ejercicio de la Función Judicial Internacional —

Memorias de la Corte Interamericana de Derechos Humanos, 5th rev. ed., Belo Horizonte/
Brazil, Edit. Del Rey, 2018, Chap. XIX, pp. 163-169; and, for a signiﬁcant illustration,
cf. A. A. Cançado Trindade, “The Right to Cultural Identity in the Evolving Jurispru-
dential Construction of the Inter-American Court of Human Rights”, Multiculturalism
and International Law — Essays in Honour of E. McWhinney (eds. Sienho Yee and
J.-Y. Morin), Leiden, Nijhoﬀ, 2009, pp. 477-499.
    262 Furthermore, they had expressed their hope of change in the ECtHR Chamber’s

decision of 11 December 2012 in the case of Chagos Islanders, so as to pave the way for
providing justice to all those victimized, a change which has not occurred to date. On
their negative reaction to the injustice done to them by the aforementioned decision of
the ECtHR/Fourth Chamber, and their criticisms of it, cf.: O. Bancoult, “The Historic
Legal Battle of the Chagossians to Return to Their Homeland, the Chagos Islands, and
to Be Compensated for Their Deportation: A Narrative”, 39 South African Yearbook of
International Law (2014), pp. 21-31, esp. pp. 28-30; C. Grandison, S. Niki Kadaba and
A. Woo, “Stealing the Islands of Chagos: Another Forgotten Story of Colonial Injustice”,
20 Human Rights Brief (2012), pp. 38-42; C. Alexandre and K. Koutouki, “Les déplacés de
Chagos: Retour sur la lutte de ces habitants pour récupérer leur terre ancestrale”, 27 Revue
québécoise de droit international (2014), pp. 21 and 23; M. Tong, “The Concept of ‘Peoples’
in the African Human Rights System: The Matter of the People of the Chagos Islands”, 39
South African Yearbook of International Law (2014), pp. 33-34 and 46-47.

151

243        separation of the chagos (sep. op. cançado trindade)

        callous and shameful treatment which they or their antecedents suf-
        fered from 1967 to 1973, when being expelled from, or barred from
        return to, their homes on the islands and the hardships which imme-
        diately ﬂowed from that.” (Chagos Islanders v. The United Kingdom,
        Application No. 35622/4, para. 83.)
   276. This having been so, the petitioners deserved to have been treated
by the ECtHR/Fourth Chamber in full accordance with the European
Convention, as their claims had not at all been settled in domestic courts,
and the great majority of them had received no compensation at all;
moreover, along all this prolonged time, they and their descendants have
been seeking justice. This is a situation to be kept in mind, in the United
Nations search for the realization of justice, reﬂected, inter alia, in the
already examined labour of the HRC (cf. Part V, supra).

   277. As to the IACtHR, in another regional system of protection of
human rights, its contribution has been substantial in providing repara-
tions for breaches of peoples’ rights, like in its Judgments in the cases,
inter alia, of Mayagna Awas Tingni Community v. Nicaragua (of 31 August
2001), of Yakye Axa Indigenous Community v. Paraguay (of 17 June
2005), of Moiwana Community v. Suriname (of 15 June 2005), of Sawhoya-
maxa Indigenous Community v. Paraguay (of 29 March 2006).


   278. As I have analysed this issue elsewhere 263, suﬃce it here, in the
present separate opinion, to single out brieﬂy a couple of those cases,
which in fact concerned the peoples’ fundamental right to life lato sensu,
comprising their cultural identity. To all the IACtHR’s judgments on
such cases I appended my separate opinion, focusing on these points.
Those judgments have had a direct bearing on the safeguard of the rights
of peoples, their cultural identity and their very survival.
   279. Thus, shortly after the aforementioned Judgment of 2005 (merits
and reparations) in the case of the Yakye Axa Indigenous Community, the
IACtHR issued its interpretation of the judgment of (6 February 2006);
I appended likewise my separate opinion thereto, wherein I warned that:

           “One cannot live in constant exile and displacement. Human beings
        share a spiritual need for roots. The members of traditional commu-
        nities attribute particular value to their land, which they consider
        belongs to them, and alternatively, they ‘belong’ to their land. In the
        instant case, the deﬁnite transfer of the lands to the members of the
        Yakye Axa Community is a necessary measure of reparation, which
        further protects and preserves their own cultural identity and, in the
        last resort, their fundamental right to life lato sensu.” (Para. 14.)


  263   Cf. note 261, supra.

152

244        separation of the chagos (sep. op. cançado trindade)

   280. This case of the Yakye Axa Indigenous Community (2005-2006),
like the case of the Sawhoyamaxa Indigenous Community (2006), pertained
both to the forced displacement of the members of two local communities
out of their lands (as a result of State-sponsored commercialization of
such lands), and their survival at the border of a road in conditions of
extreme poverty. In the latter case of the Sawhoyamaxa Indigenous Com-
munity (2006), in my separate opinion I deemed it ﬁt to ponder:
           “The concept of culture — originated from the Roman ‘colere’,
        meaning to cultivate, to take into account, to care and preserve —
        manifested itself, originally, in agriculture (the care with the land).
        With Cicero, the concept came to be used for questions of the spirit
        and of the soul (cultura animi). With the passing of time, it came to
        be associated with humanism, with the attitude of preserving and
        taking care of the things of the world, including those of the past. The
        peoples — the human beings in their social milieu — develop and
        preserve their cultures to understand, and to relate with, the outside
        world, in face of the mystery of life. Hence the importance of cultural
        identity, as a component or aggregate of the fundamental right to life
        itself.” (Para. 4.)

  281. Moreover, in the same separate opinion in the case of the
Sawhoyamaxa Indigenous Community, I further stressed the “close and
ineluctable relationship” between the right to life lato sensu and cultural
identity (as one of its components). In so far as members of indigenous
communities are concerned, I added,
        “cultural identity is closely linked to their ancestral lands. If they are
        deprived of these latter, as a result of their forced displacement, their
        cultural identity is seriously aﬀected, and so is, ultimately, their very
        right to life lato sensu, that is, the right to life of each one and of all
        the members of each community” (para. 28).
   When this occurs, they are driven into a situation of “great vulnerabil-
ity”, of social marginalization and abandonment, as in the cas d’espèce
(para. 29).
   282. On yet another occasion in the aforementioned case of the Moi-
wana Community (2005), the IACtHR addressed the massacre of the
N’djukas of the Moiwana village in Suriname and the drama of the forced
displacement of the survivors. The Court duly valued the relationship of
the N’djukas in Moiwana with their traditional land, having warned that
“larger territorial land rights are vested in the entire people, according to
N’djuka custom; community members consider such rights to exist in per-
petuity and to be unalienable” (para. 86 (6)). The Court’s judgment
ordered a series of measures of reparations 264, including measures to fos-

  264   Comprising indemnizations as well as non-pecuniary reparations of distinct kinds.


153

245         separation of the chagos (sep. op. cançado trindade)

ter the voluntary return of the displaced persons to their original lands
and communities, in Suriname, respectively 265.
   283. In my extensive separate opinion (paras. 1-93), I recalled that the
surviving members of the Moiwana Community had complained, in the
course of the proceedings (public hearing of 9 September 2004) before the
IACtHR, of the destruction (in 1986) of their “the cultural tradition”
(para. 80) 266. There was, thus, in the cas d’espèce, beyond moral damage,
I added, the conﬁguration of a true spiritual damage (paras. 71-81). And,
even beyond the right to a project of life, I dared to identify and attempted
to conceptualize what I termed the right to a project of after-
life (paras. 67-70) 267. In fact, the expert evidence produced before the
IACtHR referred expressly to “spiritually-caused illnesses” 268. I then
sustained, in my separate opinion, on this particular point, that

           “Spiritual damage, like the one undergone by the members of the
         Moiwana Community, is a serious harm, requiring corresponding rep-
         aration, of the (non-pecuniary) kind I have just indicated. (. . .)

            The N’djukas had their right to the project of life, as well as their
         right to the project of after-life, violated, and continuously so (. . .).
         Some of the measures of reparations ordered by the Court in the
         present Judgment duly stand against oblivion, so that this atrocity
         never occurs again. (. . .)
            In sum, the wide range of reparations ordered by the Court in the
         present Judgment in the Moiwana Community case (. . .) has concen-
         trated on, and enhanced the centrality of, the position of the victims
         (. . .). In the cas d’espèce, the collective memory of the Maroon
         N’djukas is hereby duly preserved, against oblivion, honouring their
         dead, thus safeguarding their right to life lato sensu, encompassing

   265 The delimitation, demarcation and the issuing of title of the communal lands of the
N’djukas in the Moiwana Community, as a form of non-pecuniary reparation, has much
wider repercussions than one may prima facie assume.
   266 Ever since this has tormented them; they were unable, I added, to give a proper
burial to the mortal remains of their beloved ones, and underwent the strains of uproot-
edness, a human rights problem confronting the universal juridical conscience in our
times (paras. 13-22). Their suﬀering projected itself in time, for almost two decades
(paras. 24-33). In their culture, mortality had an inescapable relevance to the living, the
survivors (paras. 41-46), who had duties towards their dead (paras. 47-59).
   267 I further observed, in my separate opinion, that the testimonial evidence produced

before the Court in the cas d’espèce indicated that, in the N’djukas cosmovision, in circum-
stances like those of the present case, “the living and their dead suﬀer together, and this
has an inter-generational projection”, and implications for the kinds of reparations due,
also in the form of satisfaction (e.g., honouring the dead in the persons of the living)
(para. 77).
   268 Paragraphs 77 (e) and 83 (9) of the IACtHR’s Judgment.




154

246         separation of the chagos (sep. op. cançado trindade)

         the right to cultural identity, which ﬁnds expression in their acknowl-
         edged links of solidarity with their dead.” (Paras. 81 and 91-92.) 269
   284. There are, thus, as it can be seen, elements in international juris-
prudence in support of the vindication of the rights of peoples, accompa-
nied by the provision of due reparations. In my perception, there was no
reason for the ICJ, in the present Advisory Opinion, not to have taken
into due account this signiﬁcant issue of the vindication of the rights of
peoples with due reparations, in pursuance of the mission of contempo-
rary international tribunals.

   285. After all, as I have already pointed out in the present separate opinion
(cf. Part XVI, supra), the duty to provide reparations for breaches of the right
of peoples to self-determination has been addressed by some of the participat-
ing delegations in the course of the present advisory proceedings. This should
have been taken expressly into account by the Court in the present Advisory
Opinion, in conformity with general principles of international law.
   286. In any case, as I have also already indicated (para. 258, supra), the
International Court of Justice itself has correctly found (para. 177) that
the United Kingdom’s “continued administration” of the Chagos Archi-
pelago “constitutes a wrongful act entailing the international responsibil-
ity of that State”. The International Court of Justice has also rightly
found (para. 181), as to “the resettlement on the Chagos Archipelago of
Mauritian nationals, including those of Chagossian origin”, that “this is
an issue relating to the protection of the human rights of those concerned,
which should be addressed by the General Assembly during the comple-
tion of the decolonization of Mauritius”.

   XVIII. The Vindication of the Rights of Individuals and of
 Peoples and the Important Role of General Principles of Law in
                    the Realization of Justice

   287. This brings me to my last line of reﬂections. Fundamental princi-
ples are, in eﬀect, the foundations of the realization of justice itself, and
jusnaturalist thinking has always stressed their importance. The jus neces-
sarium is thus conformed by laws which are just, emanating from recta
ratio. General principles of law, grasped by human conscience along the
centuries, are thus of the utmost relevance in the interpretation, applica-
tion, and progressive development of international law 270.

   269 For a case study, cf. A. A. Cançado Trindade, “The Right to Cultural Identity in the
Evolving Jurisprudential Construction of the Inter-American Court of Human Rights”,
Multiculturalism and International Law — Essays in Honour of E. McWhinney, op. cit.
supra note 261, pp. 477-499.
   270 Cf. A. A. Cançado Trindade, “Foundations of International Law: The Role and

Importance of Its Basic Principles”, 30 Curso de Derecho Internacional Organizado por el
Comité Jurídico Interamericano — OAS (2003), pp. 359-415.

155

247      separation of the chagos (sep. op. cançado trindade)

   288. The recognition of the “general principles of law”, and their inser-
tion into the indication of “formal” sources of international law found in
Article 38 of the Statute of the Hague Court (PCIJ/ICJ), are of the utmost
relevance, and require greater attention on the part of contemporary legal
thinking. After all, they inform and conform the norms of international
law. The aforementioned general principles of law have always marked
presence in the search for the realization of justice, wherein basic consid-
erations of humanity have a role of the utmost importance.
   289. The basic posture of an international tribunal can only be princip-
iste, without making undue concessions to State voluntarism. Legal posi-
tivism has always attempted, in vain, to minimize the role of general
principles of law, but the truth is that, without those principles, there is
no legal system at all. Those principles give expression to the idea of an
objective justice, paving the way to the application of the universal inter-
national law, the new jus gentium of our times.
   290. Those principles assume a great importance, in face of the grow-
ing contemporary tragedy of forcibly displaced persons, or undocumented
migrants, in situations of utmost vulnerability, in diﬀerent parts of the
world 271. Such continuing and growing human tragedy shows that lessons
from the past seem to be largely forgotten. This reinforces the relevance
of fundamental principles and values, already guiding the action of the
United Nations — in particular its General Assembly, as shown in the
present separate opinion — as well as international jurisprudence (mainly
of the IACtHR) on the matter 272.

   291. In eﬀect, I have had the occasion to ponder, e.g., in my concur-
ring opinion in the ground-breaking IACtHR’s Advisory Opinion No. 18
(of 17 September 2003) on the Juridical Condition and Rights of Undocu-
mented Migrants, that
         “Every legal system has fundamental principles, which inspire,
      inform and conform their norms. It is the principles (derived etymo-
    271 For recent assessments, in historical perspective, of such current and worrisome

situations, cf. A. A. Cançado Trindade, L. Ortiz Ahlf and J. Ruiz de Santiago, Las Tres
Vertientes de la Protección Internacional de los Derechos de la Persona Humana, 2nd rev.
ed., Mexico, Ed. Porrúa/Escuela Libre de Derecho, 2017, pp. 1-225; A. A. Cançado Trin-
dade, “Les tribunaux internationaux et leur mission commune de réalisation de la justice:
Développements, état actuel et perspectives”, 391 Recueil des cours de l’Académie de droit
international de La Haye (2017), pp. 19-101; J. Ruiz de Santiago, “Aspects juridiques des
mouvements forcés de personnes”, 393 Recueil des cours de l’Académie de droit interna-
tional de La Haye (2018), pp. 348-462; and cf. C. Swinarski, “Eﬀets pour l’individu des
régimes de protection de droit international”, 391 Recueil des cours de l’Académie de droit
international de La Haye (2017), pp. 306-310 and 334-339.
    272 For a study, cf. A. A. Cançado Trindade, “Le déracinement et la protection des

migrants dans le droit international des droits de l’homme”, 19 Revue trimestrielle des droits
de l’homme — Brussels (2008), note 4, pp. 289-328; A. A. Cançado Trindade, “El Desar-
raigo como Problema de Derechos Humanos frente a la Conciencia Jurídica Universal”,
op. cit. infra note 274, pp. 65-120.


156

248      separation of the chagos (sep. op. cançado trindade)

      logically from the Latin principium) that, evoking the ﬁrst causes,
      sources or origins of the norms and rules, confer cohesion, coherence
      and legitimacy upon the legal norms and the legal system as a whole.
      It is the general principles of law (prima principia) which confer to
      the legal order (. . .) its ineluctable axiological dimension; it is they
      that reveal the values which inspire the whole legal order and which,
      ultimately, provide its foundations themselves. This is how I conceive
      the presence and the position of the principles in any legal order, and
      their role in the conceptual universe of law. (. . .)



         From the prima principia the norms and rules emanate, which in
      them ﬁnd their meaning. The principles are thus present in the origins
      of law itself. The principles show us the legitimate ends to seek: the
      common good (. . .), the realization of justice (. . .), the necessary pri-
      macy of law over force (. . .). [I]f there are no principles, nor is there
      truly a legal system. Without the principles, the ‘legal order’ simply is
      not accomplished, and ceases to exist as such.” (Paras. 44 and 46.)
   292. In the International Court of Justice likewise, I have been sustain-
ing the same position. For example, in my lengthy separate opinion in the
earlier Advisory Opinion (of 22 July 2010) on the Declaration of Indepen-
dence of Kosovo, I singled out, inter alia, the relevance of the principles of
international law in the framework of the law of the United Nations, and
in relation with the human ends of the State (paras. 177-211), leading also
to the overcoming of the strictly inter-State paradigm in contemporary
international law. I do so again, in the present separate opinion in the
International Court of Justice’s new Advisory Opinion of today, 25 Feb-
ruary 2019, on the Legal Consequences of the Separation of the Chagos
Archipelago from Mauritius in 1965.
   293. The addition, in Article 38 (1) (c) of the PCIJ/ICJ Statute, to
general principles of law, of the qualiﬁcation “recognized by civilized
nations”, was, in my perception, distracted, done without reﬂection and
without a minimal critical spirit — keeping in mind that in 1920, in 1945,
and nowadays, it was and remains impossible to determine which are the
“civilized nations”. No country is to consider itself as essentially “civi-
lized”; we can only identify the ones which behave in a “civilized” way for
some time, and while they so behave.

   294. In my view, the aforementioned qualiﬁcation was added to the
“general principles of law” in Article 38 of the Statute of the PCIJ in 1920
by mental lethargy, and was maintained in the Statute of the ICJ in 1945,
wherein it remains until now (beginning of 2019), by mental inertia, and
without a critical spirit. We ought to have some more courage and humil-
ity, much needed, in relation to our human condition, given the notorious
human propensity to unlimited cruelty. From the ancient Greek tragedies

157

249       separation of the chagos (sep. op. cançado trindade)

to contemporary ones, human existence has always been surrounded by
tragedy. Deﬁnitively, there do not exist nations or countries “civilized”
per se, but only those which behave in a civilized way for some time, and
while they so behave 273.
   295. It is important to keep this awareness, especially in an epoch like
the present one, in which there is less and less dedication to reading and
thinking, and to seeking to extract lessons from the past. In sum, it is to
be kept always in mind that, in eﬀect, there are no nations which are by
their own nature civilized. There are, precisely, nations which for some
time behave in a civilized way, while and to the extent they act in confor-
mity with international law, and with due respect to the rights of the
human person and of peoples. And the ultimate material source of inter-
national law, and of all law, is, as I have been sustaining for years 274, the
human conscience, the universal juridical conscience.
   296. The ICJ cannot here keep on pursuing a strictly inter-State out-
look, as it is used to: in the present General Assembly’s request for its
Advisory Opinion, we are in face of the relevant rights of peoples, which
the UN General Assembly has always been attentive and sensitive to, on
the foundation of the United Nations Charter itself. The focus here is on
the importance of the rights of peoples, such as their right to self-
determination, which count on the ﬁrm support of the great majority of
participating delegations.

  297. In the present Advisory Opinion, the ICJ is attentive, as it is used
to, to individual States’ “consent”, either in referring to arguments of
participating delegations (paras. 67, 83, 95, 106) or in presenting its own
reasoning (paras. 85, 90, 172); the ICJ even refers to “consent” as being a
“principle” (para. 90). For years, within this Court, I have been sustain-
ing that “consent” is not — cannot be — a “principle”.

  298. Thus, in my extensive dissenting opinion in the International
Court of Justice’s Judgment (of 1 April 2011) in the case concerning the
Application of the Convention on the Elimination of All Forms of Racial
Discrimination (Georgia v. Russian Federation), in which the Court found
   273 “Civilized” countries can be conceptualized as being those which fully respect and
secure, in their respective jurisdictions, the free and full exercise of the rights of individuals
and peoples, to the extent and while they so respect and secure them, this being, ultimately,
the best measure of the degree of “civilization attained”; A. A. Cançado Trindade, Tratado
de Direito Internacional dos Direitos Humanos, Vol. II, op. cit. supra note 175, p. 344.
   274 Cf., inter alia, A. A. Cançado Trindade, “El Desarraigo como Problema de Derechos

Humanos frente a la Conciencia Jurídica Universal”, Forum Deusto — Movimientos de
Personas e Ideas y Multiculturalidad (ed. J. Elzo), Bilbao, University of Deusto, 2003,
pp. 65-120; A. A. Cançado Trindade, “La recta ratio dans les fondements du jus gentium
comme droit international de l’humanité”, 10 Revista do Instituto Brasileiro de Direitos
Humanos (2010), pp. 11-26; A. A. Cançado Trindade, Le droit international pour la
personne humaine, Paris, Pedone, 2012, pp. 45-368; A. A. Cançado Trindade, A Human-
ização do Direito Internacional, 2nd rev. ed., op. cit. supra note 171, pp. 3-789.

158

250        separation of the chagos (sep. op. cançado trindade)

it had no jurisdiction to examine the application, I pointed out the ICJ’s
“outdated voluntarist conception”, together with the attitude of “a con-
siderable part of the legal profession” to keep on stressing “the overall
importance of individual State consent, regrettably putting it well above
the imperatives of the realization of justice at international level” (Pre-
liminary Objections, Judgment, I.C.J. Reports 2011 (I), p. 257, para. 44,
and cf. p. 294, para. 127).
   299. After referring to the dissatisfaction of the more lucid interna-
tional legal doctrine with States’ reliance on their own terms of consent,
and its endeavours “to overcome the vicissitudes of the ‘will’ of States”
(ibid., p. 314, paras. 188-189), I stressed the importance of general prin-
ciples of law and fundamental values, standing well above State consent
(ibid., p. 316, para. 194), such as the fundamental principle of equality
and non-discrimination, belonging to the realm of jus cogens (ibid.,
para. 195). And I added, in concluding my dissenting opinion, that:

           “The ICJ cannot remain indiﬀerent to such injustice of ‘human
        fates’, and to human suﬀering. It cannot keep on overlooking tragedy.
        As this latter persists, being seemingly proper to the human condition,
        the need also persists to alleviate human suﬀering, by means of the
        realization of justice. (. . .) This goal — the realization of justice — can
        hardly be attained from a strict State-centered voluntarist perspective,
        and a recurring search for State consent. This Court cannot, in my
        view, keep on paying lip service to what it assumes as representing
        the State’s ‘intentions’ or ‘will’.


         . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .
           [I]n my understanding, consent is not ‘fundamental’, it is not even
        a ‘principle’. What is ‘fundamental’, i.e., what lays in the foundations
        of this Court, since its creation, is the imperative of the realization of
        justice (. . .). State consent is but a rule to be observed (. . .). It is a
        means, not an end, it is a procedural requirement (. . .); it surely does
        not belong to the domain of the prima principia. (. . .).
           Fundamental principles are those of pacta sunt servanda, of equal-
        ity and non-discrimination (at substantive law level), of equality of
        arms (égalité des armes — at procedural law level). Fundamental prin-
        ciple is, furthermore, that of humanity (permeating the whole corpus
        juris of international human rights law, international humanitarian
        law, and international refugee law). Fundamental principle is, more-
        over, that of the dignity of the human person (laying a foundation of
        international human rights law). Fundamental principles of interna-
        tional law are, in addition, those laid down in Article 2 in the Charter
        of the United Nations. 275
  275 And restated in the UN General Assembly resolution 2625 (XXV) of 24 October
1970, containing the UN Declaration on Principles of International Law concerning

159

251      separation of the chagos (sep. op. cançado trindade)

         These are some of the true prima principia, which confer to the
      international legal order its ineluctable axiological dimension. These
      are some of the true prima principia, which reveal the values which
      inspire the corpus juris of the international legal order, and which,
      ultimately, provide its foundations themselves. Prima principia con-
      forms the substratum of the international legal order, conveying the
      idea of an objective justice (proper of natural law). In turn, State
      consent does not belong to the realm of the prima principia; recourse
      to it is a concession of the jus gentium to States, is a rule to be observed
      (. . .).
         Such rule or procedural requirement will be reduced to its proper
      dimension the day one realizes that conscience stands above the will.
      This sums up an old dilemma (faced by the Court as well as by States
      appearing before it), revisited herein, in the framework of contempo-
      rary jus gentium. To this Court, conceived as an International Court
      of Justice, the realization of justice remains an ideal (. . .). After all,
      there is nothing so invincible as an ideal — such as that of the reali-
      zation of justice — which has not yet been realized: it keeps on bang-
      ing human conscience until it blossoms and sees the light of the day.”
      (I.C.J. Reports 2011 (I), pp. 321-322, paras. 209 and 211-214.)

   300. The arguments of a tiny minority of participating delegations
overlooking or minimizing the rights of the human person and of peoples
(such as their right to self-determination), could even have been dismissed
by the Court, which however gave space to them in its own reasoning
(cf. e.g., paras. 133-134). In this respect, the narration by the ICJ of the
arguments presented to it by participating delegations requires a preci-
sion, if not a correction.
   301. For example, inter alia, in paragraphs 133 and 159, when the
Court refers to arguments of “some participants”, they were only two
(United Kingdom and United States); when in paragraph 145 it refers to
“others”, they were only the same two participants; when in para-
graph 176 it refers to “a few participants”, once again they were only the
same two participants; when in paragraph 145 it again refers to “some
participants”, although the language is the same, this time they were
numerous, a majority of twenty participants (namely, African Union,
Argentina, Belize, Botswana, Brazil, Chile, Cyprus, Djibouti, Guatemala,
Kenya, Marshall Islands, Mauritius, Namibia, the Netherlands, Nicara-
gua, Serbia, Seychelles, South Africa, Vanuatu, Zambia).

   302. The Court’s narration is imprecise, using the same expression,
e.g., “some participants”, which may refer to contentions by the majority
of twenty of the participating delegations, or else by only two of them.

Friendly Relations and Co-operation among States in accordance with the Charter of the
United Nations.

160

252    separation of the chagos (sep. op. cançado trindade)

Inadequacies of the kind speak for themselves. Furthermore, the ICJ does
not address opinio juris communis in a wider sense (keeping in mind all
subjects of the law of nations, including individuals and peoples), it refers
only to the element of opinio juris in the traditional sense. Some of the
arguments of several participating delegations (e.g., on jus cogens, and on
the duty of reparations for damages) have not been addressed, nor even
mentioned, by the Court, unlike other points (that it considered) raised
by a tiny minority of participating delegations (United Kingdom and
United States).
   303. After all, in examining a matter of the importance of the one con-
tained in the General Assembly’s request for an Advisory Opinion of the
ICJ on the Legal Consequences of the Separation of the Chagos Archipelago
from Mauritius in 1965, may I reiterate, one cannot pursue here a strictly
inter-State outlook. This is a matter of concern to the United Nations as a
whole, whose Charter is particularly attentive to the right of peoples.
   304. In any case, the conclusions of the ICJ, set forth in the dispositif,
are constructive and deserving of attention, in addition to its ﬁndings —
as I have also already indicated (paras. 258 and 286, supra), — of the
occurrence of a continuing “wrongful act” entailing the international
responsibility of the State concerned, and of the identiﬁcation of the issue
of “the resettlement on the Chagos Archipelago of Mauritian nationals,
including those of Chagossian origin”, as “an issue relating to the protec-
tion of the human rights of those concerned”, to be duly “addressed by
the General Assembly during the completion of the decolonization of
Mauritius”. I thus trust this Advisory Opinion of the ICJ, despite its
insuﬃciencies, may assist, with its conclusions in the dispositif, the
UN General Assembly in seeking the realization of justice for those vic-
timized in the Chagos Archipelago, in conformity with the United Nations
Charter and the general principles of international law.



                   XIX. Epilogue: A Recapitulation

   305. With the conclusion and presentation of my present separate
opinion, I feel at peace with my conscience: from all the preceding consid-
erations, I trust to have made it crystal clear that my own reasoning in
respect of some of the points dealt with in the present Advisory Opinion
is clearly distinct from that of the Court itself, as well as in respect of
some points not addressed by it. My position is grounded not only on the
assessment of the arguments produced before the ICJ by the participating
delegations, but above all on issues of principle and on fundamental val-
ues, to which I attach even greater importance.
   306. This being so, I have thus felt obliged, in the faithful exercise of
the international judicial function, to lay on the records, in the present
separate opinion, the foundations of my reasoning, covering issues of
principle and touching on the foundations of contemporary international

161

253    separation of the chagos (sep. op. cançado trindade)

law. I deem it ﬁt, at this concluding stage, to recapitulate all the points I
have made, faithful to my own conception of the law of nations, expressed
herein, for the sake of clarity, also stressing their interrelatedness.
   307. Primus: The United Nations has, from its earlier years onwards,
made clear its long-standing acknowledgment of, and commitment to, the
fundamental right of peoples to self-determination. Secundus: Illustra-
tions to this eﬀect are found in successive General Assembly resolutions,
from 1950 onwards, stressing the importance of respect for that right of
peoples to sustain friendly relations among nations, in conformity with
the principles and purposes of the United Nations.
   308. Tertius: General Assembly resolution 1514 (XV), of 14 December
1960, containing the landmark Declaration on the Granting of Indepen-
dence to Colonial Countries and Peoples, much contributed to the con-
solidation of the right to self-determination of peoples. Turning attention
to the rights of peoples, it went beyond the strictly inter-State dimension.
Quartus: Already in 1961, the General Assembly established the Special
Committee on Decolonization, to secure the implementation of the
1960 Declaration, endowed with a law-making character.
   309. Quintus: The right to self-determination of peoples became solidly
grounded in the contemporary law of nations, as acknowledged by suc-
cessive General Assembly resolutions along the sixties. Sextus: In its reso-
lution 2066 (XX), of 16 December 1965, the General Assembly warned
that the detachment of certain islands from the territory of Mauritius
“for the purpose of establishing a military base” would be in breach of
the 1960 Declaration.
   310. Septimus: On the occasion of the tenth anniversary of the 1970
Declaration, the General Assembly adopted resolution 2621 (XXV), of
12 October 1970, wherein it typiﬁed the continuation of colonialism as as
a crime. Octavus: In the same year, General Assembly resolu-
tion 2625 (XXV), of 24 October 1970, containing the new Declaration on
Principles of International Law concerning Friendly Relations and
Co-operation among States in accordance with the Charter of
the United Nations, called for the realization of self-determination of
peoples, so as to put a speedy end to colonialism.
   311. Nonus: More recently, over the last decade, new General Assem-
bly resolutions have insisted on the pressing need of prompt eradication
of colonialism as one of the priorities of the United Nations, in the proper
implementation of the inalienable right of all peoples to self-determination.
Decimus: This comprises the termination of military bases and activities
in non-self-governing territories.
   312. Undecimus: The new era of the international law of decolonization,
impulsed by Asian-African countries as from the 1955 Conference of
Bandung, saw the light of the day, with the support also of Latin Ameri-
can and Arab countries. Duodecimus: Such international law of decoloni-
zation became a manifestation of the humanization of contemporary
international law. Tertius decimus: The corpus juris gentium was thereby
enriched, stressing the fundamental right of peoples to self-determination.

162

254    separation of the chagos (sep. op. cançado trindade)

   313. Quartus decimus: Other resolutions, adopted successively by the
Organization of African Unity, and later on by the African Union, con-
demned the militarization of Diego Garcia and called for the return of the
Chagos Archipelago (including Diego Garcia) to Mauritius, so as to com-
plete the process of decolonization. Quintus decimus: Moreover, at
United Nations level, the right of all peoples to self-determination was
signiﬁcantly inserted, with historical inﬂuence, in the two UN Covenants
on Human Rights of 1966 (Civil and Political Rights; and Economic,
Social and Cultural Rights, respectively).

   314. Sextus decimus: The right to self-determination, under Article 1 of
the two UN Covenants, is formulated in the same terms, thus enhancing
the indivisibility of all human rights. Septimus decimus: The Human
Rights Committee (HRC), in its General Comment No. 12 (of 1984),
related the right to self-determination of peoples under Article 1 of the
two UN Covenants to the 1970 Declaration on Principles of International
Law.
   315. Duodevicesimus: Furthermore, the HRC, in its observations on a
report by the United Kingdom, called for compliance with the right to
return of Chagos islanders, and compensation for the prolonged denial of
that right. Undevicesimus: In other General Comments, the HRC stressed
the principle of humanity; the vulnerability of certain groups of persons;
the right of redress (reparations).
   316. Vicesimus: The foundations of the right to self-determination
came to be found at normative, doctrinal and jurisprudential levels,
including, as to this latter, the case law of the International Court of Jus-
tice (ICJ). Vicesimus primus: It was, moreover, sustained in a wider frame-
work by the UN II World Conference on Human Rights (1993). Vicesimus
secundus: Such developments, with its repercussions, fostered the afore-
mentioned historical process of humanization of contemporary interna-
tional law.

   317. Vicesimus tertius: It became clear that the corpus juris in this
domain has become a true law of protection (droit de protection) of the
rights of human beings and peoples, and not of States. Vicesimus quartus:
The primacy of the raison d’humanité came to prevail over the old raison
d’Etat, in the framework of the new jus gentium of our times. Vicesimus
quintus: The participating delegations, in their written answers (and com-
ments thereon) to a question I put to them at the end of the present advi-
sory proceedings, stressed the opinio juris communis as to the considerable
importance of the fundamental right to self-determination to the progres-
sive development of international law.
   318. Vicesimus sextus: Such fundamental right became an imperative
for the United Nations, belonging to the realm of jus cogens. Vicesimus
septimus: Already in its work in the mid-sixties, the International Law
Commission (ILC) also gave its contribution on the matter (jus cogens).
Vicesimus octavus: A Rapporteur of the old UN Sub-Commission on Pre-

163

255     separation of the chagos (sep. op. cançado trindade)

vention of Discrimination and Protection of Minorities, on the implemen-
tation of UN resolutions on the right to self-determination, did the same,
upholding the character of jus cogens of this fundamental right to self-
determination.
   319. Vicesimus nonus: Likewise, in the course of the present advisory
proceedings, this issue has been brought to the ICJ’s attention in several
written and oral submissions of the participating delegations, in support
of the jus cogens nature of the fundamental right to self-determination,
and the erga omnes obligations ensuing therefrom. Trigesimus: There is
no justiﬁcation for the ICJ not having addressed jus cogens in the present
Advisory Opinion.
   320. Trigesimus primus: The United Nations itself has, from the start,
been deeply committed to, and engaged in, the realization of the funda-
mental right to self-determination of peoples, endowed with a jus cogens
character. Trigesimus secundus: In the case law of the ICJ, there are brief
references to jus cogens, which, however, deserves far greater attention.
Trigesimus tertius: The ICJ should have developed much further its juris-
prudence on jus cogens.

  321. Trigesimus quartus: There is a relationship between jus cogens and
the realization of justice itself. Trigesimus quintus: There is here need of a
people-centred approach: the raison d’humanité prevails over the raison
d’Etat, in the line of jusnaturalist thinking. Trigesimus sextus: There is an
opinio juris communis as to the fundamental right to self-determination in
the domain of jus cogens, as shown by the great majority of participating
delegations in the present advisory proceedings.

   322. Trigesimus septimus: The “consent” of individual States cannot
deprive jus cogens of all its legal eﬀects, nor of the legal consequences of
its breach. Trigesimus octavus: This applies in respect of distinct situa-
tions, including the right of peoples to self-determination. Trigesimus
nonus: Conscience — the universal juridical conscience — stands above
the “will”. Quadragesimus: There is a manifest incompatibility with
jus cogens (and the corresponding obligations erga omnes) of the positivist
voluntarist conception of international law.
   323. Quadragesimus primus: The current historical process of human-
ization of international law (inspired in the legacy of the thinking of the
“founding fathers” of the law of nations) stands in reaction to the injus-
tice done to all those in situations of vulnerability and repression. Quadra-
gesimus secundus: There is, in humanist thinking, a conscience of the
dignity inherent in all human beings. Quadragesimus tertius: The new
jus gentium of our times pursues a universalist outlook, values objective
justice, and is oriented by general principles of law.
   324. Quadragesimus quartus: When the matter lodged with the Court
concerns the rights of peoples, as in the present advisory proceedings, the
ICJ reasoning is to transcend ineluctably the strictly inter-State outlook;
otherwise justice cannot be done. Quadragesimus quintus: The nature of

164

256     separation of the chagos (sep. op. cançado trindade)

the matters lodged with the ICJ is to lead to its proper reasoning. Quadra-
gesimus sextus: Along the centuries, suﬀerings inﬂicted by human cruelty
have persisted (e.g., such as the ones imposed by colonialism), but human
conscience has awakened for the need to bring justice to the victims.

   325. Quadragesimus septimus: The fundamental principle of equality
and non-discrimination belongs to the domain of jus cogens. Quadragesi-
mus octavus: In contemporary jus gentium, the conditions of living of the
population have become a matter of legitimate concern of the interna-
tional community as a whole. Quadragesimus nonus: In the course of the
present advisory proceedings, several participating delegations have
acknowledged the opinio juris communis expressed clearly in successive
UN General Assembly resolutions as to the duty of all to respect the fun-
damental right of peoples to self-determination.

   326. Quinquagesimus: Another key issue addressed by some participat-
ing delegations in the course of the present advisory proceedings has been
that of the duty to provide reparations to peoples for breaches of their
fundamental right to self-determination. Quinquagesimus primus: Those
delegations sustained that the peoples who suﬀered harm are entitled to
just and fair redress. Quinquagesimus secundus: The breaches of that right
correctly established in this Advisory Opinion call for the ineluctable duty
of reparation, in all its forms.
   327. Quinquagesimus tertius: The breach of a right and the duty of prompt
reparation form an indissoluble whole; the duty of redress cannot be over-
looked. Quinquagesimus quartus: The provision of appropriate redress to the
victims is clearly necessary and ineluctable here. Quinquagesimus quintus:
There is no justiﬁcation for the ICJ not having addressed their right to repa-
rations, in their distinct forms, in the present Advisory Opinion.
   328. Quinquagesimus sextus: This matter brings to the fore the mission
of contemporary international tribunals in this respect — as to rights of
peoples, — as also pointed out by some of the participating delegations.
Quinquagesimus septimus: There are relevant decisions in the case law of
the international courts (African, Inter-American, European) of human
rights, in support of the vindication of rights of peoples, with reparations
(in its distinct forms) for forced displacement.

  329. Quinquagesimus octavus: General principles of law have always
marked presence in the search for the realization of justice, wherein basic
considerations of humanity are of the utmost importance. Quinquagesi-
mus nonus: Legal positivism has always attempted, in vain, to minimize
the role of general principles of law, but without them there is no legal
system at all; they are in the foundations of any legal system.

  330. Sexagesimus: It is the general principles of law (prima principia)
which confer to the legal order its ineluctable axiological dimension. Sex-
agesimus primus: General principles of law give expression to the idea of

165

257     separation of the chagos (sep. op. cançado trindade)

an objective justice, paving the way to the application of the universal
international law, the new jus gentium of our times. Sexagesimus secun-
dus: The basic posture of an international tribunal can only be principiste,
without making undue concessions to State voluntarism.
   331. Sexagesimus tertius: General principles of law do not need the dis-
tracted qualiﬁcation found in Article 38 (1) (c) of the PCIJ/ICJ Statute.
After all, it is impossible to determine which are the “civilized nations”;
we can only identify the countries which behave in a “civilized” way for
some time, and while they so behave. Sexagesimus quartus: In the present
Advisory Opinion the ICJ is attentive to State “consent”, which however
is not a “principle”.

   332. Sexagesimus quintus: General principles of law and fundamental
values stand well above State consent. Sexagesimus sextus: In addressing
the jus cogens right of peoples to self-determination, opinio juris communis
and the duty of reparations for damages have to be kept in mind; they
cannot be overlooked, as they were in the present Advisory Opinion. Sex-
agesimus septimus: In addressing a matter of the importance of the
jus cogens right of peoples to self-determination, one cannot pursue a
strictly inter-State outlook: this is a matter of concern to the United Nations
as a whole, whose Charter is particularly attentive to the rights of peoples.

   333. Sexagesimus octavus: In any case, in the present Advisory Opin-
ion, the ICJ correctly determined the occurrence of a continuing “wrong-
ful act” entailing the international responsibility of the State concerned.
Sexagesimus nonus: The Court further related this to the protection of
human rights, i.e., requiring “the resettlement on the Chagos Archipelago
of Mauritian nationals, including those of Chagossian origin”, to be duly
“addressed by the General Assembly during the completion of the decolo-
nization of Mauritius”.
   334. Septuagesimus: The present Advisory Opinion, thus, despite its
insuﬃciencies, may assist, with its conclusions in the dispositif, the Gen-
eral Assembly in seeking the realization of justice for those victimized in
the Chagos Archipelago, in conformity with the United Nations Charter
and the general principles of international law. Septuagesimus primus:
Fundamental principles are, in eﬀect, the foundations of the realization of
justice, giving expression to the idea of an objective justice for the applica-
tion of the universal international law, the humanized new jus gentium of
our times.

                       (Signed) Antônio Augusto Cançado Trindade.




166

